Exhibit 10.1

MEMBERSHIP INTEREST PURCHASE AGREEMENT

AMONG

MSA WORLDWIDE, LLC,

GLOBE HOLDING COMPANY, LLC,

SELLERS,

SELLERS’ REPRESENTATIVE AND

PRINCIPALS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

SECTION 1.

   DEFINITIONS      1  

SECTION 2.

   PURCHASE AND SALE OF MEMBERSHIP INTERESTS      12     

(a)

   Basic Transaction      12     

(b)

   Closing Payments      12     

(c)

   Closing      13     

(d)

   Closing Conditions      13     

(e)

   Closing Deliveries      15     

(f)

   Purchase Price Adjustment      17     

(g)

   Withholding Rights      20  

SECTION 3.

   REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION      20     

(a)

   Sellers’ Individual Representations and Warranties      20     

(b)

   Buyer’s Representations and Warranties      21  

SECTION 4.

   REPRESENTATIONS AND WARRANTIES CONCERNING TARGET      23     

(a)

   Organization, Qualification, and Power      23     

(b)

   Authorization of Transaction      23     

(c)

   Capitalization      23     

(d)

   Non-contravention      24     

(e)

   Brokers’ Fees      24     

(f)

   Tangible Assets      24     

(g)

   Subsidiaries      25     

(h)

   Financial Statements      25     

(i)

   Undisclosed Liabilities      26     

(j)

   Events Subsequent to Most Recent Fiscal Year End      26     

(k)

   Legal Compliance; Permits      28     

(l)

   Tax Matters      28     

(m)

   Real Property      30     

(n)

   Intellectual Property      32     

(o)

   Contracts      34     

(p)

   Business Relations      36  



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

  

(q)

   Powers of Attorney      36     

(r)

   Litigation      36     

(s)

   Employee Benefits      36     

(t)

   Employees      39     

(u)

   Environmental, Health, and Safety Matters      39     

(v)

   Certain Business Relationships with Target and its Subsidiaries      41     

(w)

   Product Liability      41     

(x)

   Insurance      41     

(y)

   Nondisclosure Agreements      42     

(z)

   Banking Facilities      42     

(aa)

   Disclosure      42     

(bb)

   No Additional Representations      42  

SECTION 5.

   PRE-CLOSING COVENANTS      42     

(a)

   Access      42     

(b)

   Ordinary Course of Business      43     

(c)

   Employee and Benefits Matters      43     

(d)

   No Dividends, Distributions or Repurchases      43     

(e)

   Contracts and Commitments      43     

(f)

   Insurance      44     

(g)

   Preservation of Organization      44     

(h)

   No Default      44     

(i)

   Actions      44     

(j)

   Other Actions      44     

(k)

   Compliance with Laws      44     

(l)

   Notifications      44     

(m)

   Governmental Approvals      45     

(n)

   Consents of Third Parties      46     

(o)

   Satisfaction of Conditions Precedent      46     

(p)

   Exclusive Dealing      46     

(q)

   Title Commitment      46     

(r)

   Liquidation of Investments      47  

SECTION 6.

   POST-CLOSING COVENANTS      47  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

  

(a)

   General      47     

(b)

   Tax Matters      47     

(c)

   Director and Officer Liability, Indemnification and Insurance      52     

(d)

   Restrictive Covenants      52     

(e)

   Confidentiality      53     

(f)

   Release      54     

(g)

   Physical Inventory      55     

(h)

   Defense of Claims and Litigation      55     

(i)

   Anti-Trust Policy      55     

(j)

   Data Room      55  

SECTION 7.

   REMEDIES FOR BREACHES OF THIS AGREEMENT      55     

(a)

   Survival of Representations and Warranties and Covenants      55     

(b)

   Indemnification Provisions for Buyer’s Benefit      56     

(c)

   Indemnification Provisions for Sellers’ Benefit      57     

(d)

   Limitation on Indemnification      57     

(e)

   Calculation of Losses      58     

(f)

   Indemnification Procedures      58     

(g)

   Escrow      60     

(h)

   Tax Treatment of Indemnity Payments      60     

(i)

   Tax Benefit      60     

(j)

   Exclusive Remedy      60  

SECTION 8.

   TERMINATION      60  

SECTION 9.

   APPOINTMENT OF SELLERS’ REPRESENTATIVE      61  

SECTION 10.

   MISCELLANEOUS      62     

(a)

   Press Releases and Public Announcements      62     

(b)

   No Third-Party Beneficiaries      62     

(c)

   Entire Agreement      62     

(d)

   Succession and Assignment      62     

(e)

   Counterparts      63     

(f)

   Headings      63     

(g)

   Notices      63     

(h)

   Governing Law      64  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

  

(i)

   Consent to Jurisdiction      64     

(j)

   Amendments and Waivers      65     

(k)

   Severability      65     

(l)

   Expenses      65     

(m)

   Construction      65     

(n)

   Incorporation of Exhibits and Schedules      66     

(o)

   Disclosure Schedules      66     

(p)

   Specific Performance      66  

Exhibits:

Exhibit A — List of Sellers/Target Membership Interests

Exhibit B — Working Capital Methodology

Exhibit C — Financial Statements

Exhibit D — Sellers’ Addresses

Exhibit E — Escrow Agreement

Exhibit F — Sellers’ Representative Agreement

Schedules:

Disclosure Schedule — Exceptions and Disclosures with Respect to Representations
and Warranties

 

iv



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (this “Agreement”) is entered into
as of June 27, 2017, by and among MSA Worldwide, LLC, a Pennsylvania limited
liability company (“Buyer”), Globe Holding Company, LLC, a New Hampshire limited
liability company (“Target”), the members of Target listed on Exhibit A
(collectively, “Sellers” and, each individually, a “Seller”), Donald D. Welch,
II, as Sellers’ Representative (as defined herein) for the purposes described
herein, and each of George E. Freese, III, Robert A. Freese, and Donald D.
Welch, II (collectively, “Principals”) for the purposes described herein. Buyer,
Sellers, Sellers’ Representative, Principals and Target are referred to
collectively herein as the “Parties” and individually as a “Party”.

RECITALS

A. Sellers are the record and beneficial owners of all of the issued and
outstanding membership interests of Target (the “Membership Interests”); and

B. Buyer desires to purchase from Sellers, and Sellers desire to sell to Buyer,
all of the Membership Interests at the Closing, on the terms and subject to the
conditions of this Agreement.

AGREEMENT

Now, therefore, in consideration of the premises and the mutual promises herein
made, in consideration of the representations, warranties, and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Parties, the Parties
intending to be legally bound agree as follows:

SECTION 1. DEFINITIONS.

In this Agreement, the following terms have the meanings specified or referred
to in this Section 1 and, except as otherwise expressly provided in this
Agreement or unless the context otherwise clearly and unambiguously requires,
shall be equally applicable to both the singular and plural forms. Amounts
stated in dollars refer to U.S. dollars.

“Action” has the meaning set forth in Section 4(r).

“Adjustment Escrow” means Five Hundred Thousand Dollars ($500,000), to be held
by the Escrow Agent pursuant to the terms of the Escrow Agreement pending final
calculation of the Post-Closing Adjustment Amount and disbursed in accordance
with the provisions of Section 2(f)(vi).

“Affiliate” means, with respect to any particular Person, any other Person who,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person, or any Person who is an immediate family member of
any such Person. For purposes of this definition, “control” of a Person means
the power, directly or indirectly, to either (i) vote ten percent (10%) or more
of the securities having ordinary voting power for the election of directors of
such Person, or (ii) direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

-1-



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the first paragraph of this agreement.

“AGUB” has the meaning set forth in Section 6(b)(x)(B).

“Allocation” has the meaning set forth in Section 6(b)(x)(B).

“Allocation Notice of Objection” has the meaning set forth in
Section 6(b)(x)(B).

“Allocation Review Period” has the meaning set forth in Section 6(b)(x)(B).

“Alternative Transaction” has the meaning set forth in Section 5(p)(ii).

“Annual Financial Statements” has the meaning set forth in Section 4(h)(i).

“Arbitrating Accountant” has the meaning set forth in Section 2(f)(v).

“Base Purchase Price” means an amount equal to Two Hundred Fifteen Million
Dollars ($215,000,000), subject to adjustment in accordance with
Section 2(f)(ii).

“Business” means the business of designing, manufacturing, distributing,
cleaning, repairing and servicing turnout gear, boots and related clothing,
apparel and equipment for the fire protection and first responder industries.

“Buyer” has the meaning set forth in the first paragraph of this Agreement and
includes any party to which Buyer has assigned this Agreement pursuant to
Section 10(d).

“Buyer Indemnitees” has the meaning set forth in Section 7(b).

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, is or would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

“Capital Lease Obligations” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Cash” means, as of the applicable time for determination thereof, the sum of
the actual value of all cash, cash equivalents and cash deposits (but excluding
any amounts for uncashed checks).

“Closing” has the meaning set forth in Section 2(c).

“Closing Date” has the meaning set forth in Section 2(c).

“Closing Date Adjustment” has the meaning set forth in Section 2(f)(ii).

 

-2-



--------------------------------------------------------------------------------

“Closing Date Cash” means the Cash of Target and the Subsidiaries as of the
start of business on the Closing Date.

“Closing Date Indebtedness” means the Indebtedness of Target and the
Subsidiaries as of the start of business on the Closing Date.

“Closing Date Working Capital” means the aggregate Working Capital of Target and
the Subsidiaries as of the start of business on the Closing Date.

“Closing Date Transaction Expenses” means the Transaction Expenses of Target and
the Subsidiaries as of 11:59 p.m. on the Closing Date.

“Closing Deliveries” has the meaning set forth in Section 2(e).

“Closing Statement” has the meaning set forth in Section 2(f)(iv).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Employee” has the meaning set forth in Section 4(s)(i).

“Company Plans” has the meaning set forth in Section 4(s)(i).

“Confidential Information” has the meaning set forth in Section 6(e)(ii).

“Consent” means any approval, consent, authorization, ratification, waiver or
order of, notice to or registration or filing with, or any other action by, any
Governmental Entity or other Person.

“Contracts” has the meaning set forth in Section 4(o).

“Current Assets” means the current assets of Target and the Subsidiaries, on a
consolidated basis, determined in each case in accordance with GAAP.

“Current Liabilities” means the current liabilities of Target and the
Subsidiaries, on a consolidated basis, determined in each case in accordance
with GAAP.

“D&O Policy” has the meaning set forth in Section 6(c).

“Data Room” has the meaning set forth in Section 2(e)(i)(O).

“Disclosure Schedules” has the meaning set forth in Section 3(a).

“Effective Time” means 12:01 a.m. Eastern Standard Time on the date of the
Closing.

“Employee Benefit Plans” has the meaning set forth in Section 4(s)(i).

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

 

-3-



--------------------------------------------------------------------------------

“Environment” shall mean all and any of the following media: any air (including,
without limitation, air within buildings and other natural or man-made
structures, whether above or below ground), water (including, without
limitation, any groundwater or surface water, and water in drains, pipes and
sewers), land (including, without limitation, surface land, sub-surface strata,
sediment, sea-bed and river bed and natural and man-made structures) and any
organisms (including, without limitation, humans), micro-organisms, species,
habitats, natural resources and their services, biodiversity and ecological
systems, structures and functions supported by any of those media.

“Environmental, Health, and Safety Requirements” means all federal, state,
local, and foreign Laws, Governmental Orders and other legally binding
requirements concerning public health and safety, worker health and safety,
pollution, or protection of the Environment, including all those relating to the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, investigation, remediation, or removal of
any Hazardous Materials as such requirements are enacted and in effect on or
prior to the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 4(s)(i).

“Escrow Agent” has the meaning set forth in Section 2(b)(i)i).

“Escrow Agreement” means the Escrow Agreement dated as of the Closing Date, by
and among the Escrow Agent, Buyer, and Sellers’ Representative, in the form of
Exhibit E attached to this Agreement.

“Escrow Amount” means the sum of the Adjustment Escrow and the Indemnity Escrow.

“Escrow Fund” is the amount held by the Escrow Agent pursuant to the terms of
the Escrow Agreement, which amount is originally equal to the Escrow Amount.

“Estimated Closing Date Cash” means a good faith estimate of the Closing Date
Cash.

“Estimated Closing Date Indebtedness” means a good faith estimate of the Closing
Date Indebtedness (to the extent not being paid off at Closing).

“Estimated Closing Date Working Capital” means a good faith estimate of the
Closing Date Working Capital.

“Estimated Closing Date Transaction Expenses” means a good faith estimate of the
Closing Date Transaction Expenses (to the extent not being paid off at the
Closing).

“Estimated Closing Statement” has the meaning set forth in Section 2(f)(i) of
this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Existing Debt” means Indebtedness of Target and the Subsidiaries being paid off
at Closing by Buyer, on behalf of Target and the Subsidiaries, in accordance
with the Payoff Letters.

“Financial Statements” means the Annual Financial Statements and the Interim
Financial Statements, collectively.

“Firm” has the meaning set forth in Section 9(b).

“Flow of Funds Statement” has the meaning set forth in Section 2(f)(iii).

“Fundamental Representations” has the meaning set forth in Section 7(a)(i).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Governmental Entity” means any federal, state, local or foreign (a) government
(or any department, agency, or political subdivision thereof), any multinational
organization or authority, or any other authority, agency or commission entitled
to exercise any administrative, executive, judicial, legislative, police,
regulatory or Taxing Authority or power, any court or tribunal, (or any
department, bureau or division thereof), or any arbitrator or arbitral body, or
(b) quasi-governmental, self-regulated, accrediting or similar organization,
body or authority responsible for establishing any codes, standards, guidelines,
practices or policies applicable to the Business, Target and its Subsidiaries,
the industry in which they operate, or any product manufactured, created,
distributed or sold by or on behalf of Target or a Subsidiary, including,
without limitation, the National Fire Protection Association and Underwriter
Laboratories.

“Governmental Order” means any ruling, award, verdict, decision, injunction,
judgment, order, decree or subpoena entered, issued, made or rendered by any
Governmental Entity.

“Hazardous Materials” means all wastes, pollutants, contaminants and hazardous,
dangerous or toxic materials or substances, including petroleum, constituents of
petroleum, and petroleum products, asbestos and asbestos- containing materials,
mold, polychlorinated biphenyls, urea-formaldehyde insulation, radon,
radioactive materials, and any other material or substance that could result in
liability under any Environmental, Health, and Safety Requirements.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations thereunder.

“Income Tax” means any federal, state, local, or foreign Tax measured by or
imposed on net income, including a Tax assessed on an entity by reference to its
income, gains, gross receipts, or profits, and including any interest, penalty,
or addition thereto, whether disputed or not.

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto.

 

-5-



--------------------------------------------------------------------------------

“Indebtedness” means any of the following indebtedness of Target or any
Subsidiary, whether or not contingent: (a) the principal of and accrued
interest, including all fees and obligations thereunder (including any
prepayment or termination penalties, premiums or fees arising or which will
arise out of the prepayment thereof prior to its maturity and termination) of
any (i) indebtedness for borrowed money; (ii) liabilities evidenced by bonds,
debentures, notes, convertible notes, or other similar instruments or debt
securities; (iii) liabilities under or in connection with drawn letters of
credit or bankers’ acceptances or similar items; or (iv) liabilities of Target
to a Subsidiary of Target; (b) liabilities to pay the deferred or installment
purchase price of property, assets, services or securities, including “earn-out”
payments (whether or not matured), other than trade payables and other accruals
in the Ordinary Course of Business to the extent included in the Closing Date
Working Capital as reflected in the Closing Statement; (c) Capital Lease
Obligations; (d) obligations secured by a purchase money mortgage or other Lien;
(e) liabilities with respect to unfunded pension obligations or similar
post-employment plan obligations; and (f) all obligations of a type referred to
in clauses (a) through (e) above which are directly or indirectly guaranteed by
Target or a Subsidiary. Indebtedness shall specifically exclude (i) accrued
expenses, (ii) accounts payable, (iii) deferred Income Taxes liability, and
(iv) deferred revenue, but in each case only to the extent included in the
Closing Date Working Capital as reflected in the Closing Statement.

“Indemnified Party” means with respect to any claim for indemnification pursuant
to Section 7, each Buyer Indemnitee or Seller Indemnitee asserting such claim
(or on whose behalf such claim is asserted) under Section 7(b) or Section 7(c),
as the case may be.

“Indemnifying Party” means, with respect to any claim for indemnification
pursuant to Section 7, the party or parties against whom such claim may be or
has been asserted.

“Indemnity Escrow” means five percent (5%) of the Base Purchase Price, to be
held by the Escrow Agent pursuant to the terms of the Escrow Agreement to secure
claims by Buyer Indemnitees under Section 7(b).

“Indemnity Notice” has the meaning set forth in Section 7(f)(ii).

“Intangible Assets” means all of the intangible assets owned, licensed or used
by Target or a Subsidiary in connection with the Business or the operations of
Target or a Subsidiary, including all intellectual property and industrial
property rights and assets, and all rights, interests and protections that are
associated with, similar to, or required for the exercise of, any of the
foregoing, however arising, pursuant to applicable Law, whether registered or
unregistered, including any and all: software (including firmware, data files,
source code, object code, application programming interfaces, architecture,
files, records, schematics, databases and other related specifications and
documents), software licenses, trade secrets, know-how, operating methods and
procedures, proprietary information, discoveries, databases, data collections,
inventions, technology, drawings, specifications, compositions, methods,
processes, technical knowledge, formulae, advertising formats, logos, designs,
trademarks, trade designations, service marks, trade names, domain names,
websites and related content, social media accounts and the content found
thereon and related thereto, patents (including all reissues, divisionals,
provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), copyrights and works of
authorship, applications, registrations, extensions, renewals and continuations
for any of the foregoing, goodwill, advertising and promotional rights,
franchise rights, customer and supplier lists, telephone number(s), and related
rights.

 

-6-



--------------------------------------------------------------------------------

“Interim Financial Statements” has the meaning set forth in Section 4(h)(i).

“IP Registrations” means all Intangible Assets that are subject to any issuance,
registration, application or other filing by, to or with any Governmental Entity
or authorized private registrar in any jurisdiction, including registered
trademarks, domain names and copyrights, issued and reissued patents and pending
applications for any of the foregoing.

“IRS” means the Internal Revenue Service.

“Knowledge of Target” means with respect to a particular fact or other matter,
the actual knowledge of George E. Freese, III, Robert A. Freese or Donald D.
Welch, II of such fact or matter, after reasonable inquiry.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Entity.

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property that is used in the Business.

“Leases” has the meaning set forth in Section 4(m)(ii).

“Lien” means any mortgage, pledge, lien, encumbrance, charge, claim, option,
restriction on transfer, right of first refusal or other security interest,
other than (a) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through appropriate proceedings and for
which adequate reserves have been included on the Financial Statements in
accordance with GAAP, (b) liens securing rental payments under the Capital
Leases set forth on Schedule 1.1, (c) purchase money liens securing trade
accounts payable for raw materials used in the Ordinary Course of Business (e.g.
reflective fabric), (d) easements, rights of way, zoning ordinances and other
similar encumbrances affecting the Owned Real Property or the Leased Real
Property that do not, individually or in the aggregate, materially interfere
with the present use of such Owned Real Property or Leased Real Property, and
(e) restrictions on the ownership or transfer of securities arising under
applicable Law.

“Losses” or “Loss” means all losses, claims, suits, debts, obligations, damages,
awards, fines, penalties, expenses, fees and costs (including reasonable
attorneys’ fees), but excluding diminution of value, incidental or consequential
damages, other than (a) to the extent claimed, obligated, paid or awarded in
connection with a Third-Party Claim, or (b) in the case of incidental or
consequential damages, to the extent such damages are the direct and reasonably
foreseeable consequence of the relevant breach and are not occasioned by special
circumstances relating to the party suffering such damage or loss.

 

-7-



--------------------------------------------------------------------------------

“Material Adverse Effect” means any effect, occurrence, result, change, fact,
event, circumstance, condition or omission that, individually or in the
aggregate, has or would reasonably be expected to have a material adverse effect
on (a) the assets, liabilities, capitalization, financial condition or results
of operations of Target and the Subsidiaries, (b) Target or Sellers’ ability to
consummate the Transaction, or (c) Buyer’s ability to operate the Business in
the manner it was operated before the Closing; provided, however, that any
change or effect caused by or resulting from the following shall not be taken
into account in determining the existence of a “Material Adverse Effect”:
(i) changes in general local, domestic, foreign or international economic
conditions, (ii) changes affecting generally the industries or markets in which
Target and the Subsidiaries operate, (iii) acts of war, sabotage or terrorism,
military actions or the escalation thereof, (iv) any changes in Laws or
accounting rules or principles, including changes in GAAP, or (v) any change
resulting from an action required by this Agreement; provided further, however,
that any changes or effects referred to in clauses (ii) or (iv) immediately
above shall be taken into account in determining the existence of a Material
Adverse Effect if such change or event has a disproportionate impact on Target
and the Subsidiaries compared to other participants in the industries in which
Target and the Subsidiaries operate.

“Material Contracts” has the meaning set forth in Section 4(o).

“Membership Interests” has the meaning set forth in the first recital of this
Agreement and as more particularly set forth on Exhibit A.

“Net Purchase Price” means an amount equal to (a) the Purchase Price, less
(b) Existing Debt, less (c) the Escrow Amount less (d) the Transaction Expenses
to be paid by Buyer at the Closing on behalf of Target, the Subsidiaries and/or
Sellers.

“Ordinary Course of Business” means the ordinary course of Target’s and the
Subsidiaries’ Business consistent with their customary and past practices prior
to the Effective Time.

“Other Plans” has the meaning set forth in Section 4(s)(i).

“Other Real Property Agreements”shall have the meaning set forth in
Section 4(m)(ii).

“Other Real Property Interests” shall mean all easements, rights of access,
appurtenances and other interests in real property that are held for use or used
in connection with the Business and in which Target or a Subsidiary has, or
acquired prior to Closing in compliance with this Agreement, any right, title or
interest (excluding interests in Leased Real Property).

“Owned Real Property” shall mean any real property or interests in real property
in which ownership is held by or held for use by Target or a Subsidiary.

“Party” and “Parties” has the meaning set forth in the first paragraph of this
Agreement.

“Payoff Letters” means payoff and release letters, in form and content
reasonably acceptable to Buyer, terminating Indebtedness of Target and the
Subsidiaries.

 

-8-



--------------------------------------------------------------------------------

“Permits” means licenses, certificates, permits, franchises, approvals,
registrations, filings, rights and other authorizations obtained, or required to
be obtained, from a Governmental Entity.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or Governmental Entity.

“Post-Closing Adjustment Amount” has the meaning set forth in Section 2(f)(vi).

“Pre-Closing Straddle Period” has the meaning set forth in Section 6(b)(iv).

“Pre-Closing Tax Period” has the meaning set forth in Section 6(b)(i).

“Principals” has the meaning set forth in the first paragraph of this Agreement.

“Pro-Rata Share” means, with respect to the share of any Seller in any
particular amount, that percentage set forth as such for such Seller in Exhibit
A.

“Purchase Price” means an amount equal to the Base Purchase Price as finally
adjusted after the Closing as expressly set forth in this Agreement.

“Real Property Agreements” shall have the meaning set forth in Section 4(m)(ii).

“Released Claims” has the meaning set forth in Section 6(f).

“Released Parties” has the meaning set forth in Section 6(f).

“Releasors” has the meaning set forth in Section 6(f).

“Representatives” means, with respect to any Person, any and all directors,
officers, holders or equity interests, members, managers, partners, employees,
consultants, financial advisors, financing sources, counsel, accountants, and
other agents and legal or personal representatives of such Person.

“Restricted Period” has the meaning set forth in Section 6(d).

“Section 338(h)(10) Election” has the meaning set forth in Section 6(b)(x)(A).

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” and “Sellers” have the meaning set forth in the first paragraph of this
Agreement.

“Seller Indemnitees” has the meaning set forth in Section 7(c).

“Seller Related Parties” has the meaning set forth in Section 6(e)(i).

“Sellers’ Representative” has the meaning set forth in Section 9.

 

-9-



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person and as of any date of determination,
that (a) the amount of the “present fair saleable value” of the assets of such
Person, will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise,” as of such date, (b) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct its business and (c) such Person will be able to pay its indebtedness as
it matures. For purposes of the foregoing definition only, (A) “indebtedness”
means a liability in connection with another Person’s (i) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (ii) right to any equitable remedy for breach of
performance if such breach gives rise to a right of payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured and (B) each of the
phrases “will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business” and “able to pay its indebtedness as it
matures” means that such Person will be able to generate enough cash from
operations, asset dispositions or refinancing, or a combination thereof, to meet
such obligations as they become due.

“Special Representations” has the meaning set forth in Section 7(a)(i).

“Statutory Representations” has the meaning set forth in Section 7(a)(i).

“Straddle Period” means a taxable period that begins before or on the Closing
Date and ends after the Closing Date.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary. With respect to Target, the term “Subsidiary” and
“Subsidiaries” specifically refers to Globe Manufacturing Company, LLC, a New
Hampshire limited liability company, Globe Manufacturing Company-OK, LLC, a New
Hampshire limited liability company, Globe Cares, LLC, a New Hampshire limited
liability company, Globe LifeLine, LLC, a New Hampshire limited liability
company, and Globe Footwear, LLC, a New Hampshire limited liability company and,
in the case of Globe Manufacturing Company-OK, LLC, includes all prior corporate
forms of such entity.

“Subsidiary Membership Interests” has the meaning set forth in Section 4(g).

 

-10-



--------------------------------------------------------------------------------

“Surveys” means a current ALTA/ACSM “as built” survey for each Owned Real
Property, prepared by a surveyor licensed in the jurisdiction where each Owned
Real Property is located, satisfactory to Buyer, and conforming to such
ALTA/ACSM Table A items and other standards as the Title Company and Buyer
require as a condition to the removal of any survey exceptions from the Title
Policies, and certified to Buyer and the Title Company, in a form and with a
certification satisfactory to each of such parties.

“Target” has the meaning set forth in the first paragraph of this Agreement.
“Target” includes all prior corporate forms of Globe Holding Company, LLC.

“Tax” or “Taxes” means (a) all federal, provincial, territorial, state,
municipal, local, domestic, foreign or other taxes, imposts, and assessments
including ad valorem, alternative or add-on minimum, built-in-gains, capital,
capital stock, customs and import duties, disability, documentary stamp,
employment, environmental (including taxes under Section 59A of the Code),
estimated, excise, franchise, gains, goods and services, gross income, gross
receipts, income, intangible, inventory, license, mortgage recording, net
income, occupation, payroll, personal premium, property, production, profits,
property, real property, recording, registration, rent, sales, severance, social
security, stamp, transfer, transfer gains, unemployment, use, value added,
windfall profits, and withholding or other tax of any kind whatsoever, together
with any interest, additions, fines or penalties with respect thereto or in
respect of any failure to comply with any requirement regarding Tax Returns and
any interest in respect of such additions, fines or penalties; (b) liability of
any Person for the payment of any amounts of the type described in clause (a)
arising as a result of being (or ceasing to be) a member of any “affiliated
group” (as that term is defined in Section 1504(a) of the Code) or any combined,
consolidated or unitary group under any similar provision of foreign, state or
local law (or being included in any Tax Return relating thereto); and
(c) liability for the payment of any amounts of the type described in clause (a)
or (b) as a result of any express or implied obligation to indemnify or
otherwise assume or succeed to the liability of any other Person.

“Tax Election Forms” have the meaning set forth in Section 6(b)(x)(A).

“Tax Proceeding” has the meaning set forth in Section 6(b)(vi).

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to, filed with or submitted to any
Governmental Entity in connection with the determination, assessment, collection
or payment of Tax, including any schedule or attachment thereto, and including
any amendment thereof.

“Taxing Authority” means any Governmental Entity responsible for the
administration or the imposition of any Tax.

“Third-Party Claim” has the meaning set forth in Section 7(f)(i).

“Title Commitment” has the meaning set forth in Section 5(q).

“Title Company” has the meaning set forth in Section 5(q).

“Title Policies” has the meaning set forth in Section 5(q).

 

-11-



--------------------------------------------------------------------------------

“Transaction” means the transactions described in or contemplated by this
Agreement.

“Transaction Expenses” means all fees and expenses incurred by Sellers, Target
or any of the Subsidiaries in connection with this Agreement and the
Transaction, including (i) any fees, commissions, costs, and expenses of
Target’s, any Subsidiary’s or any Seller’s legal counsel, accountants, financial
advisors, Sellers’ share of the Escrow Agent fees, consulting and other experts
incident to the negotiation and preparation of this Agreement and the
consummation of the Transaction, (ii) any sale, change-of-control,
“stay-around,” retention, or similar bonuses, compensation or payments to
Company Employees paid or payable as a result of or in connection with the
Transaction, but excluding all bonuses to be paid by Buyer pursuant to the
retention agreements referenced in Section 2(e)(i)(M) and Section 2(e)(ii)(E),
and all incremental employer Taxes payable with respect thereto, (iii) any
unpaid bonus amounts to be paid by Target or a Subsidiary to any Company
Employee, whether accrued or unaccrued, existing as of the Closing, and (iv) any
payments in respect of a D&O Policy in accordance with Section 6(c).

“Transaction Tax Deductions” has the meaning set forth in Section 6(b)(v).

“Transfer Taxes” has the meaning set forth in Section 6(b)(ii).

“Transfer Tax Returns” has the meaning set forth in Section 6(b)(ii).

“Working Capital” means as of the applicable time for determination thereof, the
aggregate of the Current Assets (but excluding Cash and all available-for-sale
securities of Target and the Subsidiaries) minus the aggregate of the Current
Liabilities (but excluding Indebtedness and Transaction Expenses) and calculated
on a basis consistent with the methodologies used in the preparation of the
Estimated Closing Statement. For illustration purposes only and for the
avoidance of doubt, Working Capital is calculated pursuant to the methodology as
set forth on the attached Exhibit B.

“Working Capital Target” means an amount equal to Sixteen Million Five Hundred
Thousand Dollars ($16,500,000).

SECTION 2. PURCHASE AND SALE OF MEMBERSHIP INTERESTS

(a) Basic Transaction. Based upon the representations and warranties and subject
to the terms and conditions set forth in this Agreement, at the Closing Sellers
hereby agree to sell, transfer and convey to Buyer, and Buyer hereby agrees to
purchase and acquire from Sellers, all of the Membership Interests, free and
clear of any and all Liens.

(b) Closing Payments. At the Closing, Buyer agrees to:

(i) pay to each Seller an amount in immediately available funds equal to such
Seller’s share of the Base Purchase Price plus or minus the Closing Date
Adjustment, after giving effect to the payments contemplated by Section 2(b)(i)
to Section 2(b)(iv) below, which amount shall be set forth in the Flow of Funds
Statement;

(ii) deposit into escrow with BNY Mellon, National Association, as escrow agent
(the “Escrow Agent”), the Escrow Amount;

 

-12-



--------------------------------------------------------------------------------

(iii) on behalf of Target and the Subsidiaries, pay off the Existing Debt as set
forth in the Flow of Funds Statement in accordance with the Payoff Letters; and

(iv) on behalf of Target and the Subsidiaries, pay the Transaction Expenses to
the appropriate payees as set forth in the Flow of Funds Statement, in
accordance with invoices submitted therefor (or Target’s instructions in the
case of any other amounts to be paid by Target or a Subsidiary in connection
with the Closing).

(c) Closing. The closing of the Transaction (the “Closing”) shall take place at
the offices of Target at 10:00 a.m. on the date that is two (2) business days
after the satisfaction or waiver of all of the conditions to Closing set forth
in Section 2(d) (other than those conditions that by their terms are to be
satisfied at the Closing), or on such other date or at such other time or place
and in such manner (including by electronic means) as Target and Buyer shall
unanimously agree (the “Closing Date”). The Closing shall be effective as of the
Effective Time and all actions scheduled in this Agreement for the Closing shall
be deemed to occur simultaneously at the Effective Time.

(d) Closing Conditions.

(i) Mutual Conditions to Closing. The respective obligations of each Party to
consummate the Transaction at the Closing shall be subject to the fulfillment of
the following conditions:

(A) No Party to this Agreement shall be subject at the date of the Closing to
any Governmental Order that enjoins or prohibits the consummation of the
Transaction, nor shall there be any Action pending or threatened by any Person
(other than a Party to this Agreement) that challenges, or seeks damages or
other relief in connection with, the Transaction.

(B) No Law shall have been adopted or promulgated as of the date of the Closing
having the effect of making the Transaction illegal or otherwise prohibiting
consummation of, or making void or voidable, the Transaction.

(C) Any applicable waiting period under the HSR Act relating to the Transaction
shall have expired or been terminated.

(ii) Conditions of Target and Sellers. The obligations of Target and Sellers to
consummate the Transaction at the Closing shall be further subject to the
fulfillment of the following conditions, any one or more of which may be waived
by Target or Sellers’ Representative, as applicable:

(A) All representations and warranties of Buyer in this Agreement and all other
agreements and certificates required to be executed and delivered hereby shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality) or in all material respects (in the case of
any representation or warranty not qualified by materiality) on and as of the
date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date).

 

-13-



--------------------------------------------------------------------------------

(B) Buyer shall have performed and complied in all material respects with all
covenants, agreements and conditions contained in this Agreement, and each other
agreement contemplated hereby, required to be performed and complied with by it
at or prior to the Closing.

(C) Buyer shall have delivered all Closing Deliveries as set forth in
Section 2(e)(ii) of this Agreement.

(iii) Conditions of Buyer. The obligations of Buyer to consummate the
Transaction at the Closing shall be further subject to the fulfillment of the
following conditions, any one or more of which may be waived by Buyer:

(A) Other than the Fundamental Representations, all representations and
warranties of Sellers, Principals and Target in this Agreement and all other
agreements and certificates required to be executed and delivered hereby shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) or in all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect) on and as of the date hereof and on and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date). The Fundamental Representations shall be true and correct in
all respects on and as of the date hereof and on and as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date).

(B) Each of Target, Principals and Sellers shall have performed and complied in
all material respects with all covenants, agreements and conditions contained in
this Agreement, and each other agreement contemplated hereby, required to be
performed and complied with by it or them at or prior to the Closing.

(C) Since the date hereof, there has not been any event or circumstance which,
with or without the lapse of time, has resulted in or could reasonably be
expected to result in a Material Adverse Effect.

(D) Buyer shall have obtained title insurance policies from the Title Company
(which may, at Buyer’s election, be in the form of a mark-up of a pro forma of
the Title Commitments), in accordance with the Title Commitments, insuring
Buyer’s fee simple title to each Owned Real Property as of the Closing Date
(including all recorded appurtenant easements, insured as separate legal
parcels), with gap coverage from Closing through the date of recording, in such

 

-14-



--------------------------------------------------------------------------------

amount as Buyer determines to be the value of the Owned Real Property insured
thereunder and which shall include the endorsements requested by Buyer
including, without limitation, a non-imputation endorsement. Target and Sellers
shall cooperate with Buyer in connection with the issuance of the Title Policies
by executing any and all required affidavits and certificates required for the
issuance of the Title Policies. Buyer shall pay all premiums with respect to the
Title Policies and the endorsements thereto.

(E) Target and Sellers shall have delivered all Closing Deliveries as set forth
in Section 2(e)(i) of this Agreement.

(e) Closing Deliveries. The following shall be delivered at the Closing (the
“Closing Deliveries”):

(i) By Target and Sellers. At or prior to the Closing, Target or Sellers, as
applicable, shall deliver to Buyer the following:

(A) all Consents identified in Schedule 4(d);

(B) the Escrow Agreement, duly executed by Sellers’ Representative;

(C) certificates of good standing from each jurisdiction listed on Schedule 4(a)
in which Target and the Subsidiaries are qualified to conduct business, dated as
of the most recent practicable date;

(D) executed membership interest transfers effecting the transfer of all of the
Membership Interests to Buyer;

(E) executed termination of the Second Amended and Restated Cross-Purchase
Agreement and Agreement to Restrict Transfer of Shares dated June 15, 2016, in
form and content reasonably acceptable to Buyer;

(F) executed termination of the Share Transfer Agreement for Dorothy F.
Kristoferson dated March 11, 2008 by and between Dorothy F. Kristoferson and
Target in form and content reasonably acceptable to Buyer;

(G) the Payoff Letters and invoices related to all Transaction Expenses;

(H) estoppel letters addressed to Buyer from each landlord for the Leased Real
Property, in form and content reasonably acceptable to Buyer;

(I) a Foreign Investment in Real Property Tax Act affidavit executed by Target
for all Owned Real Property, as applicable;

(J) such disclosures, reports and transfer tax filings required by applicable
state and local Laws in connection with the conveyance of the Owned Real
Property, as applicable;

 

-15-



--------------------------------------------------------------------------------

(K) a certificate dated as of the Closing Date and signed by an authorized
officer of Target, in a form reasonably satisfactory to Buyer, certifying as to
(1) the accuracy of copies of the Certificate of Formation and Limited Liability
Company Agreement of Target, as amended to date, attached thereto, (2) the
adoption of resolutions of Target authorizing the execution, delivery and
performance of this Agreement and the related agreements, documents and
instruments referred to herein and authorizing and ratifying the acts of
Target’s managers acting as a Board of Directors and Target’s officers in
carrying out the terms and provisions hereof and thereof, and (3) the incumbency
of the managers acting as a Board of Directors and the officers, as applicable,
executing this Agreement and any document reasonably required in connection with
the Closing;

(L) a certificate dated as of the Closing Date, signed by Sellers’
Representative and an authorized officer of Target, in a form reasonably
satisfactory to Buyer, certifying that each of the conditions specified in
Section 2(d)(iii)(A) and 2(d)(iii)(B) have been satisfied;

(M) retention agreements, effective as of the Closing Date, with certain key
employees of Target and the Subsidiaries identified by Buyer, duly executed by
each such key employee;

(N) written resignations, effective as of the Closing Date, of the officers and
managers of Target and its Subsidiaries requested by Buyer; and

(O) an electronic copy, whether by thumb drive, CD-ROM or other electronic
means, of all documents posted to the electronic data site known as the
“RAPTOR/MSA (Due Diligence Data Room
https://beldenhillpartners.firmex.com/projects/17/documents) established by
Belden Hill Partners, LLC in connection with the Transaction (the “Data Room”)
from the date of inception of such data site through the date that is five
(5) days prior to the Closing Date.

(ii) By Buyer. At the Closing, Buyer shall deliver to Sellers, Sellers’
Representative or the Escrow Agent, as applicable, the following:

(A) the Escrow Agreement, duly executed by Buyer;

(B) a certificate of the Secretary of State of Pennsylvania as to the good
standing of Buyer as of the most recent practicable date;

(C) such disclosures, reports and transfer tax filings required by applicable
state and local Laws in connection with the conveyance of the Owned Real
Property, as applicable;

(D) a certificate dated as of the Closing Date, signed by Buyer, in a form
reasonably satisfactory to Sellers’ Representative, certifying that each of the
conditions specified in Section 2(d)(ii)(A) and 2(d)(ii)(B) have been satisfied;

 

-16-



--------------------------------------------------------------------------------

(E) retention agreements, effective as of the Closing Date, with certain key
employees of Target and the Subsidiaries identified by Buyer, duly executed by
Buyer or an Affiliate of Buyer;

(F) the payment of the Transfer Taxes pursuant to Section 6(b)(ii); and

(G) payment in cash by wire transfer of immediately available funds of the
payments set forth in Section 2(b) of this Agreement.

(f) Purchase Price Adjustment.

(i) At least five (5) business days before the Closing, Target shall, and
Principals shall cause Target to, prepare in good faith and deliver to Buyer a
written statement setting forth in reasonable detail the Estimated Closing Date
Cash, the Estimated Closing Date Indebtedness, the Estimated Closing Date
Transaction Expenses and the Estimated Closing Date Working Capital (the
“Estimated Closing Statement”), together with supporting documentation for such
estimates and any additional information reasonably requested by Buyer. The
Estimated Closing Statement shall be reasonably acceptable to Buyer and shall be
prepared in consultation with Buyer and in accordance with Exhibit B, which sets
forth the accounting methods, practices, principles, policies and procedures,
with consistent classifications, judgments and valuation and estimation
methodologies, all in accordance with GAAP, that were used in preparation of the
Annual Financial Statements.

(ii) The Base Purchase Price payable at Closing shall be (A) increased on a
dollar for dollar basis by the amount of Estimated Closing Date Cash,
(B) decreased by the amount of any Estimated Closing Date Indebtedness,
(C) decreased on a dollar for dollar basis by the amount of any Estimated
Closing Date Transaction Expenses, and either (D) increased if the Estimated
Closing Date Working Capital is more than the Working Capital Target, by the
amount of such difference or (E) decreased if the Estimated Closing Date Working
Capital is less than the Working Capital Target, by the amount of such
difference (collectively, the “Closing Date Adjustment”).

(iii) At least two (2) business days before the Closing, Target shall, and
Principals shall cause Target to, prepare and deliver to Buyer a flow of funds
statement (the “Flow of Funds Statement”) setting forth: (A) the Base Purchase
Price; (B) the Closing Date Adjustment; and (C) the applicable payees, amounts
payable and wire instructions for all amounts payable under Section 2(b) hereof.

(iv) As promptly as practicable after the Closing Date (but in no event later
than sixty (60) days after the Closing Date) Buyer will prepare and deliver to
Sellers’ Representative a written statement setting forth in reasonable detail
the Closing Date Cash, the Closing Date Indebtedness, the Closing Date
Transaction Expenses and the Closing Date Working Capital (the “Closing
Statement”), together with supporting documentation for such determinations and
any additional information reasonably requested by Sellers’ Representative. The
Closing Statement shall be prepared in accordance with Exhibit B, which sets
forth the accounting methods, practices,

 

-17-



--------------------------------------------------------------------------------

principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies, all in accordance with GAAP, that
were used in preparation of the Annual Financial Statements. During the thirty
(30) day period following the delivery of the Closing Statement, Buyer shall
provide Sellers’ Representative and his Representatives with access to such work
papers, back-up materials, books and records, and financial staff of Buyer and
Target who were involved in preparing the Closing Statement as Sellers’
Representative may reasonably request in connection with his review of the
Closing Statement.

(v) The Closing Statement (and the proposed determinations of the Closing Date
Cash, the Closing Date Indebtedness, the Closing Date Transaction Expenses and
the Closing Date Working Capital reflected on the Closing Statement) will be
final, conclusive and binding on the Parties unless Sellers’ Representative
claims that the Closing Statement has not been prepared in accordance with the
requirements of Section 2(f)(iv) above and delivers to Buyer a written notice of
disagreement describing in reasonable detail any item(s) or amount(s) set forth
on the Closing Statement as to which Sellers’ Representative disagrees within
forty-five (45) days after receiving the Closing Statement. Any item or amount
set forth on the Closing Statement that is not disputed in such written notice
will be final, conclusive and binding on the Parties. If Sellers’ Representative
delivers a notice of disagreement, then Buyer and Sellers’ Representative will
use reasonable good faith efforts to resolve any such disputed items or amounts
themselves. If they do not obtain a final resolution within one hundred twenty
(120) days after the Closing Date, however, then Buyer and Sellers’
Representative will select RSM US LLP or, if unavailable, Grant Thornton LLP or
another mutually agreeable nationally recognized or regional accounting firm to
resolve any remaining disputed items or amounts (the “Arbitrating Accountant”).
Upon submission to the Arbitrating Accountant for resolution, Buyer shall
indicate in writing its position on each disputed matter and Sellers’
Representative shall do likewise. Each of Buyer and Sellers’ Representative
shall, and Buyer shall cause Target to, use commercially reasonable efforts to
comply with all reasonable requests by the Arbitrating Accountant for access to
their respective work papers, back-up materials, books and records, personnel
and Representatives. Buyer and Sellers’ Representative shall instruct the
Arbitrating Accountant to make a written determination on each disputed matter
as soon as reasonably practicable, but no later than thirty (30) days after the
submission to the Arbitrating Accountant of Buyer and Sellers’ Representative’s
respective positions on the disputed matters, and such determination by the
Arbitrating Accountant will be conclusive and binding upon Buyer and Sellers’
Representative. The proposed Closing Statement (and the proposed determinations
of the Closing Date Cash, the Closing Date Indebtedness, the Closing Date
Transaction Expenses and the Closing Date Working Capital reflected on the
Closing Statement) will be revised as appropriate to reflect the resolution of
any such disputed items or amounts pursuant to this Section 2(f)(v). The fees
and expenses of the Arbitrating Accountant shall be allocated to and borne by
Buyer and Sellers’ Representative based on the inverse of the percentage that
the Arbitrating Accountant’s determination bears to the total amount of the
items in dispute as originally submitted to the Arbitrating Accountant. For
example, should the items in dispute total an amount of $1,000 and the
Arbitrating Accountant awards $600 in favor of Sellers’ Representative’s
position, 60% of the costs of its review would be borne by Buyer and 40% of the
costs would be borne by Sellers and paid by Sellers’ Representative.

 

-18-



--------------------------------------------------------------------------------

(vi) For purposes of this Agreement, the “Post-Closing Adjustment Amount” shall
equal (A) the amount, if any, by which Closing Date Cash is greater than
Estimated Closing Date Cash, minus (B) the amount, if any, by which Closing Date
Cash is less than Estimated Closing Date Cash, plus (C) the amount, if any, by
which Estimated Closing Date Indebtedness is greater than Closing Date
Indebtedness, minus (D) the amount, if any, by which Estimated Closing Date
Indebtedness is less than Closing Date Indebtedness, plus (E) the amount, if
any, by which Estimated Closing Date Transaction Expenses are greater than
Closing Date Transaction Expenses, minus (F) the amount, if any, by which
Estimated Closing Date Transaction Expenses are less than Closing Date
Transaction Expenses, plus (G) the amount, if any, by which Closing Date Working
Capital is greater than Estimated Closing Date Working Capital, minus (H) the
amount, if any, by which the Closing Date Working Capital is less than the
Estimated Closing Date Working Capital.

(A) If the Post-Closing Adjustment Amount is positive, then no later than five
(5) business days after final determination of the items and amounts set forth
on the Closing Statement in accordance with Section 2(f)(v), (1) Buyer shall pay
the Post-Closing Adjustment Amount to Sellers’ Representative (as the paying
agent on behalf of Sellers) by wire transfer of immediately available funds to
an account designated by Sellers’ Representative in writing; and (2) Buyer and
Sellers’ Representative shall deliver a joint instruction to the Escrow Agent
directing the Escrow Agent to release to Sellers’ Representative the Adjustment
Escrow. Sellers’ Representative shall distribute to each Seller such Seller’s
Pro-Rata Share of the Post-Closing Adjustment Amount and the Adjustment Escrow
pursuant to the terms of the Sellers’ Representative Agreement.

(B) If the Post-Closing Adjustment Amount is negative, then no later than five
(5) business days after final determination of the items and amounts set forth
on the Closing Statement in accordance with Section 2(f)(v), (1) Buyer and
Sellers’ Representative shall deliver a joint instruction to the Escrow Agent
directing the Escrow Agent to release from the Adjustment Escrow (a) to Buyer an
amount equal to the Post-Closing Adjustment Amount and (b) to Sellers’
Representative (as the paying agent on behalf of Sellers) the amount remaining
in the Adjustment Escrow after payment to Buyer of the Post-Closing Adjustment
Amount, if any; and (2) to the extent the Post-Closing Adjustment Amount is
greater than the Adjustment Escrow, Sellers’ Representative shall pay to Buyer,
on behalf of Sellers, the amount of such excess. In case of nonpayment by
Sellers’ Representative of any amount due to Buyer pursuant to
Section 2(f)(vi)(B), Buyer may request that Sellers’ Representative deliver,
along with Buyer, a joint instruction to the Escrow Agent directing the Escrow
Agent to release from the Indemnity Escrow the amount by which the Post-Closing
Adjustment Amount exceeds the Adjustment Escrow.

 

-19-



--------------------------------------------------------------------------------

(g) Withholding Rights. After the Closing, Buyer shall be entitled, upon prior
written notice to Sellers’ Representative, to deduct and withhold from any
amounts otherwise payable pursuant to this Agreement such amounts as it shall be
required to deduct and withhold with respect to the making of such payment under
any applicable U.S. federal, state, local or foreign Tax Law. To the extent that
amounts are so withheld by Buyer, such withheld amounts (i) shall be remitted
promptly by Buyer to the applicable Governmental Entity, and (ii) shall be
treated for all purposes of this Agreement as having been paid to Sellers in
respect of which such deduction and withholding was made by Buyer.

SECTION 3. REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION.

(a) Sellers’ Individual Representations and Warranties. Each Seller, severally
and not jointly, represents and warrants to Buyer that the statements contained
in this Section 3(a) are correct and complete as of the date of this Agreement
and as of the Closing, except as set forth in the disclosure schedules delivered
by Sellers to Buyer on the date hereof (and, together with Target’s disclosure
schedules, the “Disclosure Schedules”).

(i) Authorization of Transaction. Seller has full power and authority (including
full corporate or other entity power and authority, as applicable) to execute
and deliver this Agreement and the other agreements contemplated hereby to which
Seller is a party and to perform his, her or its obligations hereunder and
thereunder. This Agreement, and each other agreement contemplated hereby to
which Seller is a party, has been (or in the case of instruments required to be
executed at or prior to Closing, will be) duly executed and delivered by Seller
and, assuming the due execution and delivery by each of the other parties hereto
or thereto, constitute the valid and legally binding obligation of Seller,
enforceable against Seller in accordance with their respective terms and
conditions, except as such enforceability may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, and (B) the availability of injunctive
relief and other equitable remedies. If applicable, the execution, delivery and
performance of this Agreement and all other agreements contemplated hereby to
which Seller is a party have been duly authorized by Seller.

(ii) Non-contravention. Neither the execution and delivery of this Agreement, or
the other agreements contemplated hereby to which Seller is a party, by Seller,
nor the consummation of the Transaction by Seller, will (A) violate or breach
any Law or Governmental Order applicable to Seller or by which any of his, her
or its assets, properties or rights, including the Membership Interests, is
subject, (B) conflict with, result in a breach of, constitute a default under
(or an event that, with or without notice, or lapse of time, or both, would
constitute a default under), result in the acceleration of, create in any Person
the right to accelerate, terminate, modify or cancel, or require any Consent,
notice or action by any Person under, any Contract to which Seller is a party or
by which he, she or it is bound, or to which any of his, her or its assets,
properties or rights, including the Membership Interests, is subject, or
(C) result in the imposition or creation of a Lien with respect to the
Membership Interests or materially impair the ability of Seller to consummate
the Transaction in accordance with the terms and

 

-20-



--------------------------------------------------------------------------------

conditions hereof. Except with respect to certain agreements among Sellers set
forth on Schedule 3(a)(ii), which shall be terminated as of the Closing, Seller
is not required to obtain any Consent in connection with the execution and
delivery of this Agreement or the consummation of the Transaction.

(iii) Brokers’ Fees. Other than fees, costs and expenses set forth in
Schedule 3(a)(iii), Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the Transaction.

(iv) Membership Interests. Seller holds of record and owns beneficially the
Membership Interests set forth next to his, her or its name on Exhibit A, free
and clear of any and all Liens, except restrictions on transfers as among and
between certain of the Sellers and/or Target which will be terminated at
Closing. Seller is not a party to any option, warrant, purchase right, or other
Contract or commitment (other than this Agreement) that could require Seller to
sell, transfer, or otherwise dispose of any capital or interest of Target.
Except as set forth in Schedule 3(a)(iv), Seller is not a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting of
any equity interest of Target. At the Closing, Buyer will acquire good and valid
title to Seller’s Membership Interests set forth next to such Seller’s name on
Exhibit A, free and clear of all Liens.

(v) Certain Business Relationships with Target. Seller is not a party to any
Contract with Target and has not been involved in any business arrangement or
relationship with Target within the past five (5) years other than in his or her
employment capacity, and Seller owns no assets, tangible or intangible, that are
used or held for use in the Business.

(b) Buyer’s Representations and Warranties. Buyer represents and warrants to
each Seller and to Target that the statements contained in this Section 3(b) are
correct and complete as of the date of this Agreement and as of the Closing.

(i) Organization of Buyer; Organizational Documents. Buyer is a limited
liability company duly organized, validly existing, and in good standing under
the Laws of the Commonwealth of Pennsylvania.

(ii) Authorization of Transaction. Buyer has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and the other agreements contemplated hereby to which Buyer is a party
and to perform its obligations hereunder and thereunder. This Agreement, and
each other agreement contemplated hereby to which Buyer is a party, has been (or
in the case of instruments required to be executed at or prior to Closing, will
be) duly executed and delivered by Buyer and, assuming the due execution and
delivery by each of the other parties hereto or thereto, constitutes the valid
and legally binding obligation of Buyer, enforceable against Buyer in accordance
with its terms and conditions, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally, and (B) the availability
of injunctive relief and other equitable remedies. The execution, delivery and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by Buyer.

 

-21-



--------------------------------------------------------------------------------

(iii) Non-contravention. Neither the execution and delivery of this Agreement or
the other agreements contemplated hereby to which Buyer is a party, nor the
consummation of the Transaction, will (A) violate or breach any Law or
Governmental Order applicable to Buyer or by which any of its assets, properties
or rights is subject, (B) conflict with, result in a breach of, constitute a
default under (or an event that, with or without notice, or lapse of time, or
both, would constitute a default under), result in the acceleration of, create
in any Person the right to accelerate, terminate, modify, or cancel, or require
any Consent, notice or action by any Person under, any Contract to which Buyer
is a party or by which it is bound or by which any of its assets, properties or
rights is subject, except in each case where any such violations, conflicts,
breaches, defaults or other matters does not, and would not reasonably be
expected to, prohibit or materially impair Buyer’s ability to perform its
obligations under this Agreement and the other agreements contemplated hereby to
which Buyer is a party. Except under the HSR Act, Buyer is not required to
obtain any Consent in connection with the execution and delivery of this
Agreement or the consummation of the Transaction.

(iv) Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to any aspect of the
Transaction for which Target or any Seller could be liable.

(v) Investment. Buyer acknowledges that the Membership Interests are not
registered under the Securities Act, or registered or qualified for sale under
any state securities Laws and cannot be resold without registration thereunder
or exemption therefrom. Buyer is an “accredited investor”, as such term is
defined in Regulation D of the Securities Act and is not acquiring the
Membership Interests with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act. Buyer has
sufficient knowledge and experience in financial and business matters to enable
it to evaluate the risks of investment in the Membership Interests and has the
ability to bear the economic risk of this investment for an indefinite period of
time.

(vi) Sufficient Funds. Buyer has sufficient cash on hand or other forms of
immediately available funds to enable it to make the payment of all amounts
required to be paid pursuant to Section 2(b).

(vii) Solvency. Assuming (A) Target is Solvent immediately prior to the Closing,
(B) the accuracy of the representations and warranties of Sellers and Principals
set forth in Sections 3(a) and 4 hereof, respectively, (C) that all Closing
Deliveries set forth in Section 2(e) have been delivered or waived, and (D) the
estimates, projections or forecasts provided by Target to Buyer prior to the
date hereof have been prepared in good faith on assumptions that were and
continue to be reasonable, immediately after giving effect to the Closing, Buyer
and Target will be Solvent.

 

-22-



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES CONCERNING TARGET

Principals and Target represent and warrant to Buyer that the statements
contained in this Section 4 are correct and complete as of the date of this
Agreement and as of the Closing, except as set forth in the Disclosure Schedules
delivered by Target to Buyer on the date hereof.

(a) Organization, Qualification, and Power. Each of Target and the Subsidiaries
is a duly organized limited liability company, validly existing and in good
standing (or the equivalent) under the Laws of the jurisdiction of its
formation. Each of Target and the Subsidiaries is duly licensed or qualified to
conduct business and is in good standing under the Laws of each jurisdiction
where the character of the properties owned, leased or licensed by it or the
nature of its business makes such license or qualification necessary, except
where the lack of such license or qualification in a foreign jurisdiction has
not had or would not be reasonably expected to have a Material Adverse Effect.
Each of Target and the Subsidiaries has full company power and authority to
carry on the business in which it is engaged and to own, lease or use the
properties and assets owned, leased or used by it. Schedule 4(a) lists the full
name of Target and each of the Subsidiaries along with corresponding government
identification or registration numbers, the jurisdictions in which Target and
each of the Subsidiaries is qualified to conduct business, and the respective
current managers, directors and officers of Target and each of the Subsidiaries.
Except for Cairns & Brother and Falcon Performance Footwear, LLC, neither Target
nor any Subsidiary has acquired any business or any equity interests or assets
of any other Person (other than acquisitions of assets in the Ordinary Course of
Business), whether by merger, sale of stock, sale of assets or otherwise.

(b) Authorization of Transaction. Target has full power and authority to execute
and deliver this Agreement and the other agreements contemplated hereby to which
Target is a party and to perform its obligations hereunder and thereunder. This
Agreement, and each other agreement contemplated hereby to which Target is a
party, has been (or in the case of instruments required to be executed at or
prior to the Closing, will be) duly executed and delivered by Target and,
assuming the due execution and delivery by each of the other parties hereto or
thereto, constitutes the valid and legally binding obligation of Target,
enforceable against Target in accordance with its terms and conditions, except
as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting or relating to
creditors’ rights generally, and (ii) the availability of injunctive relief and
other equitable remedies. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby to which Target is a
party have been duly authorized by Target.

(c) Capitalization. The entire authorized capital of Target consists of fourteen
thousand eight hundred (14,800) membership interests which are referred to as
“shares” within Target’s Limited Liability Company Agreement, all of which are
issued and outstanding and comprise the Membership Interests. The Membership
Interests are held of record on the Closing Date by the respective Sellers as
set forth on Exhibit A. The Membership Interests are not represented by
certificates. All of the Membership Interests have been duly authorized, are
validly issued, fully paid, and non-assessable, and have not been issued in
violation of any preemptive or similar right created by statute, the certificate
of formation or Limited Liability Company Agreement of Target, or any Contract
to which Target is a party or by which Target is bound, and have been issued in
compliance with applicable Law. Except for the Membership Interests and as

 

-23-



--------------------------------------------------------------------------------

set forth on Schedule 4(c), there are no (i) outstanding or authorized shares of
capital interests or other equity or voting shares of Target, options (and any
shares reserved for issuance upon the exercise thereof), warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
contracts or commitments that could require Target to issue, sell, or otherwise
cause to become outstanding any of its equity interests or shares convertible,
exercisable for or exchangeable into equity or voting interests of Target, and
(ii) outstanding or authorized equity appreciation, phantom stock, profit
participation, or similar equity-based rights with respect to Target. Except for
this Agreement and as set forth on Schedule 4(c), there are no voting trusts,
proxies, or other agreements or understandings with respect to the voting,
transfer or other rights of the Membership Interests. At the Closing, Buyer will
acquire good and valid title to all of the Membership Interests in each case
free and clear of all Liens.

(d) Non-contravention. Except as set forth on Schedule 4(d), neither the
execution and delivery of this Agreement by Target, nor the consummation of the
Transaction by Target, will (i) violate or breach any Law or Governmental Order
applicable to Target or any of its Subsidiaries or by which any of their
respective assets, properties or rights is subject; (ii) conflict with or
violate any provision of the certificate of formation, operating agreement, or
other governing documents of Target or its Subsidiaries; or (iii) conflict with,
result in a breach or violation of, constitute a default under (or event that,
with or without notice or lapse of time or both, would constitute a default
under), result in the acceleration of, create in any Person the right to
accelerate, terminate, modify or cancel, or require any Consent, notice or other
action by any Person under, any Permit or Material Contract (or result in the
imposition of any Lien upon any of the assets of Target or Target’s
Subsidiaries, including the Membership Interests). Except under the HSR Act or
as otherwise set forth on Schedule 4(d), Target is not required to obtain any
Consent in connection with the execution and delivery of this Agreement or the
consummation of the Transaction.

(e) Brokers’ Fees. Except as set forth on Schedule 4(e), none of Target, the
Subsidiaries or Target’s Affiliates has any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
Transaction.

(f) Tangible Assets.

(i) Target and each Subsidiary has good, marketable and exclusive title to, or a
valid leasehold interest in, the material tangible assets used, held for use by
it in, or necessary to, the conduct of the Business, free and clear of all
Liens.

(ii) The equipment and other tangible assets that Target and each Subsidiary
owns and leases have been maintained in accordance with normal industry
practice, are in good operating condition and repair (subject to normal wear and
tear), and are sufficient to operate the Business in the Ordinary Course of
Business. All such assets are reflected on the Interim Financial Statements,
except for properties and assets disposed of or expensed in the Ordinary Course
of Business since the date of the Interim Financial Statements. The tangible
personal property currently owned or leased by Target and each Subsidiary is
sufficient to conduct the Business as of Closing in substantially the same
manner as conducted prior to Closing and constitutes all of the rights, property
and assets necessary to conduct the Business as currently conducted.

 

-24-



--------------------------------------------------------------------------------

(iii) All inventory (which for purposes hereof shall include all raw materials,
works-in-process and finished goods) of Target and each Subsidiary consists of a
quality and quantity usable and salable in the Ordinary Course of Business,
except for obsolete, damaged, defective or slow-moving items that have been
written off or written down to fair market value or for which adequate reserves
have been established on the Interim Financial Statements consistent with past
practices. No inventory is held on a consignment basis and the quantities of
each item of inventory are not excessive, but are reasonable in the present
circumstances of the Business.

(g) Subsidiaries. Schedule 4(g) sets forth a true and complete list of the name
and jurisdiction of organization of each Subsidiary as well as the entire
authorized and outstanding equity securities of each such Subsidiary (the
“Subsidiary Membership Interests”). Target is the sole record and beneficial
owner and holder (either directly or indirectly via a Subsidiary) of all of the
Subsidiary Membership Interests, free and clear of all Liens. All of the
Subsidiary Membership Interests have been duly authorized, are validly issued,
fully paid, and non-assessable, have not been issued in violation of any
preemptive or similar right created by statute, the certificate of formation or
operating agreement of any Subsidiary, or any Contract to which any Subsidiary
is a party or by which any Subsidiary is bound, and have been issued in
compliance with applicable Law. Except as set forth on Schedule 4(g), there are
no (i) outstanding or authorized equity interests of any Subsidiary, options
(and any shares reserved for issuance upon the exercise thereof), warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require any Subsidiary to issue, sell,
or otherwise cause to become outstanding any of its equity interests or shares
convertible, exercisable for or exchangeable into equity or voting interests of
such Subsidiary, or (ii) outstanding or authorized equity appreciation, phantom
stock, profit participation, or similar equity-based rights with respect to any
of the Subsidiary Membership Interests. There are no voting trusts, proxies, or
other agreements or understandings with respect to the voting, transfer or other
rights of any of the Subsidiary Membership Interests. Neither Target nor any
Subsidiary owns, and has no agreement to acquire, any capital stock of or other
equity interest in any Person, except for the ownership of the Subsidiary
Membership Interests reflected on Schedule 4(g) or as set forth on
Schedule 4(g).

(h) Financial Statements.

(i) Attached hereto as Exhibit C are the audited consolidated balance sheet and
related statements of earnings, members’ equity and cash flows of Target and the
Subsidiaries as of the fiscal year ended December 31, 2016 (the “Annual
Financial Statements”) and the unaudited consolidated balance sheet and related
statements of earnings, members’ equity and cash flows of Target and the
Subsidiaries as of the period ended May 26, 2017 (the “Interim Financial
Statements”). The Financial Statements (including the notes thereto) (A) were
derived from the books and records of Target and its Subsidiaries, (B) have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except that the Interim Financial Statements are subject to
normal year-end adjustments, none of which are expected to be material, and do
not include footnotes) and (C) present fairly in all material respects the
financial condition of Target and the Subsidiaries as of such dates and the
results of operations and cash flows of Target and the Subsidiaries for such
period.

 

-25-



--------------------------------------------------------------------------------

(ii) Target and the Subsidiaries maintain a system of internal accounting
controls that are designed to provide reasonable assurance that (A) transactions
are recorded as necessary to permit materially correct preparation of their
consolidated financial statements and to maintain reasonably accurate
accountability for their assets, and (B) accounts, notes and other receivables
and inventory are recorded accurately in all material respects, and proper and
adequate procedures are implemented to effect the collection thereof in a timely
fashion. There are no significant deficiencies or material weaknesses in the
design or operation of the internal controls of Target and the Subsidiaries
which have adversely affected or could adversely affect the ability of Target or
any Subsidiary to record, process, summarize or report financial data.

(iii) All accounts and notes receivable reflected on the Interim Financial
Statements and all accounts and notes receivable arising subsequent to the date
of the Interim Financial Statements (A) have arisen from bona fide transactions
entered into by Target or a Subsidiary in the Ordinary Course of Business,
(B) represent legal, valid and binding obligations of the obligors thereon, and
(C) subject to any applicable reserves (except for intercompany loans for which
there is no reserve) set forth on the Interim Financial Statements which are
adequate for such purposes, represent undisputed claims of Target or a
Subsidiary not subject to, to the Knowledge of Target, any claims of setoff or
other defenses or counterclaims.

(i) Undisclosed Liabilities. Neither Target nor the Subsidiaries have any
material liabilities, obligations or commitments of any kind, whether absolute,
accrued, contingent or otherwise, except for (i) liabilities, obligations or
commitments shown on the Interim Financial Statements, for which adequate
reserves are established, (ii) liabilities which have arisen since the date of
the Interim Financial Statements in the Ordinary Course of Business (and not
from breach or default) from performance obligations under any Contract, and
which are not material in amount, and (iii) liabilities set forth on Schedule
4(i).

(j) Events Subsequent to Most Recent Fiscal Year End. Since December 31, 2016,
Target and each Subsidiary has conducted its operations in the Ordinary Course
of Business and there has not been any occurrence, change, development or event
that has had or would reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, since December 31, 2016,
except as set forth on Schedule 4(j):

(i) Neither Target nor any Subsidiary has amended its certificate of formation,
operating agreement or other organizational documents.

(ii) Except in the Ordinary Course of Business, neither Target nor any
Subsidiary has abandoned or let lapse, sold, leased, transferred, or assigned
any material assets, including leases, licenses, agreements, or Intangible
Assets.

(iii) Neither Target nor any Subsidiary has entered into any material agreement,
contract, lease, or license outside the Ordinary Course of Business (except for
this Agreement).

 

-26-



--------------------------------------------------------------------------------

(iv) Neither Target nor any Subsidiary has accelerated, terminated, made
material modifications to, or canceled any Material Contract outside the
Ordinary Course of Business.

(v) Neither Target nor any Subsidiary has had imposed on it any Lien on any of
its assets, tangible or intangible, or made any capital expenditures in excess
of $100,000.

(vi) Neither Target nor any Subsidiary has issued, sold, or otherwise disposed
of any of its equity interests, or granted any options, warrants, equity-based
awards or other rights to purchase or obtain (including upon conversion,
exchange, or exercise) any of its equity interests.

(vii) Neither Target nor any Subsidiary has experienced any material damage,
destruction, or loss (whether or not covered by insurance) affecting its
properties, assets, business, or prospects.

(viii) Neither Target nor any Subsidiary has advanced any money or other
property or made any loan to, or entered into any other transaction with, any of
its current or former managers, directors, officers, employees or Affiliates.

(ix) Except for the execution of standard nondisclosure agreements with
employees in the Ordinary Course of Business, neither Target nor any Subsidiary
has entered into any employment or similar Contract or any collective bargaining
agreement, or modified the terms of any such existing contract or agreement.

(x) Neither Target nor any Subsidiary has granted (or promised to grant) any
increase in the compensation or fringe benefits of any of its current or former
directors, officers, and employees, or adopted, amended, modified, or terminated
(or announced or otherwise committed to any such adoption, amendment,
modification, or termination) any Employee Benefit Plan.

(xi) Neither Target nor any Subsidiary has made any loans or advances of money
or changed its existing credit arrangements with any bank or other financial
institution.

(xii) Neither Target nor any Subsidiary has made any change in accounting
methods or practices or any change in depreciation or amortization policies or
rates.

(xiii) Neither Target nor any Subsidiary has experienced any adverse change in
its condition (financial or otherwise), assets, liabilities, member’s equity,
business, earnings or prospects except changes in the Ordinary Course of
Business, none of which has been or will have a Material Adverse Effect or
otherwise be material to Target or such Subsidiary.

(xiv) Neither Target nor any Subsidiary has agreed or committed to any of the
foregoing.

 

-27-



--------------------------------------------------------------------------------

(k) Legal Compliance; Permits.

(i) Except as set forth on Schedule 4(k)(i), Target and each Subsidiary is, and
has been at all times, in compliance in all material respects with all
applicable Laws and Governmental Orders in effect with respect to the Business,
and neither Target nor any Subsidiary has received any written notice from a
Governmental Entity asserting any violation of applicable Laws or a Governmental
Order.

(ii) All Permits required for Target and each Subsidiary to conduct the Business
have been obtained and are valid and in full force and effect. All fees and
charges with respect to such Permits that are due and payable prior to the
Closing have been paid in full or accrued in the Closing Date Working Capital as
reflected in the Closing Statement. Schedule 4(k)(ii) lists all current Permits
issued to Target and the Subsidiaries, including the names of the Permits and
their respective dates of issuance and expiration. No event has occurred that,
with or without notice or lapse of time or both, would reasonably be expected to
result in the revocation, suspension, lapse or limitation of any Permit set
forth on Schedule 4(k)(ii). Neither Target nor any Subsidiary has received any
written notice that Target or a Subsidiary is in violation of any material
Permit or that any material Permit will not be renewed or will otherwise be
revoked or terminated.

(l) Tax Matters. Except as set forth on Schedule 4(l):

(i) Target has timely filed all Tax Returns that it was required to file, and
has paid all Taxes imposed on it. All such Tax Returns were true, correct and
complete in all material respects.

(ii) Target has properly withheld or collected and timely paid over to the
appropriate Governmental Entity all Taxes required to have been withheld or
collected and paid over under applicable Tax Laws.

(iii) There are no Liens for Taxes upon any of the assets of Target.

(iv) There is no inquiry, dispute or claim concerning any Tax liability of
Target claimed or raised by any Governmental Entity in writing that is currently
pending or threatened, and all Tax deficiencies or assessments asserted or made
by a Governmental Entity against Target as a result of any examination of
Target’s Tax Returns have been paid or fully settled. To the Knowledge of
Target, no inquiry or claim has ever been made by a Governmental Entity in a
jurisdiction where Target does not file Tax Returns that it may be subject to
Tax by that jurisdiction.

(v) Target has not granted any extension or waived any statute of limitations
period applicable to any Tax Return or Tax, which period (after giving effect to
such extension or waiver) has not yet expired.

(vi) Target is not a party to any Tax allocation or Tax sharing agreement.

 

-28-



--------------------------------------------------------------------------------

(vii) Target will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any (A) “closing
agreement” as described in Code Section 7121 (or any corresponding or similar
provision of state, local, or foreign income Tax Law) executed on or prior to
the Closing Date, (B) change in method of accounting for a taxable period ending
on or prior to the Closing Date, (C) installment sale or open transaction
disposition made on or prior to the Closing Date or (D) prepaid amount received
on or prior to the Closing Date.

(viii) Target has not distributed stock of another Person nor had its
stock/equity interests distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Code Section 355 or
Code Section 361.

(ix) Target is not and has not been a party to any “reportable transaction” or
“listed transaction” as defined in Code Section 6707A(c) and Reg.
Section 1.6011-4(b).

(x) Target has not made payments or provided benefits, and is not obligated to
make payments or provide benefits, and, to the Knowledge of Target, is not a
party to a contract that could obligate it to make payments or provide benefits
that will not be deductible under Section 280G of the Code.

(xi) None of the assets of Target is property that Target is required to treat
as being a “safe harbor lease” within the meaning of Section 168(f)(8) of the
Code, as in effect prior to amendment by the Tax Equity and Fiscal
Responsibility Act of 1982. None of the assets of Target has been financed with
or directly or indirectly secures any debt the interest of which is tax-exempt
under Section 103(a) of the Code. Target is not a borrower or the guarantor of
any outstanding industrial revenue bonds, or a tenant, principal user or related
Person to any principal user within the meaning of Section 144(a) of the Code of
any property that has been financed or improved with the proceeds of industrial
revenue bonds. None of the assets of Target is “tax-exempt use property” within
the meaning of Section 168(h) of the Code.

(xii) Target has delivered to Buyer correct and complete copies of all Income
Tax Returns, examination reports, and statements of deficiencies assessed
against Target or agreed to by Target that were filed or received since
December 31, 2013. Since such time, Target has not received any private letter
ruling from the IRS (or any comparable ruling from any other Taxing Authority).

(xiii) There is no material property or obligation of Target including, but not
limited to, uncashed checks to vendors, customers, or employees, non-refunded
overpayments, or unclaimed balances, that, to the Knowledge of Target, is
escheatable to any state or municipality under any applicable escheatment laws
as of the date hereof or that may at any time after the date hereof and on or
before the Closing Date become escheatable to any state or municipality under
any applicable escheatment laws.

(xiv) Target is, and since January 1, 1987 Target has been, qualified and
treated as an S corporation for federal tax purposes (within the meaning of Code
Section 1361)

 

-29-



--------------------------------------------------------------------------------

having in effect a valid and timely election made pursuant to Section 1362(a) of
the Code and, to the Knowledge of Target, no Tax authority has challenged the
effectiveness of this election. No event has ever occurred that terminated, or
would terminate or cause denial or revocation of, Target’s status as an
S corporation for purposes of the Code or the Tax laws of any state in which
Target does business that allows for S corporation treatment. Target has no
material liability for Taxes under Section 1374 or Section 1375 of the Code (or
any corresponding or similar provision of state or local Tax law).

(xv) To the Knowledge of Target, Target has collected and maintained all resale
certificates and other documentation required to qualify for any exemption from
the collection of sales Taxes.

(m) Real Property.

(i) Schedule 4(m)(i) contains a true and complete list of all Owned Real
Property, identified by street address. Target has good, valid and marketable
indefeasible, fee simple title in and to the Owned Real Property, free and clear
of all Liens. Target has made available to Buyer copies of the deeds and other
instruments (as recorded) by which Target or a Subsidiary acquired such Owned
Real Property, and copies of all title insurance policies, title insurance
commitments, opinions, environmental reports, zoning reports, abstracts and
surveys in the possession of Target relating to the Owned Real Property. No
condemnation proceeding is pending or, to the Knowledge of Target, threatened,
which would preclude or materially impair the use of any Owned Real Property or
the Leased Real Property for the uses for which it is intended.

(ii) Schedule 4(m)(ii) contains a true and complete list of all Leased Real
Property identified by street address and all Other Real Property Interests.
Target has made available to Buyer true and complete copies (including any and
all amendments, modifications, renewals and assignments) of the lease agreements
covering the Leased Real Property identified on Schedule 4(m)(ii) (collectively,
the “Leases”), and all agreements pursuant to which Target or a Subsidiary holds
any right, title or interest in and to the Other Real Property Interests (the
“Other Real Property Agreements”, together with the Leases, the “Real Property
Agreements”). Target or a Subsidiary has valid and enforceable leasehold
interests in all of the Leased Real Property, free and clear of all Liens.
Neither Target nor any Subsidiary has subleased, licensed or otherwise granted
any Person the right to use or occupy any parcel of the Owned Real Property or
the Leased Real Property or any portion thereof. Target or a Subsidiary has
valid and enforceable rights to use all material Other Real Property Interests.
All rents, deposits and additional amounts due pursuant to each Real Property
Agreement have been timely paid.

(iii) Each parcel of Owned Real Property and Leased Real Property and any
improvements thereon and together with Other Real Property Interests: (A) has
access to and over public streets or private streets for which Target or a
Subsidiary has a valid right of ingress and egress, (B) conforms in its current
use and occupancy to all zoning requirements, and (C) conforms in its current
use to all restrictive covenants, if any, and

 

-30-



--------------------------------------------------------------------------------

other Liens affecting all or part of such parcel. Neither Target nor any
Subsidiary has received any written notice from any third party, including any
Governmental Entity, of non-compliance with any building, land use, occupancy,
health and safety, fire, sanitation or similar requirements, or any applicable
Permits, Laws or other restrictions of any Governmental Entity. There are no
pending or, to the Knowledge of Target, threatened condemnation, fire, health,
safety, environmental, building, zoning or other land use actions relating to
any portion of the Owned Real Property or the Leased Real Property that would
have a material effect on the current use or occupancy thereof.

(iv) Neither Target or a Subsidiary nor, to the Knowledge of Target, any other
party is in breach of or default under the material terms of any Real Property
Agreement (or has taken or failed to take any action which, with or without
notice, lapse of time, or both, would constitute a default) or has received any
notice of default, termination or non-renewal under any Real Property Agreement.
Each Real Property Agreement is a valid and binding obligation of Target or a
Subsidiary and is in full force and effect, enforceable against Target or a
Subsidiary, as applicable, in accordance with its terms, except as
enforceability may be limited by (A) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to creditors’ rights
generally, and (B) the availability of injunctive relief and other equitable
remedies.

(v) To the Knowledge of Target, there are no facts or circumstances which would
prevent any portion of the Owned Real Property, Leased Real Property or the
Other Real Property Interests from being used and occupied after the Closing in
substantially the same manner as such properties are used and occupied
immediately prior to the Closing. The Owned Real Property, the Leased Real
Property and the Other Real Property Interests are the only real property used
or occupied by Target or a Subsidiary in connection with the operation of the
Business.

(vi) To the Knowledge of Target, except as set forth on Schedule 4(m)(vi), all
of the premises, fixtures and improvements located on the Owned Real Property
and the Leased Real Property, including all mechanical and other systems,
equipment, pipes, lines and other infrastructure and all components thereof, are
in compliance with all applicable Laws, are in good condition (ordinary wear and
tear excepted), and are fully operational without structural defects. To the
Knowledge of Target, no facts or conditions exist that, individually or in the
aggregate, would require repairs, alterations or corrections or interfere in any
respect with the use or occupancy of the improvements on the Owned Real Property
or the Leased Real Property, other than repairs in the Ordinary Course of
Business.

(vii) None of the improvements on the Owned Real Property or Leased Real
Property encroaches on any land that is not included in the Owned Real Property
or Leased Real Property or on any easement affecting such Owned Real Property or
Leased Real Property, or violates any building lines or set-back lines, and,
except as set forth in the Title Commitment, there are no encroachments onto or
encumbrances affecting the Owned Real Property or Leased Real Property, or any
portion thereof, that would interfere with the use or occupancy of such Owned
Real Property or Leased Real Property or the continued operation of Target’s and
any Subsidiary’s Business as currently conducted thereon.

 

-31-



--------------------------------------------------------------------------------

(n) Intellectual Property.

(i) Schedule 4(n)(i) lists (A) all patents, trademarks, copyrights, service
marks, any registrations or applications for any of the foregoing, and software
(other than “off the shelf” licenses of software) that are used by Target and
each Subsidiary in the operation of the Business, specifying whether such assets
are owned, controlled, used or held (under license or otherwise) by Target or a
Subsidiary, and (B) all IP Registrations for such assets. For all IP
Registrations, Schedule 4(n)(i) specifies the applicable filing or registration
number, title, jurisdiction in which the filing was made or from which
registration was issued, and date of filing or issuance. All registrations and
applications on Schedule 4(n)(i) are subsisting and unexpired, valid and
enforceable and not presently involved in any reexamination, opposition,
inter-partes review or other legal proceeding in which its scope, validity,
ownership, right to use, or enforceability is being contested or challenged, in
the United States or any foreign jurisdiction, and all required filings and fees
due and related to IP Registrations have been timely filed and paid to the
relevant Governmental Entities and authorized registrars. Target and the
Subsidiaries have provided Buyer with true and complete copies of file
histories, documents, certificates, office actions, correspondence and other
materials related to all IP Registrations set forth on Schedule 4(n)(i). Except
as set forth on Schedule 4(n)(i), all Persons who created or contributed to
material Intangible Assets purportedly owned by Target or a Subsidiary have
assigned to Target or such Subsidiary in writing all of their rights therein to
the extent such rights did not vest automatically in Target or such Subsidiary
by operation of Law and Target has provided Buyer with true and correct copies
of all such Contracts.

(ii) Except as set forth on Schedule 4(n)(ii), Target and the Subsidiaries
exclusively own, free and clear of all Liens or adverse rights or interests of
third parties, all material Intangible Assets, are record owner(s) of all right,
title and interest in and to the IP Registrations, and own or have a right to
use all other Intangible Assets.

(iii) Since January 1, 2012, neither Target nor any Subsidiary has received any
written notice of any current claim or dispute relating to the Intangible Assets
and, to the Knowledge of Target, since January 1, 2012 neither Target nor any
Subsidiary has been threatened with a dispute or claim relating to the
Intangible Assets. Target has no knowledge of facts or circumstances which would
render any Intangible Asset invalid or unenforceable, and, none of the
Intangible Assets are subject to any Governmental Order. Neither Target nor any
Subsidiary has been named in any proceeding (settled, pending or threatened)
before any Governmental Entity which involves a claim of infringement,
misappropriation, dilution, or other violation of any patents, trademarks, trade
names, service marks, trade secrets, or copyrights, intellectual property, or
other rights of any third party.

(iv) To the Knowledge of Target, except as set forth on Schedule 4(n)(iv), no
third party is currently infringing upon, misappropriating, diluting, or
otherwise violating, and, to the Knowledge of Target, since January 1, 2012 no
third party has infringed upon,

 

-32-



--------------------------------------------------------------------------------

misappropriated, diluted or otherwise violated any Intangible Assets. The
conduct of the Business has not and does not infringe upon, violate, or
misappropriate any patents, trademarks, trade names, service marks, trade
secrets, copyrights or intellectual property of any other Person, violate any
right of any Person (including any right to privacy or publicity), or constitute
unfair competition or trade practices under the laws of any applicable
jurisdiction.

(v) Target and each Subsidiary have taken all commercially reasonable actions to
protect and maintain their respective Intangible Assets, the confidentiality of
Target and each Subsidiary’s confidential information and trade secrets included
in the Intangible Assets, including requiring all employees and independent
contractors having access to such confidential information and trade secrets to
execute written non-disclosure agreements, and the confidentiality, security and
operation of their respective software, websites, systems and networks (and the
data and transactions transmitted thereby), including from any unauthorized use
or access by third parties, and there have been no material violations of the
same within the last three (3) years.

(vi) Neither this Agreement nor the Transaction will result in (A) Buyer being
bound by or subject to any exclusivity obligations, non-compete or other adverse
restriction on the operation or scope of its business, (B) Buyer being obligated
to pay any royalties or other amounts to any third Person in excess of those
payable in the absence of this Agreement or the transactions contemplated
hereby, (C) the loss or impairment of any of Target or a Subsidiary’s rights in
any material Intangible Assets, or (D) the breach of, or create on behalf of any
Person the right to terminate or modify any, license, sublicense, or other
Contract to which Target or any Subsidiary is a party and pursuant to which
Target or any Subsidiary is authorized to license or use any third party
intellectual property that is material to the Business.

(vii) Except as set forth on Schedule 4(n)(vii), after the Closing, all
Intangible Assets will be fully transferable, alienable, and licensable by Buyer
without restriction and without payment of any kind to any third Person. Except
as set forth on Schedule 4(n)(vii), neither Target nor any Subsidiary has
(A) transferred (or agreed to transfer) ownership of, or granted (or agreed to
grant) any exclusive license of or exclusive right to use, or authorized the
retention of any exclusive rights to use an Intangible Asset or (B) permitted
its rights in any Intangible Asset to lapse or enter into the public domain.

(viii) Except as set forth on Schedule 4(n)(viii), after the Closing, Target and
each Subsidiary shall continue to own or have the right to use all Intangible
Assets to the same extent as used by Target or such Subsidiary with respect to
the conduct of the Business immediately prior to the Closing, and Target and
such Subsidiary will be permitted to exercise all of their rights and receive
all of the benefits (including payments) under all Contracts related to the
Intangible Assets to the same extent that Target and such Subsidiary would have
been able to had the Transaction contemplated by this Agreement not occurred and
without the payment of any additional amounts or consideration other than the
ongoing fees, royalties or other payments which Target or such Subsidiary would
otherwise have been required to pay pursuant to the terms of such Contracts
related to Intangible Asset had the Transaction contemplated by this Agreement
not occurred.

 

-33-



--------------------------------------------------------------------------------

(o) Contracts. Schedule 4(o) lists each of the following contracts, leases,
licenses, indentures, mortgages and other agreements or legally binding
understandings, commitments or arrangements, whether written or oral
(“Contracts”), to which Target or any Subsidiary is a party or to which any of
its assets, rights or properties is bound (the “Material Contracts”):

(i) each Contract for the lease of personal property from or to third parties
providing for annual lease payments or receivables in excess of $75,000;

(ii) each Contract pursuant to which any third party is indebted to or owes
money to Target or such Subsidiary (other than amounts owed pursuant to any
client engagement);

(iii) each Contract regarding a partnership, joint venture or similar
undertaking or Contract involving a share of profits, losses, costs or
liabilities;

(iv) each Contract pursuant to which Target or such Subsidiary has created,
incurred, assumed or guaranteed Indebtedness or for a capital contribution or
investment in or by any Person;

(v) each Contract that prohibits Target or such Subsidiary from conducting its
business in the Ordinary Course of Business;

(vi) each Contract with any of the current or former officers, employees,
directors, equity holders or Affiliates of Target or a Subsidiary;

(vii) each written agreement for the employment, or the engagement of the
services, of any individual on a consulting, full-time or part-time basis
providing base annual compensation in excess of $100,000;

(viii) any agreement (or group of related agreements) for the purchase of
services, products, or other personal property, or for the furnishing or receipt
of services, either the performance of which extends over a period of more than
six (6) months or involves consideration in excess of $75,000;

(ix) any Contract (A) concerning (or that has covenants regarding)
confidentiality or noncompetition obligations of Target or such Subsidiary or
otherwise prohibiting Target or such Subsidiary from freely engaging in any line
of business anywhere in the world, or (B) containing a “most favored nation,”
exclusivity or similar provision;

(x) any franchise, license, sublicense, consent to use, settlements, coexistence
agreements, covenants not to sue, permissions, royalty or other agreement
relating to the Intangible Assets, excluding “off the shelf” non-exclusive
software licenses with annual fees less than $25,000, but including all source
code escrow agreements and open source or similar software licenses;

 

-34-



--------------------------------------------------------------------------------

(xi) any Contract that would terminate by its terms or adversely affect Target
or such Subsidiary as a result of consummation of the Transaction;

(xii) any Contract for the sale of any material asset of Target or any
Subsidiary or the grant of any rights of first offer or refusal to purchase any
such asset;

(xiii) any Contract with any Governmental Entity;

(xiv) each Real Property Agreement;

(xv) any Contract, since January 1, 2014, relating to the acquisition by Target
or any Subsidiary of any business or any equity interests or assets of any other
Person (other than acquisitions of assets in the Ordinary Course of Business),
whether by merger, sale of stock, sale of assets or otherwise;

(xvi) any Contract (A) for the employment, or the engagement of services, of any
Company Employee, which, if terminated, would give rise to any liability or
obligation, (B) requiring any payments upon a change-of-control of Target or any
Subsidiary, or (C) restricting the ability of any Company Employee to compete
with Target or any Subsidiary;

(xvii) each Contract with the customers, suppliers, vendors and service
providers set forth on Schedule 4(p); and

(xviii)(A) except with respect to settlements or compromises of any Actions
related to product liability, any Contract involving a settlement or compromise
of any Action in excess of Ten Thousand Dollars ($10,000) entered into since
January 1, 2012, and (B) with respect to settlements or compromises of any
Actions related to product liability, any Contract involving a settlement or
compromise of any Action entered into since January 1, 1997.

Target has made available to Buyer a correct and complete copy of each Material
Contract. Each Material Contract, and any other Contract otherwise material to
the Business, Target, a Subsidiary, and any of their respective assets, rights
or properties, is a legal, valid, enforceable and binding obligation of Target
or the applicable Subsidiary, is in full force and effect and, to the Knowledge
of Target, is a legal, valid, enforceable and binding obligation of the other
parties thereto (in each case, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally, and (B) the availability
of injunctive relief and other equitable remedies). Except as set forth on
Schedule 4(o), neither Target nor any Subsidiary is in material breach of, and
has not defaulted under (and has not taken or failed to take any action which,
with or without the lapse of time or the giving of notice, or both, would
constitute a material breach or default or would give the other party the right
to cancel or terminate) any such Contract, nor, to the Knowledge of Target, has
any other party breached or defaulted (or taken or failed to take any action
which, with or without the lapse of time or the giving of notice, or both, would
constitute a breach or default) under any such Contract. None of Sellers, Target
or any Subsidiary has received any written or oral notice of the termination of
any Material Contract or other such Contract by any counterparty thereto.

 

-35-



--------------------------------------------------------------------------------

(p) Business Relations. Schedule 4(p) sets forth a list of (i) the top twenty
(20) customers (including distributors) of Target and the Subsidiaries, taken as
a whole, by bookings for (A) the twelve (12) months ended December 31, 2016 and
(B) the twelve (12) months ended December 31, 2015 and (ii) the top ten
(10) suppliers, vendors and service providers of the Business by purchases
during (A) the twelve (12) months ended December 31, 2016 and (B) the twelve
(12) months ended December 31, 2015, which list includes the complete name
address and amount of bookings or purchases (as the case may be) for each such
customer, supplier, vendor and service provider. Since January 1, 2015:
(1) neither Target nor any Subsidiary has received notice from any Person
regarding the intent of any such customer or supplier of the Business to cease
or substantially reduce its purchase of goods and services from, or provision of
goods and services to, the Business in an amount exceeding $75,000, (2) neither
Target nor any Subsidiary has engaged in a material controversy or dispute with
any customers or suppliers, (3) there has not occurred any change in the
relationship with any material customers or material suppliers of Target or a
Subsidiary and (4) except as set forth on Schedule 4(p), no such customer or
supplier has indicated that there is expected to be any change in future pricing
with Target or a Subsidiary.

(q) Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of Target except as set forth on Schedule 4(q).

(r) Litigation. Schedule 4(r) sets forth each instance in which (i) Target, a
Subsidiary, or any of its assets, rights or properties is subject to any
outstanding Governmental Order, or any unsatisfied judgment, penalty, charge or
award, and (ii) Target, a Subsidiary, or any of their respective Representatives
in their capacities as such, is, or within the last three (3) years is or has
been a party to any claim, action, arbitration, investigation, suit, grievance,
unfair labor practice charge, administrative charge, proceeding, complaint,
demand or hearing, of, in, or before any Governmental Entity or with any third
party (“Action”). Except as set forth on Schedule 4(r), to the Knowledge of
Target, no Action is threatened (including cease and desist letters or
invitations to take a patent license) against Target, a Subsidiary, or any of
their respective Representatives in their capacities as such, or which would
reasonably be expected to affect the assets, rights or properties of Target or
any Subsidiary.

(s) Employee Benefits.

(i) Schedule 4(s)(i) contains a true and complete list of each “employee benefit
plan” (within the meaning of Section 3(3) of ERISA), including any
“multiemployer plan” as defined in Section 3(37) of ERISA, each determined
without regard to whether such plan is subject to ERISA, and each equity
purchase, severance, employment, consulting, or other similar contract,
arrangement or policy providing for compensation, change-in-control, fringe
benefit, collective bargaining, bonus, incentive, deferred compensation, equity
compensation, employee loan and any other plan, agreement, program, fund,
policy, or arrangement, qualified or nonqualified, that involves any pension,
retirement, profit sharing, wellness, medical, voluntary employees’ beneficiary
association or related trust, disability, group insurance, life insurance,
severance pay, flexible benefit, excess or supplemental benefit, vacation,
summer hours, stock-related, stock option, phantom stock, supplemental
unemployment, layoff, retention, or incentives which (A) Target or any
Subsidiary is or has been a party or

 

-36-



--------------------------------------------------------------------------------

sponsoring, participating or contributing employer or by which any of them is or
has been bound and under which any current or former managers, directors,
employees and other service providers of Target or any Subsidiary (each, a
“Company Employee”) has any present or future right to benefits (the “Company
Plans”) or (B) is not a Company Plan but under which Target or any Subsidiary or
any member of its “Controlled Group” (defined as any organization which is a
member of a controlled group of organizations within the meaning of Sections
414(b), (c), (m) or (o) of the Code) (“ERISA Affiliate”) may otherwise have any
liability, whether direct or indirect (including any such plan or arrangement
formerly maintained by or participated in or contributed to by Target or any
Subsidiary or any ERISA Affiliate) (the “Other Plans”). The Company Plans and
Other Plans shall be collectively referred to herein as the “Employee Benefit
Plans”.

(ii) With respect to each Company Plan, Target has made available to Buyer a
current, accurate and complete copy of each Company Plan (or, to the extent no
such copy exists, an accurate description) and, to the extent applicable:
(A) any related trust agreement or other funding instrument; (B) the most recent
determination letter, or if such Company Plan is a prototype plan, then the
opinion or notification letter which covers each such Company Plan, if
applicable; (C) current summary plan description, summary of material
modification and other written communications (or a description of any oral
communications) by Target or its Subsidiaries to employees concerning the extent
of the benefits provided under a Company Plan; (D) a summary of any proposed
amendments or changes anticipated to be made to the Company Plans at any time
within the twelve (12) months immediately following the date hereof, and (E) for
the three (3) most recent years (1) all testing and reporting documentation
required by the Code, (2) the Form 5500 and attached schedules, (3) audited
financial statements and (4) actuarial valuation reports.

(A) Each such Company Plan (and each related trust, insurance contract, or fund)
has been established, maintained, funded and administered in all material
respects in accordance with the terms of such Company Plan and complies in form
and in operation in all material respects with the applicable requirements of
ERISA, the Code and other applicable Laws.

(B) All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been timely made to each such Company
Plan that is an Employee Pension Benefit Plan and all such contributions and
other payments not yet due have been properly accrued on the books of Target and
in accordance with Target’s usual account practice. All premiums or other
payments that are due have been timely paid with respect to each such Company
Plan that is an Employee Welfare Benefit Plan and all such premiums and other
payments not yet due have been properly accrued on the books of Target and in
accordance with Target’s usual account practice.

(C) Each such Company Plan that is intended to be qualified within the meaning
of Code Section 401(a) is so qualified and either (1) has received a
determination letter from the IRS to the effect that it meets the requirements
of Code Section 401(a), (2) such determination letter has been filed with the
IRS, or

 

-37-



--------------------------------------------------------------------------------

(3) the Company Plan uses an IRS-approved prototype plan and adoption agreement
that it is entitled to rely upon and to the Knowledge of Target nothing has
occurred, whether by action or failure to act, that could reasonably be expected
to cause the loss of such qualification.

(iii) No Employee Benefit Plan (A) is subject to Title IV or Section 302 of
ERISA or Section 412 of the Code or (B) is a multiemployer plan (within the
meaning of Section 3(37) of ERISA), and neither Target nor any Subsidiary nor
ERISA Affiliate has at any time sponsored, maintained, administered, contributed
to, or been required to contribute to, or has or has had any liability or
obligation in respect of, any such plan. No Employee Benefit Plan is a multiple
employer plan or a multiple employer welfare arrangement.

(iv) All Employee Benefit Plans subject to Section 409A of the Code are in
documentary and operational compliance with the requirements of Section 409A and
its underlying regulations and guidance and have been in such compliance since
the earlier of December 31, 2010 or the establishment of such Employee Benefit
Plan

(v) No event has occurred and no condition exists that would subject Target,
either directly or indirectly by reason of its affiliation with any ERISA
Affiliate, to any tax, fine, lien, penalty or other liability imposed by ERISA,
the Code or other applicable Laws.

(vi) With respect to any Employee Benefit Plan, (A) no Actions (other than
routine claims for benefits in the ordinary course) are pending or, to the
Knowledge of Target, threatened relating to or otherwise in connection with such
Employee Benefit Plan, the assets thereof, or any fiduciaries or parties-in-
interest, as defined under ERISA, (B) no facts or circumstances exist that could
reasonably be expected to give rise to any such Actions, and (C) no
administrative investigation, audit or other administrative proceeding by the
Department of Labor, the IRS or other Governmental Entity are pending or, to the
Knowledge of Target, threatened.

(vii) No prohibited transactions or breaches of fiduciary duty with respect to
any Employee Benefit Plan for which any liability, correction or reporting
obligation remains outstanding.

(viii) Except as required under Section 601 et seq. of ERISA, no Employee
Benefit Plan provides benefits or coverage in the nature of health, life or
disability insurance following retirement or other termination of employment.

(ix) Except as set forth on Schedule 4(s)(ix), no Employee Benefit Plan exists
that, as a result of the execution of this Agreement, member approval of this
Agreement, or the transactions contemplated by this Agreement (whether alone or
in connection with any subsequent event(s)) will: (A) entitle any Company
Employee to severance pay, unemployment compensation or any other payment or
benefit, (B) accelerate the time of payment or vesting, or increase the amount
of compensation or benefit due to any employee, director, officer or independent
contractor, (C) directly or indirectly cause

 

-38-



--------------------------------------------------------------------------------

Target to transfer or set aside any assets to fund any benefits under any
Employee Benefit Plan, (D) otherwise give rise to any material liability under
any Employee Benefit Plan, or (E) limit or restrict the right to amend,
terminate or transfer the assets of any Employee Benefit Plan on or following
the Closing Date.

(t) Employees. Schedule 4(t) contains a true and complete list of each employee,
joint employee, and independent contractor of Target and its Subsidiaries,
including his or her name, job title, primary location of employment, and
current annual base salary or fees, commission formulae and annual target bonus
opportunity, to the extent applicable, paid or payable. As of the date hereof,
all compensation, including wages, commissions and bonuses, payable to
employees, joint employees, independent contractors or consultants of Target and
its Subsidiaries for services performed on or prior to the date hereof have been
paid in full (or accrued in full) and there are no outstanding agreements,
understandings or commitments of Target and its Subsidiaries with respect to any
compensation, commissions or bonuses. Neither Target nor any Subsidiary has
experienced any strikes, labor grievances, claims of unfair labor practices or
other collective bargaining disputes. To the Knowledge of Target, no
organizational effort has, since January 1, 2014, or is being made or threatened
by or on behalf of any labor union with respect to employees or joint employees
of Target or its Subsidiaries. Neither Target nor any Subsidiary is a party to
any collective bargaining agreement or other contract or agreement with any
labor organization or other representative of any of Target’s or any
Subsidiary’s employees or joint employees, nor is any such agreement presently
being negotiated. No written action, complaint, charge, inquiry, proceeding or
investigation by or on behalf of any employee, joint employee, prospective
employee, former employee, labor organization or other representative of
Target’s or any Subsidiary’s employees is pending or, to the Knowledge of
Target, threatened. Neither Target nor any Subsidiary is a party to, or
otherwise bound by, any consent decree or conciliation agreement with, or
citation by, any Governmental Entity relating to employees, joint employees or
employment practices. Except as set forth on Schedule 4(t), Target and each
Subsidiary is in material compliance with all applicable Laws, agreements,
contracts, policies, plans, and programs relating to employment, employment
practices, compensation, benefits, hours, terms and conditions of employment,
and the termination of employment including, but not limited to, any obligations
pursuant to the Worker Adjustment and Retraining Notification Act of 1988, the
proper classification of employees and joint employees as exempt or non-exempt
from overtime pay requirements, the provision of required meal and rest breaks,
and the proper classification of individuals as contractors or employees under
the Fair Labor Standards Act, any obligations under the Family Medical Leave
Act, any obligations under any Law that prohibit employment discrimination,
harassment, or retaliation based on age, ancestry, creed, color, disability,
handicap, marital status, national origin, non-job related handicap or
disability, race, religion, retaliation, sex, sexual orientation, veterans
status, or any other characteristic proscribed by Law or activity protected by
Law, any obligations under the Employee Retirement Income Security Act of 1974,
and any obligations under Laws protecting whistleblowers. Except as set forth on
Schedule 4(t), neither Target nor any Subsidiary will have any liability under
any benefit or severance policy, practice, agreement, plan, or program which
exists or arises under any applicable Law as a result of or in connection with
the Transaction.

(u) Environmental, Health, and Safety Matters.

 

-39-



--------------------------------------------------------------------------------

(i) Target and each Subsidiary is, and at all prior relevant times was, in
compliance with all applicable Environmental, Health, and Safety Requirements.

(ii) Without limiting the generality of the foregoing, Target and each
Subsidiary has obtained, has at all prior relevant times complied with, and is
currently in compliance with, in each case in all material respects, all Permits
that are required pursuant to Environmental, Health, and Safety Requirements for
the occupation of its facilities and the operation of its Business, and has not
received any written notification that any such Permits are to be revoked or
will not be renewed; a list of all such Permits is set forth on Schedule
4(u)(ii).

(iii) Neither Target nor any Subsidiary is subject to any action or proceeding
under Environmental, Health, and Safety Requirements or has received any written
notice, report or other information regarding any actual or alleged material
violation of Environmental, Health, and Safety Requirements, or any material
liabilities or potential material liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any investigatory, remedial or
corrective obligations, relating to Target or any Subsidiary or their facilities
arising under Environmental, Health, and Safety Requirements and, to the
Knowledge of Target, none of the foregoing is or has been threatened.

(iv) Except as set forth on Schedule 4(u)(iv), neither Target nor any Subsidiary
has generated any Hazardous Materials, and no Hazardous Materials are present,
nor have any Hazardous Materials been disposed of, arranged to be disposed of,
transported, released or threatened to be released to the Environment at or from
any of the properties currently or formerly owned, leased, occupied or operated
by Target or any Subsidiary in a condition or manner, or to a location, that
could reasonably be expected to give rise to liability to Target or any
Subsidiary under any Environmental, Health, and Safety Requirements. Except as
set forth on Schedule 4(u)(iv), neither Target nor any Subsidiary has
manufactured or distributed any product that contains Hazardous Materials. No
urea formaldehyde foam insulation, asbestos or asbestos-containing materials,
manufactured mineral fiber materials or materials containing or using
polychlorinated biphenyls have been used, stored, installed, processed or
transported in or from any of the Owned Real Property or the Leased Real
Property or, to the Knowledge of Target, other real property previously owned or
operated by Target or a Subsidiary.

(v) Except as set forth on Schedule 4(u)(v), neither Target nor any Subsidiary
has assumed or provided indemnity against any liability of any other Person
under or relating to any Environmental, Health, and Safety Requirements, and
neither Target nor any Subsidiary has reported, or had any reason to report, to
any Governmental Entity any release to the Environment of any Hazardous Material
at, from, or under any real property owned, operated, occupied or otherwise used
by Target or any Subsidiary.

(vi) Both the entry into this Agreement and consummation of the Transaction may
occur without any prior filing being made by Target or any Subsidiary as a
result of, and without any prior approval being obtained from a Governmental
Entity acting to enforce, any Environmental, Health and Safety Requirements
applicable to Target or

 

-40-



--------------------------------------------------------------------------------

Subsidiary solely as a result of entry into this Agreement or the anticipated
consummation of the Transaction. Target and Subsidiary are not aware of any
“transaction-triggered” Environmental, Health and Safety Requirement applicable
to consummation of the Transaction.

(v) Certain Business Relationships with Target and its Subsidiaries. Except as
set forth on Schedule 4(v), none of Sellers nor their Affiliates, and no current
or former Affiliate, officer, director, manager, employee or member of Target or
any Subsidiary, is party to any Contract with Target or any Subsidiary, and no
such Person has been involved in any business arrangement or relationship with
Target or any Subsidiary within the past three (3) years other than in his or
her employment capacity, and none of Sellers or their Affiliates owns any asset,
tangible or intangible, that is used or held for use in the Business. Except as
set forth on Schedule 4(v), there are no Contracts, Indebtedness or other
liabilities between or among Target and/or any of the Subsidiaries.

(w) Product Liability. Each product manufactured, created, distributed or sold
by or on behalf of Target or a Subsidiary has been in conformity with all
applicable specifications, express and implied warranties and contractual
commitments, and there are no claims pending or, to the Knowledge of Target,
threatened for the breach of any express or implied warranty, other than
pursuant to standard warranty obligations (to replace, repair or refund)
incurred in the Ordinary Course of Business which are not, individually or in
the aggregate, material in amount and do not exceed the reserve therefor
included in the Interim Financial Statements. There is no hazard or defect in
design, manufacture, materials or workmanship, including any failure to warn,
relating to any product manufactured, created, distributed or sold by or on
behalf of Target or a Subsidiary. Except as set forth on Schedule 4(w), there
are not currently, and since January 1, 1997 there have not been, any product
liability claims or, to the Knowledge of Target, threatened product liability
claims, that relate to any product manufactured, created, distributed or sold by
or on behalf of Target or a Subsidiary. None of Target, the Subsidiaries, or any
of their respective Representatives has received written notice of any injury
alleged to have occurred, in whole or in part, as a result of any hazard or
defect in design, manufacture, materials or workmanship, including any failure
to warn, relating to any product manufactured, created, distributed or sold by
or on behalf of Target or a Subsidiary. There are no pending and, to the
Knowledge of Target, there have been no threatened recalls, safety advisories,
field safety notifications, corrective plans or similar Actions relating to the
products manufactured, created, distributed or sold by or on behalf of Target or
a Subsidiary. Except as set forth on Schedule 4(w), no product manufactured,
created, distributed or sold by Target or a Subsidiary has ever contained
asbestos.

(x) Insurance. Schedule 4(x) lists each insurance policy maintained by or for
the benefit of Target or a Subsidiary (other than any group insurance policy
that is part of an Employee Benefit Plan), as well as the policy limits for each
such insurance policy and any amounts claimed against such insurance policy as
of the date hereof. With respect to each such insurance policy: (i) the policy
is valid, binding, enforceable, and in full force and effect; (ii) neither
Target nor any Subsidiary nor, to the Knowledge of Target, any other party to
the policy, is in material breach or default of the policy (including with
respect to the payment of premiums or the giving of notices), and no event has
occurred that, with notice or the lapse of time, would constitute such a
material breach or default of, or permit termination, modification

 

-41-



--------------------------------------------------------------------------------

or acceleration under, the policy; (iii) no party to the policy has repudiated
any material provision thereof; and (iv) no notice of cancellation, non-renewal,
termination, amendment, or premium increase has been received with respect to
the policy. Such insurance policies (A) taken together, provide insurance in
such amounts and against such risks as is sufficient to comply with applicable
Law; and (B) satisfy any requirements to purchase insurance under any Permits or
Material Contracts. There are no pending or threatened material claims as to
which the insurers have denied coverage. Target has made available to Buyer
prior to the date hereof a true and complete copy of each insurance policy
listed on Schedule 4(x), as well as the current loss run report for each such
insurance policy.

(y) Nondisclosure Agreements. All current exempt employees of Target and
Subsidiaries have executed nondisclosure agreements with Target or such
Subsidiary relating to the Business (standard forms of which agreements have
been provided to Buyer). No Subsidiary has waived any rights under or modified
the provisions of any such agreements.

(z) Banking Facilities. Schedule 4(z) sets forth a correct and complete list of
(i) each bank, savings and loan or similar financial institution with which
Target or a Subsidiary has an account or safety deposit box or other
arrangement, and any numbers or other identifying codes of such accounts, safety
deposit boxes or such other arrangements maintained by Target or a Subsidiary,
and (ii) the names of all Persons authorized to draw on any such account or to
have access to any such safety deposit box facility or such other arrangement.

(aa) Disclosure. Target has furnished to Buyer complete and accurate copies or
originals of all documents and/or information requested by Buyer. No written
disclosure (including the Disclosure Schedules attached hereto) or written
statement of fact by Target contained in this Agreement and no written
disclosure or written statement of fact furnished by Target to Buyer pursuant to
this Agreement or pursuant to Buyer’s due diligence contains any untrue
statement of material fact or omits to state any material fact necessary in
order to make the statement herein or therein contained not misleading. The
Disclosure Schedules to this Agreement are complete and accurate in all material
respects with respect to the information the Disclosure Schedules purport to
provide.

(bb) No Additional Representations. Neither Principals nor Target are making any
representation or warranty, express or implied, of any nature whatsoever with
respect to Target, the Subsidiaries or the Business except for the
representations and warranties expressly set forth herein.

SECTION 5. PRE-CLOSING COVENANTS. The Parties agree as follows with respect to
the period between the execution of this Agreement and the Closing:

(a) Access. Target and the Subsidiaries shall, and Principals shall cause Target
and its Subsidiaries to (i) provide Buyer and its authorized Representatives
with commercially reasonable access, during such times as Principals and Buyer
shall reasonably agree in advance, to the properties, assets, premises,
personnel, and books and records of Target and the Subsidiaries to make such
reasonable investigations as Buyer shall desire to make, and (ii) furnish to
Buyer and its authorized Representatives all such information with respect to
the affairs of Target and its Subsidiaries and the Business as Buyer may
reasonably request. Without

 

-42-



--------------------------------------------------------------------------------

limiting the generality of the foregoing, Target and the Subsidiaries shall, and
Principals shall cause Target and the Subsidiaries to (A) provide Buyer and its
authorized Representatives access to the customers, suppliers and other Persons
having business relations with Target and the Subsidiaries, at such times and in
the manner mutually agreed to by Buyer and Target, and (B) provide Buyer and its
authorized Representatives commercially reasonable access to (1) records of
Target and the Subsidiaries relating to any cost, liability or obligation
arising from or under any Environmental, Health and Safety Requirements, and
(2) any Owned Real Property or Leased Real Property (including, without
limitation, soil, subsurface strata, ambient air, indoor air, water and
groundwater at such real property), for the purpose of conducting assessments
and investigations of such properties. Access to the Owned Real Property or
Leased Real Property related to the foregoing investigations will be at Buyer’s
sole risk and cost. Buyer shall indemnify, defend and hold harmless Target,
Sellers and any Subsidiary from any and all Losses to any such real property or
any Persons arising out of or related to the investigations conducted by Buyer
or its Representatives except with respect to such Losses that are caused by
Target, Sellers or any Subsidiary or any of their Representatives.

(b) Ordinary Course of Business. Target and each Subsidiary shall, and
Principals shall cause Target and each Subsidiary to, (i) maintain the Owned
Real Property and Leased Real Property in the Ordinary Course of Business,
(ii) carry on the Business diligently, in the Ordinary Course of Business and
substantially in the same manner as heretofore conducted, and (iii) not make or
institute any unusual or novel methods of purchase, sale, lease, management,
accounting or operation.

(c) Employee and Benefits Matters. Target and the Subsidiaries shall not, and
Principals shall cause Target and the Subsidiaries not to, (i) grant any general
or uniform increase in the rates of pay of Company Employees or (ii) grant any
general or uniform increase in the benefits under any bonus or pension plan or
other contract or commitment to, for or with any such Company Employees, in each
case outside the Ordinary Course of Business. Target and the Subsidiaries shall
not, and Principals shall cause Target and the Subsidiaries not to, (A) pay or
agree to pay any benefit to (including severance or termination pay),
(B) increase the compensation payable or to become payable to, or (C) increase
any bonus, insurance, pension or other benefit plan, payment or arrangement made
to, for or with any Company Employee, except for payments, annual merit
increases and wages or salary increases made in the Ordinary Course of Business
or required by any Contract or any Employee Benefit Plan in effect on the date
hereof.

(d) No Dividends, Distributions or Repurchases. Target and the Subsidiaries
shall not, and Principals shall cause Target and the Subsidiaries not to,
declare or pay any distributions or dividends on, or to make any other
distribution in respect of, any equity interests of Target or any Subsidiary or
purchase, redeem or acquire for value any equity interests of Target or any
Subsidiary, except for distributions to fund Sellers’ tax obligations that arise
from ownership of the Membership Interests pursuant to Target’s Limited
Liability Company Agreement and except as set forth on Schedule 5(d).

(e) Contracts and Commitments. Without Buyer’s consent, which shall not be
unreasonably withheld, conditioned or delayed, Target and the Subsidiaries shall
not, and Principals shall cause Target and the Subsidiaries not to, enter into
any Contract or engage in any transaction outside of the Ordinary Course of
Business or modify, amend or terminate any Material Contract.

 

-43-



--------------------------------------------------------------------------------

(f) Insurance. Target and the Subsidiaries shall, and Principals shall cause
Target and the Subsidiaries to, maintain in place the insurance policies set
forth on Schedule 4(x).

(g) Preservation of Organization. Target and each Subsidiary shall, and
Principals shall cause Target and each Subsidiary to, use reasonable best
efforts to preserve intact the Business, including its present operations,
physical facilities, working conditions, and relationships with Company
Employees, suppliers, customers, landlords, creditors, agents and others having
business relationships with Target or such Subsidiary.

(h) No Default. Target and the Subsidiaries shall not, and Principals shall
cause Target and the Subsidiaries not to, perform, cause or permit any act or
omission to act, which will cause a material breach of any Material Contract,
commitment or obligation of Target or a Subsidiary.

(i) Actions. Except for Actions relating to the collection of accounts
receivable, Target and the Subsidiaries shall not, and Principals shall cause
Target and the Subsidiaries not to, initiate any Action or settle or compromise
any Action against Target or a Subsidiary.

(j) Other Actions. Target and the Subsidiaries shall not, and Principals shall
cause Target and the Subsidiaries not to, take any action which, if taken
between December 31, 2016 and the date of this Agreement, would have been
required to be disclosed pursuant to Section 4(j).

(k) Compliance with Laws. Target and the Subsidiaries shall, and Principals
shall cause Target and the Subsidiaries to, comply with all applicable Laws and
Governmental Orders with respect to the Business.

(l) Notifications.

(i) Target or Sellers’ Representative will promptly advise Buyer in writing of
any fact, circumstance, event or action the existence, occurrence or taking of
which (A) has had, or could reasonably be expected to have, a Material Adverse
Effect, (B) has resulted in, or could reasonably be expected to result in, any
representation or warranty set forth in Section 3(a) or Section 4 not being true
and correct, or (C) has resulted in, or could reasonably be expected to result
in, the failure of any of the conditions set forth in Section 2(d)(iii) to be
satisfied. Buyer’s receipt of information pursuant to this Section 5(l) shall
not operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Target, Principals or Sellers in this Agreement and
shall not be deemed to amend or supplement the Disclosure Schedules unless
expressly set forth therein.

(ii) Buyer will promptly advise Sellers’ Representative, in writing, of any
breach or threatened breach of Sellers’, Principals’ or Target’s representations
and warranties that Buyer may become aware of prior to Closing, whether through
its due diligence or otherwise.

 

-44-



--------------------------------------------------------------------------------

(m) Governmental Approvals.

(i) Subject to the terms and conditions herein, each of the Parties agrees to
use commercially reasonable efforts to take, or cause to be taken, all action,
and to do, or cause to be done as promptly as practicable, all things necessary,
proper and advisable under applicable Laws to consummate and make effective as
promptly as practicable the Transaction. Subject to appropriate confidentiality
protections, each Party hereto shall furnish to the other Parties such necessary
information and reasonable assistance as such other Parties may reasonably
request in connection with the foregoing.

(ii) Each of the Parties shall cooperate with one another and use commercially
reasonable efforts to prepare all necessary documentation (including furnishing
all information required under the HSR Act) to effect promptly all necessary
filings and to obtain all Consents necessary to consummate the Transaction. Each
Party hereto shall provide to the other Parties copies of all correspondence
between it (or its Representatives) and any Governmental Entity relating to the
Transaction or any of the matters described in this Section 5(m). Each Party
shall promptly inform the other Parties in writing of any oral communication,
and provide copies of written communications, with any Governmental Entity
regarding any such filings. No Party shall independently participate in any
formal meeting with any Governmental Entity in respect of any such filings,
investigation, or other inquiry without giving the other Parties prior notice of
the meeting and, to the extent permitted by such Governmental Entity, the
opportunity to attend and/or participate. Subject to applicable Law, the Parties
will consult and cooperate with one another in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any Party hereto relating to proceedings
under the HSR Act.

(iii) Without limiting the generality of the undertakings pursuant to this
Section 5(m), the Parties shall provide or cause to be provided as promptly as
practicable to any applicable Governmental Entity information and documents
requested by such Governmental Entity or necessary, proper or advisable to
permit consummation of the Transaction, including filing any notification and
report form and related material required under the HSR Act as promptly as
practicable, but in no event later than five (5) business days after the date
hereof, and thereafter to respond promptly to any request for additional
information or documentary material that may be made.

(iv) Further, each of the Parties shall use its commercially reasonable efforts
to resolve such objections, if any, as may be asserted by any applicable
Governmental Entity with respect to the Transaction. Each of the Parties shall
use its commercially reasonable efforts to take such action as may be required
to cause the expiration of the notice periods under the HSR Act with respect to
the Transaction as promptly as possible after the execution of this Agreement.
Notwithstanding anything to the contrary set forth herein, nothing in this
Agreement shall require any Party or any of their respective Affiliates (A) to
commence, appeal or participate in any Action arising out of or with respect to
the transactions, filings and approvals contemplated by this Section 5(m) or
(B) to divest or hold separate any assets, rights or properties owned prior to
the Closing Date.

 

-45-



--------------------------------------------------------------------------------

(n) Consents of Third Parties. Principals and Target will use commercially
reasonable efforts to secure before the Closing Date the Consents set forth on
Schedule 4(d), in form and substance satisfactory to Buyer.

(o) Satisfaction of Conditions Precedent. Each Party shall use its commercially
reasonable efforts to cause the satisfaction of conditions precedent contained
in Section 2(d).

(p) Exclusive Dealing.

(i) Target shall not, and Principals shall cause Target, its Affiliates and
their respective Representatives not to, directly or indirectly: (A) solicit or
initiate any inquiries or the making of any proposal from a Person or group of
Persons other than Buyer and its Affiliates that constitutes, or could
reasonably be expected to lead to, an Alternative Transaction or a transaction
that would conflict with or impede the Transaction; (B) enter into or
participate in any discussions or negotiations with any Person or group of
Persons other than Buyer and its Affiliates regarding an Alternative Transaction
or a transaction that would conflict with or impede the Transaction; (C) furnish
any non-public information relating to Target or any of its Subsidiaries or
their respective assets or businesses, or afford access to the assets, business,
properties, books or records of Target or any of its Subsidiaries to any Person
or group of Persons other than Buyer and its Affiliates, in all cases for the
purpose of assisting with or facilitating an Alternative Transaction or a
transaction that would conflict with or impede the Transaction; or (D) enter
into an Alternative Transaction or any Contract, including any letter of intent,
term sheet or other similar document, relating to an Alternative Transaction or
a transaction that would conflict with or impede the Transaction. Should Target
or any of its Affiliates or Representatives receive any proposal, inquiry or
contact about any of the activities referred to in this Section 5(p), Target
shall, and Principals shall cause Target to, by the close of the next business
day, give written notice thereof to Buyer and promptly provide Buyer with such
information regarding such proposal, inquiry or contact as Buyer may reasonably
request.

(ii) For purposes of this Section 5(p), an “Alternative Transaction” is any
(A) direct or indirect acquisition of assets of Target or its Subsidiaries equal
to five percent (5%) or more of the fair market value of the consolidated assets
of Target and the Subsidiaries or to which five percent (5%) or more of the net
revenues or net income of Target and the Subsidiaries on a consolidated basis
are attributable, (B) direct or indirect acquisition of any of the equity
interests of Target or any of its Subsidiaries, or (C) merger, consolidation,
other business combination or similar transaction involving Target or any of its
Subsidiaries, in all cases where such transaction is to be entered into with any
Person or group of Persons other than Buyer or its Affiliates.

(q) Title Commitment. Buyer shall be entitled to obtain a commitment for an ALTA
Owner’s Title Insurance Policy or other form of policy acceptable to Buyer for
each Owned Real Property (each a “Title Commitment” and the title policy issued
therefrom insuring Buyer’s fee simple title to each parcel of Owned Real
Property, a “Title Policy” or the “Title Policies”) issued by Buyer’s title
insurance company (the “Title Company”), together with a copy of all documents
referenced therein, the search costs of which shall be paid for by Buyer at its
sole cost

 

-46-



--------------------------------------------------------------------------------

and expense (it being understood that Buyer shall also pay for all Title
Insurance premiums, endorsements, and other fees or charges of the Title Company
in connection with the Title Policies); provided, however, that Buyer shall use
commercially reasonable efforts to ensure that the process related to obtaining
such Title Commitment shall not result in a delay of the Closing or an extension
of the Closing Date. Target and the Subsidiaries shall, and Principals shall
cause Target and the Subsidiaries to, use commercially reasonable efforts to
assist Buyer in obtaining the Title Commitments, Title Policies and Surveys in
form and substance as set forth in Section 2(d)(iii) of this Agreement, within
the time periods set forth therein, including removing from title any Liens.
Target shall, and shall cause the Subsidiaries to, provide the Title Company
with any affidavits, indemnities, memoranda or other assurances requested by the
Title Company to issue the Title Policies.

(r) Liquidation of Investments. Target and each Subsidiary shall, and Principals
shall cause Target and each Subsidiary to, liquidate or otherwise divest from
all available-for-sale securities prior to the Closing.

SECTION 6. POST-CLOSING COVENANTS. The Parties agree as follows with respect to
the period following the Closing:

(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 7).

(b) Tax Matters.

(i) Responsibility for Filing Tax Returns. Sellers’ Representative shall
prepare, or cause to be prepared, and file, or cause to be filed, on a timely
basis all Tax Returns with respect to Target for taxable periods ending on or
prior to the Closing Date (a “Pre-Closing Tax Period”), including those that are
filed after the Closing Date, in a manner which is consistent with past practice
except for changes in applicable Law or changes in fact. Sellers’ Representative
shall provide such Pre-Closing Tax Period Tax Returns (including supporting work
papers and any other information reasonably requested by Buyer) to Buyer at
least thirty (30) days prior to the date on which such Tax Returns are required
to be filed (taking into consideration applicable extensions) for its review and
comment. Within ten (10) days after the receipt of any Pre-Closing Tax Period
Tax Return, Buyer will submit to Sellers’ Representative in writing any proposed
changes to such Tax Return. Buyer and Sellers’ Representative will endeavor in
good faith to resolve any differences with respect to the Pre-Closing Tax Period
Tax Return within fifteen (15) days after Sellers’ Representative’s receipt of
written proposed changes from Buyer. Sellers shall timely pay all Target’s Taxes
due and owing with respect to any Pre-Closing Tax Period Tax Return. In the case
of any Tax Return for a Straddle Period, such Tax Returns shall be prepared by
Buyer in a manner consistent with past practice except for changes in applicable
Law or changes in fact. Buyer shall provide any Straddle Period Tax Returns
(including supporting work papers and any other information reasonably requested
by Sellers’ Representative) to Sellers’

 

-47-



--------------------------------------------------------------------------------

Representative at least thirty (30) days prior to the date on which such Tax
Returns are required to be filed (taking into consideration applicable
extensions) for its review and comment. Within ten (10) days after the receipt
of any Straddle Period Tax Return, Sellers’ Representative will submit to Buyer
in writing any proposed changes to such Tax Return. Buyer and Sellers’
Representative will endeavor in good faith to resolve any differences with
respect to the Straddle Period Tax Return within five (5) days after Buyer’s
receipt of written proposed changes from Sellers’ Representative. Sellers’
Representative shall timely pay all Target Taxes due and owing with respect to
any Pre-Closing Straddle Period as determined pursuant to Section 6(b)(iii). Any
unresolved disputes regarding a Pre-Closing Tax Period Tax Return or Straddle
Period Tax Return will be resolved by the Arbitrating Accountant (or another
nationally recognized independent public accounting firm agreed upon by Buyer
and Sellers’ Representative), the costs of which shall be borne by each Party in
the percentage inversely proportionate to the percentage of the total amount of
the total items submitted for dispute that are resolved in such Party’s favor.
The determination of the Arbitrating Accountant shall be binding on the Parties.
In the event the Arbitrating Accountant does not resolve any disputed issue
prior to the due date for such Tax Return, then such Tax Return shall be filed
as previously prepared by Sellers’ Representative or Buyer, as applicable,
(reflecting any changes agreed to by Buyer and Sellers’ Representative) and
Buyer shall use reasonable efforts to file an amended Tax Return to reflect the
Arbitrating Accountant’s final resolution of such disputed issue. Except as
otherwise required by Law, without the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of Sellers’ Representative,
neither Buyer nor Target shall (A) file any Tax Return (amended or otherwise)
with respect to Target for any Pre-Closing Tax Period or (B) enter into any
closing agreement, settle any Tax claim or assessment relating to Target,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to Target for any Pre-Closing Tax Period, or take any other similar
action relating to the filing of any Tax Return or the payment of any Tax, in
each case to the extent such action would increase the Tax liability of Sellers
or the liability of Sellers under this Agreement.

(ii) Transfer Taxes. All transfer, documentary, sales, use, stamp, registration
and other such Taxes, and all conveyance fees, recording charges and other fees
and charges (including any penalties and interest) incurred in connection with
the consummation of the Transaction and the transfer of the Membership Interests
including, without limitation, a deemed transfer of the Owned Real Property
(collectively, “Transfer Taxes”) shall be borne by Buyer and shall be paid when
due. Buyer shall file all necessary Tax Returns and other documentation with
respect to all such Taxes, fees and charges, and, if required by applicable Law,
the Parties will, and will cause their Affiliates to, join in the execution of
any such Tax Returns and other documentation (“Transfer Tax Returns”). Sellers
and Sellers’ Representative agree to cooperate with Buyer in the filing of any
Transfer Tax Returns, including promptly supplying any information in their
possession that is reasonably necessary to complete such returns.

(iii) Payment of Pre-Closing Taxes. Sellers’ Representative shall pay to Buyer
(by release of Escrow Funds as set forth in Section 7(g)), at least two
(2) business days

 

-48-



--------------------------------------------------------------------------------

prior to the date on which the Tax Returns for the Pre-Closing Tax Period and
for the Straddle Period are due, at least two (2) business days prior to the
date on which the Transfer Tax Returns are due, and at least two (2) business
days prior to the date that any other payment of Taxes with respect to a
Pre-Closing Tax Period or Pre-Closing Straddle Period are due, the amount of any
unpaid Taxes of Target with respect to any Pre-Closing Tax Period and any
Pre-Closing Straddle Period, plus Sellers’ portion of the costs described in
Section 6(b)(ii).

(iv) Straddle Period Allocation. The Parties shall cause, to the maximum extent
possible under applicable Law, any taxable period of Target that would otherwise
be a Straddle Period to end on the Closing Date. In order to apportion
appropriately any Taxes relating to the Straddle Period, Buyer shall cause
Target, to the extent permitted by Law, to elect with the relevant Taxing
Authority to treat for all Tax purposes the Closing Date as the last day of the
taxable period of Target. In any case where applicable Law does not permit
Target to treat the Closing Date as the last day of the taxable year or period,
for purposes of this Agreement, the portion of any Tax payable with respect to a
Straddle Period will be allocated between the period of the Straddle Period that
extends before the Closing Date through (and including) the Closing Date (the
“Pre-Closing Straddle Period”) and the period of the Straddle Period that
extends from the day immediately after the Closing Date to the end of the
Straddle Period in accordance with this Section 6(b)(iv). The portion of such
Tax attributable to the Pre-Closing Straddle Period shall (A) in the case of any
Taxes other than sales or use taxes, value-added taxes, employment taxes,
withholding taxes, and any Tax based on or measured by income, receipts or
profits earned during a Straddle Period, such Taxes shall be deemed to be the
amount of such Tax for the entire taxable period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period) multiplied by a fraction, the numerator of which is the number
of days in the taxable year or period ending on the Closing Date and the
denominator of which is the number of days in the Straddle Period, and (B) in
the case of any sales or use taxes, value-added taxes, employment taxes,
withholding taxes, and any Tax based on or measured by income, receipts or
profits earned during a Straddle Period, on a “closing of the books basis” by
assuming that the books of Target were closed at the end of the day on the
Closing Date; provided, however, that exemptions, allowances or deductions that
are calculated on an annual basis, such as the deduction for depreciation, shall
be apportioned between such two (2) taxable years or periods on a daily basis.

(v) Transaction Tax Deductions. To the extent permitted by Law, any and all
deductions related to (A) expenses with respect to Indebtedness being paid by or
on behalf of Target in connection with the Closing, and (B) all Transaction
Expenses and payments that are paid by or on behalf of Target prior to or in
connection with the Closing and deductible by Target for Tax purposes, including
Transaction Expenses and other fees and expenses of legal counsel, accountants,
investment bankers and Sellers’ Representative (such deduction described in
clauses (A) and (B), the “Transaction Tax Deductions”) shall be treated for
Income Tax purposes as having been incurred by Target in, and reflected as a
deduction on the Income Tax Returns of Target for, the taxable period or portion
thereof ending on the Closing Date.

 

-49-



--------------------------------------------------------------------------------

(vi) Contest Provisions. Each Seller shall promptly notify Buyer in writing upon
receipt by Seller, and Buyer shall promptly notify Sellers’ Representative in
writing upon receipt by Buyer, any of its Affiliates, or Target, of notice of
any pending or threatened federal, state, local or foreign Tax audits,
examinations or assessments which might affect the Tax liabilities of Target or
any Seller for periods or portions thereof ending on, before, or including the
Closing Date, including the Pre-Closing Straddle Period (“Tax Proceeding”),
provided that failure to provide notice of a Tax Proceeding shall not relieve
any Party of its obligations pursuant to this Agreement except to the extent
such Party was materially prejudiced by such failure. Buyer, at Buyer’s expense,
shall control the conduct of such Tax Proceeding and Sellers’ Representative
shall have the right to receive copies of all material documentation and
information relating thereto and to attend or participate in such Tax
Proceeding. Buyer shall not settle, compromise or concede any such Tax
Proceeding without the consent of Sellers’ Representative, which consent shall
not be unreasonably withheld, delayed or conditioned.

(vii) Tax Cooperation. Sellers, Sellers’ Representative, Target and Buyer shall
reasonably cooperate, and shall cause their respective Affiliates, officers,
employees, agents, auditors, successors, permitted assigns and legal
representatives reasonably to cooperate, in preparing and filing all Tax
Returns, including maintaining and making available to each other all records
necessary in connection with Taxes and in resolving all disputes and audits with
respect to all taxable periods relating to Taxes.

(viii) Refunds and Credits. Any refunds or credits of Taxes of Target plus any
interest received with respect thereto (net of any Taxes imposed on such
interest) from the applicable Taxing Authority for any Pre-Closing Tax Period
and the Pre-Closing Straddle Period (excluding refunds or credits arising by
reason of the carryback of any items attributable to any period or portion
thereof beginning after the Closing Date) received within three (3) years of the
payment of the Tax shall be for the account of Sellers to the extent such refund
or credit of Tax exceeds the amount of such benefit shown as a current asset in
Closing Date Working Capital as reflected in the Closing Statement and shall be
paid by Buyer to Sellers’ Representative within ten (10) days after Buyer or
Target receives such refund or after the relevant Tax Return is filed in which a
credit is applied against Buyer’s, Target’s, or any of their successor’s
liability for Taxes. For purposes of this Section 6(b)(viii), where it is
necessary to apportion any such refund, credit or reduction between Buyer and
Sellers for a Straddle Period, such refund, credit or reduction shall be
apportioned in the same manner that a comparable or similar Tax liability would
be apportioned pursuant to Section 6(b)(iv). If any refunds or credits or any
related interest previously paid to Sellers’ Representative pursuant to this
Section 6(b)(viii) is required to be repaid to a Taxing Authority or is
subsequently disallowed by a Taxing Authority, then Sellers’ Representative
shall be required to repay to Buyer such previously paid amounts.

(ix) Tax Sharing Agreements. All Tax-sharing agreements or similar agreements
with respect to or involving Target shall be terminated as of the Closing Date
and, after the Closing Date, Target shall not be bound thereby or have any
liability thereunder.

 

-50-



--------------------------------------------------------------------------------

(x) Section 338(h)(10) Election.

(A) Sellers shall join with Buyer in making an election under Section 338(h)(10)
of the Code and a protective election under Section 336(e) of the Code with
respect to the acquisition of the Membership Interests pursuant to this
Agreement and any corresponding available elections under state, local or
foreign law with respect to the acquisition of the Membership Interests pursuant
to this Agreement (the “Section 338(h)(10) Election”); provided, however, that
Buyer shall not make a 338(h)(10) election for New Hampshire state tax purposes.
At the Closing, Sellers’ Representative shall deliver a properly completed
(1) Internal Revenue Service Form 8023 making the Section 338(h)(10) Election
and the documentation required to make the protective election under
Section 336(e) of the Code and (2) any similar forms under applicable state,
local and foreign income tax law (collectively, the “Tax Election Forms”).
Following the Closing, Sellers shall promptly take all steps reasonably
requested by Buyer to properly file the Section 338(h)(10) Election including,
but not limited to, executing or re-executing any Tax Election Forms.

(B) Within thirty (30) days following the determination of Closing Date Working
Capital in accordance with Section 2(f), Buyer shall provide Sellers’
Representative with a proposed allocation of the “adjusted grossed-up basis” as
defined in Treasury Regulation 1.338-5(a) (“AGUB”) among the assets of Target in
accordance with Treasury Regulation Sections 1.338-6 and 1.338-7 for purposes of
the Section 338(h)(10) Election (the “Allocation”). In the case of any
adjustment to the AGUB requiring an amendment to the Allocation, Buyer shall
initially prepare such amendment. Upon receipt from Buyer, Sellers’
Representative shall have thirty (30) days to review the determinations set
forth in the Allocation (the “Allocation Review Period”). If Sellers’
Representative disagrees with any determinations set forth on the Allocation,
then Sellers’ Representative shall, on or prior to the last day of the
Allocation Review Period, deliver a written notice to Buyer (the “Allocation
Notice of Objection”), setting forth its objections. Unless Sellers’
Representative delivers the Allocation Notice of Objection to Buyer within the
Allocation Review Period, Sellers shall be deemed to have accepted the
determinations set forth in the Allocation. If Sellers’ Representative delivers
the Allocation Notice of Objection to Buyer within the Allocation Review Period,
then Buyer and Sellers’ Representative shall, during the thirty (30) days
following such delivery or any mutually agreed extension thereof, use their
commercially reasonable efforts to reach agreement on the disputed
determinations. At the end of any such period or any mutually agreed extension
thereof, any remaining disputes between Buyer and Sellers’ Representative shall
be resolved by the Arbitrating Accountant in accordance with the dispute
resolution mechanism set forth in Section 2(f). In case of any adjustment to the
Purchase Price (or any other item of consideration for United States federal
income tax purposes), requiring an amendment to the Allocation, Buyer shall
amend the Allocation in accordance with the principles set forth in this
Section 6(b)(x) and shall provide such amended Allocation to the Sellers’
Representative (which, subject to the dispute resolution provisions set forth in
this

 

-51-



--------------------------------------------------------------------------------

Section 6(b)(x), shall become the Allocation). The Parties agree not to take any
position, in connection with any Tax Return, audit or similar proceeding related
to Taxes, that is inconsistent with the Allocation or the Section 338(h)(10)
Election unless required by applicable Law to do so.

(c) Director and Officer Liability, Indemnification and Insurance. For a period
of six (6) years after the Closing Date, Buyer shall not, and shall not permit
Target or any Subsidiary to adversely amend, repeal or modify any provision in
the certificate of formation, operating agreement or bylaws of Target or its
Subsidiaries or provisions adopted by Target or its Subsidiaries relating to the
exculpation or indemnification of any current or former officer, manager,
director or similar functionary (unless required by Law), it being the intent of
the Parties that the officers, managers, directors and similar functionaries of
Target and any Subsidiary shall continue to be entitled to such exculpation and
indemnification to the fullest extent of the Law. If, prior to the Closing Date,
Target purchases a fully-paid “tail” insurance policy with a claims period of
six (6) years from and after the Closing Date from Target’s current insurance
carrier with respect to Target’s and any Subsidiary’s directors’, managers’ and
officers’ liability insurance and fiduciary liability insurance for matters
existing or occurring at or prior to the Closing Date (including in connection
with this Agreement or the Transaction or actions contemplated hereby) (a “D&O
Policy”), then, for a period of six (6) years after the Closing, Buyer shall,
and shall cause Target to, not terminate such D&O Policy. Notwithstanding the
foregoing, Target does not have any obligation to purchase a D&O Policy;
provided however, that if Target does purchase a D&O Policy, then it will make
coverage under any such policy available to any Person who was a manager,
director or officer of Target prior to the Closing. The provisions of this
Section 6(c) are intended for the benefit of, and will be enforceable by, each
current and former manager, officer, director or similar functionary of Target
and his or her heirs and Representatives, and are in addition to, and not in
substitution for, any other rights to indemnification or contribution that any
such Person may have had by contract or otherwise.

(d) Restrictive Covenants.

(i) For a period of five (5) years from and after the Closing Date (the
“Restricted Period”), each Seller agrees that he, she or it will not, directly
or indirectly, anywhere in the world, render services, engage or have a
financial interest in the Business, other than as such Seller may be employed or
retained by Buyer or one of its Affiliates (including Target and the
Subsidiaries) post-Closing, provided however, that a Seller’s ownership of less
than five percent (5%) of the outstanding stock of any publicly traded
corporation shall not be deemed engagement, solely by reason thereof, in the
Business. Each Seller covenants and agrees that during the Restricted Period
such Seller shall not, directly or indirectly: (A) solicit, encourage, cause or
attempt to cause any customer, vendor or other third party having business
dealings with Target or any of its Subsidiaries not to do business with, or to
reduce any part of its business, with Target or any of its Subsidiaries, or
(B) hire, engage or solicit, or otherwise cause to leave their employment with
Target or any of its Subsidiaries, any employee or independent contractor of
Target, a Subsidiary, or Buyer (or its Affiliates) who was an employee or
independent contractor of Target or any of its Subsidiaries at any time during
the twelve (12) month period immediately prior to the Closing, provided,
however, that general

 

-52-



--------------------------------------------------------------------------------

solicitations of employment by means of newspaper, periodical or trade
publication advertisements or through the use of an executive search firm not
directed at employees of Buyer or its Affiliates (including Target and its
Subsidiaries) shall not constitute a violation of this provision.

(ii) The Parties recognize that the Laws and public policies of the various
states of the United States and other jurisdictions may differ as to the
validity and enforceability of covenants similar to those set forth in this
Section 6(d). It is the intention of the Parties that the provisions of this
Section 6(d) be enforced to the fullest extent permissible under the applicable
Laws and policies of each jurisdiction in which enforcement may be sought, and
that the unenforceability (or the modification to conform to such Laws or
policies) of any provisions of this Section 6(d) shall not render unenforceable,
or impair, the remainder of the provisions of this Section 6(d). Accordingly, if
any provision of this Section 6(d) shall be judicially determined by a court of
competent jurisdiction and venue to be invalid or unenforceable, then such
invalidity or unenforceability shall be deemed to apply only with respect to the
operation of such provision in the particular jurisdiction in which such
determination is made and not with respect to any other provision or
jurisdiction. The Parties (A) have carefully read and understand all of the
provisions of this Agreement and have had the opportunity for this Agreement to
be reviewed by counsel and (B) acknowledge that the duration, geographical scope
and subject matter of this Section 6(d) are reasonable and necessary to protect
the goodwill, customer relationships, legitimate business interests, trade
secrets and confidential information of the Business.

(iii) The Parties acknowledge and agree any breach of this Section 6(d) would
cause irreparable injury, that any remedy at law for any breach of the
provisions of this Section 6(d) would be inadequate, and that, in the event of a
breach of this Section 6(d), Buyer shall, in addition to any other rights or
remedies that Buyer may have, be entitled to specific performance and equitable
relief, including the issuance of a temporary or permanent injunction by a court
of competent jurisdiction, without a requirement for a posting of bond.

(e) Confidentiality.

(i) Each Seller agrees, severally and not jointly, that from and after the
Closing Date such Seller shall hold the Confidential Information in the
strictest confidence and shall not, and shall cause its Affiliates and their
respective Representatives (the “Seller Related Parties”) not to, directly or
indirectly, use, make available, sell, publish, reproduce, disclose or otherwise
communicate or disseminate to any third party, any Confidential Information.
Without limiting the foregoing, each Seller and the Seller Related Parties may
furnish such portion (and only such portion) of the Confidential Information as
any such party reasonably determines it is legally obligated to disclose if
(A) it receives a request to disclose all or any part of the Confidential
Information under the terms of a subpoena, civil investigative demand or order
issued by a Governmental Entity; (B) to the extent practicable and not
inconsistent with such request, it notifies Buyer of the existence, terms and
circumstances surrounding such request and consults with Buyer on the
advisability of taking steps available under

 

-53-



--------------------------------------------------------------------------------

applicable Law to resist or narrow such request; and (C) upon Buyer’s request,
it exercises its commercially reasonable efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to the disclosed
Confidential Information; provided, that Buyer shall reimburse each Seller or
Seller Related Party for all reasonable costs incurred in connection with such
Seller’s or Seller Related Party’s compliance with clause (C), with such
reimbursement occurring within thirty (30) days after such Seller, on its behalf
or on behalf of the applicable Seller Related Party, presents to Buyer
reasonable documentation of such expenditures.

(ii) For purposes of this Agreement, “Confidential Information” is all
non-public, confidential information in whatever form, tangible or intangible,
pertaining in any manner to the Business; provided, that Confidential
Information does not include (A) information that is or becomes generally
available to the public, other than as a result of disclosure by a Seller or its
Affiliates or Representatives in violation of this Agreement, (B) information
that becomes available to a Seller from a Person other than Buyer or its
Affiliates (including Target and its Subsidiaries) after the Closing on a
non-confidential basis, provided that such Person was not known by such Seller
to be bound by a confidentiality agreement or other contractual, legal or
fiduciary obligation of confidentiality with respect to such materials, or
(C) information that is independently developed by a Seller without reference to
any Confidential Information. By example and without limiting the foregoing
definition, Confidential Information shall include, but not be limited to:

(A) formulas, research and development techniques, processes, trade secrets,
computer programs, software, electronic codes, inventions, ideas, innovations,
patents, patent applications, discoveries, improvements, data, know-how,
formats, test results and research projects;

(B) information about costs, profits, prices, markets, sales, contracts and
lists of customers, suppliers and distributors;

(C) research, development, business, marketing and strategic plans;

(D) forecasts, unpublished financial information, budgets, projections and
customer identities, characteristics and agreements; and

(E) employee personnel files and compensation information.

Confidential Information is to be broadly defined, and includes all information
that has or could have commercial value or other utility in the Business and all
information of which the unauthorized disclosure could be detrimental to the
interests of the Business, whether or not such information is identified as
Confidential Information.

(f) Release. Each Seller, severally and not jointly, for itself, and its
Affiliates, successors and assigns (and in the case of an entity, its officers,
directors, trustees and owners) (collectively, the “Releasors”), hereby forever
fully and irrevocably releases and discharges Target, each Subsidiary, and their
respective predecessors, successors, Affiliates and Representatives
(collectively, the “Released Parties”) from any and all Actions, claims,

 

-54-



--------------------------------------------------------------------------------

demands, debts, agreements, obligations, promises, judgments, or liabilities of
any kind whatsoever in law or equity and causes of action of every kind and
nature, or otherwise (including, claims for damages, costs, expenses, and
attorneys’, brokers’ and accountants’ fees and expenses) arising out of or
related to events, facts, conditions or circumstances existing or arising prior
to the Closing Date, which the Releasors can, shall or may have against the
Released Parties, whether known or unknown, including indemnification claims
relating to pre-Closing activities (collectively, the “Released Claims”), and
hereby irrevocably agrees to refrain from directly or indirectly asserting any
claim or demand or commencing (or causing to be commenced) any Action of any
kind, in any court or before any tribunal, against any Released Party based upon
any Released Claim. Notwithstanding the preceding sentence of this Section 6(f),
“Released Claims” does not include, and the provisions of this Section 6(f)
shall not release or otherwise diminish, (i) the obligations of any Party set
forth in or arising under any provisions of this Agreement or the agreements
contemplated in connection herewith, and (ii) if such Seller is an employee of
Target, then in respect of (A) the current year’s accrued but unpaid
compensation, and (B) such employee’s outstanding benefits under the Employee
Benefit Plans of Target as of the Closing Date.

(g) Physical Inventory. Buyer shall take a full physical inventory of all of the
inventory of Target and the Subsidiaries (which for purposes hereof shall
include all raw materials, works-in-process and finished goods) within two
(2) business days following the Closing Date and shall provide Sellers’
Representative and its authorized Representatives access to the Owned Real
Property and the Leased Real Property in order to attend and participate in such
inventory.

(h) Defense of Claims and Litigation. Without limiting Buyer’s rights or
Sellers’ or Principals’ obligations under Section 7, upon the reasonable request
of Buyer, Sellers or Sellers’ Representative on behalf of Sellers shall consult,
confer and cooperate in good faith on a reasonable basis, at Buyer’s sole cost
and expense, with Buyer and Buyer’s Affiliates (including the making available
of witnesses and cooperation in discovery proceedings) in the conduct or defense
of any Action against Buyer or any of its Affiliates by any third party with
respect to any matter that relates to the conduct of the Business, whether known
as of the Closing Date or arising thereafter.

(i) Anti-Trust Policy. Buyer acknowledges the Globe Companies Antitrust
Compliance Policy dated on or about December, 2016 as adopted by the Board of
Managers of Target on December 22, 2106, and agrees that it will maintain
equivalent or stricter compliance protections with respect to Target and the
Subsidiaries following the Closing.

(j) Data Room. Within fifteen (15) days after the Closing Date, Sellers’
Representative will provide to Buyer, or cause to be provided to Buyer, an
electronic copy, whether by thumb drive, CD-ROM or other electronic means, of
all documents posted to Data Room from the date of inception of the Data Room
through the Closing Date.

SECTION 7. REMEDIES FOR BREACHES OF THIS AGREEMENT.

(a) Survival of Representations and Warranties and Covenants.

 

-55-



--------------------------------------------------------------------------------

(i) All of the representations and warranties of Principals and Target contained
in Section 4 (other than the Fundamental Representations, Statutory
Representations and Special Representations) shall survive the Closing and shall
continue in full force and effect for a period of fifteen (15) months after the
Closing Date. All of the representations and warranties contained in
Section 4(k) (Legal Compliance) (the “Statutory Representations”) shall survive
the Closing and shall continue in full force and effect for a period of two
(2) years after the Closing Date. All of the representations and warranties
contained in Section 4(s) (Employee Benefits) and Section 4(u) (Environmental,
Health and Safety Matters) (the “Special Representations”) shall survive the
Closing and shall continue in full force and effect for a period of two
(2) years after the Closing Date. All of the representations and warranties
contained in Section 3 and Section 4(a) (Organization), Section 4(b)
(Authorization), Section 4(c) (Capitalization), Section 4(d)
(Non-contravention), Section 4(f)(i) (Title to Tangible Assets),
Section 4(n)(ii) (Title to Intangible Assets), and Section 4(l) (Tax Matters)
(collectively, the “Fundamental Representations”) shall survive the Closing and
shall continue in full force and effect until the expiration of the applicable
statute of limitations.

(ii) Each of the covenants and other agreements of a Party shall survive in
accordance with its express terms or in the absence of such terms until the
expiration of the applicable statute of limitations with respect to such
covenant or agreement.

(iii) None of Buyer, Sellers or Principals shall have any liability whatsoever
with respect to any breach of or inaccuracy in any representation and warranty
or any breach of covenant, as the case may be, unless a claim is made hereunder
prior to the expiration of the applicable survival period for such
representation and warranty or covenant, in which case such representation and
warranty or covenant, as the case may be, shall survive as to such claim until
such claim has been finally resolved; provided that the foregoing shall not
apply in the case of fraud, intentional misrepresentation or willful misconduct.

(b) Indemnification Provisions for Buyer’s Benefit.

(i) From and after the Closing, Sellers agree to and shall severally, but not
jointly, indemnify, defend and hold harmless Buyer, its Affiliates, their
respective Representatives, and each of their respective successors and assigns
(the “Buyer Indemnitees”) against any Losses incurred by them to the extent
arising out of, relating to, or resulting from: (A) the breach of or inaccuracy
in any representation or warranty made by such Seller contained in Section 3(a),
and (B) any nonfulfillment or breach of any covenant, agreement or obligation of
such Seller contained in this Agreement or any agreement or instrument executed
in connection herewith or pursuant hereto.

(ii) From and after the Closing, Principals and Sellers agree to and shall,
jointly and severally, indemnify, defend and hold harmless the Buyer Indemnitees
against any Losses incurred by them to the extent arising out of, relating to,
or resulting from: (A) the breach of or inaccuracy in any representation or
warranty made by Target or Principals contained in Section 4, (B) any
nonfulfillment or breach of any covenant,

 

-56-



--------------------------------------------------------------------------------

agreement or obligation of Target, Sellers’ Representative, any Principal or any
Seller contained in this Agreement or any agreement or instrument executed in
connection herewith or pursuant hereto, (C) Transaction Expenses or costs,
including without limitation, fees and expenses relating to any investment
banker, broker, lawyer or accountant, incurred by or on behalf of Target in
connection with this Agreement and the Transaction, (D) any Indebtedness of
Target, (E) any Taxes of Target or its Subsidiaries with respect to any
Pre-Closing Tax Period or any Pre-Closing Straddle Period, (F) all Taxes
associated with the sale of the Membership Interests, including any Taxes of
Target resulting from the Section 338(h)(10) Election (except with respect to
any Section 338(h)(10) state election), or (G) the matters disclosed on Schedule
7(b)(ii)(G).

(c) Indemnification Provisions for Sellers’ Benefit. From and after the Closing,
Buyer agrees to and shall indemnify, defend and hold harmless each Seller,
Sellers’ Representative, each of their Affiliates and Representatives, and each
of their respective successors and assigns (the “Seller Indemnitees”) against
any Losses incurred by them to the extent arising out of, relating to, or
resulting from: (i) the breach of or inaccuracy in any representation or
warranty made by Buyer in Section 3(b), and (ii) any nonfulfillment or breach of
any covenant, agreement or obligation of Buyer contained in this Agreement or
any agreement or instrument executed in connection herewith or pursuant hereto.

(d) Limitation on Indemnification.

(i) Except as set forth in Section 7(d)(ii) below, no indemnification shall be
available to Buyer Indemnitees or Seller Indemnitees pursuant to
Section 7(b)(i)(A), Section 7(b)(ii)(A) or Section 7(c)(i), as the case may be,
unless and until the aggregate amount of Losses for which indemnification would
otherwise be available under Section 7(b)(i)(A), Section 7(b)(ii)(A) or
Section 7(c)(i), as the case may be, equals or exceeds seven-tenths of one
percent (0.7%) of the Base Purchase Price, in which case the Buyer Indemnitees
or the Seller Indemnitees, as the case may be, shall be entitled to recover all
such Losses in excess of seven-tenths of one percent (0.7%) of the Base Purchase
Price. The maximum aggregate amount of indemnifiable Losses which may be
recovered for indemnification pursuant to Section 7(b)(i)(A),
Section 7(b)(ii)(A) or Section 7(c)(i), as the case may be, shall be an amount
equal to the Escrow Amount and which, in the case of any amounts owed by
Principals or Sellers for indemnification pursuant to Section 7(b)(ii)(A), shall
be satisfied in accordance with Section 7(g).

(ii) Notwithstanding anything herein to the contrary, the limitations set forth
in Section 7(d)(i) shall not apply to claims based upon, arising out of, or with
respect to any (A) breach of or inaccuracy in any Fundamental Representation or
Statutory Representation, (B) breach of any covenant, agreement or obligation to
be performed by Sellers contained in Section 5, (C) indemnification items set
forth in Section 7(b)(ii)(B) through Section 7(b)(ii)(G) above, or (D) fraud,
intentional misrepresentation or willful misconduct. The maximum aggregate
amount of all indemnifiable Losses which may be recovered by Buyer Indemnitees
pursuant to this Section 7 shall not exceed the Net Purchase Price; provided
that this limitation shall not apply with respect to claims of fraud,
intentional misrepresentation or willful misconduct.

 

-57-



--------------------------------------------------------------------------------

(e) Calculation of Losses.

(i) Solely for the purpose of calculating the amount of any Losses arising out
of, in connection with or resulting from any such breach or inaccuracy, any
reference to “Material Adverse Effect” or “materiality” or similar qualifiers in
such covenants, representations or warranties shall be disregarded.

(ii) The amount of any Losses subject to indemnification under this Section 7
shall be net of any amounts actually recovered by the Indemnified Party under
applicable insurance policies or from any other Person alleged to be responsible
therefor. If the Indemnified Party actually receives any amounts under
applicable insurance policies, or from any other Person alleged to be
responsible for any Losses, subsequent to an indemnification payment by the
Indemnifying Party, then such Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made or expense incurred by such Indemnifying
Party in connection with providing such indemnification payment up to the amount
received by the Indemnified Party, net of any expenses or costs incurred by such
Indemnified Party by reason of making such claim or collecting such amount.

(iii) The Indemnifying Party shall not be liable under this Section 7 for any
Losses relating to any matter if and only to the extent that there is included
in the Closing Date Working Capital as reflected in the Closing Statement a
specific liability or reserve for such matter.

(f) Indemnification Procedures.

(i) Matters Involving Third Parties.

(A) If any third party shall notify any Indemnified Party with respect to any
matter (a “Third-Party Claim”) which may give rise to a claim for
indemnification against an Indemnifying Party under this Section 7, then the
Indemnified Party shall promptly (and in any event within twenty (20) business
days after receiving notice of the Third-Party Claim) notify each Indemnifying
Party thereof in writing, describing in reasonable detail the nature of the
Third-Party Claim and, if applicable, the amount of claimed Losses. Failure to
so timely notify shall not relieve the Indemnifying Party from its obligations
hereunder unless (and solely to the extent) the Indemnifying Party is actually
materially prejudiced as a result thereof.

(B) The Indemnifying Party will have the right, at any time within twenty
(20) business days of being notified by the Indemnified Party of such
Third-Party Claim, to assume and thereafter conduct the defense of the
Third-Party Claim with counsel of his or its choice reasonably satisfactory to
the Indemnified Party; provided that (1) the Indemnifying Party has
unconditionally acknowledged to the Indemnified Party in writing its obligation
to indemnify the Indemnified Party to the full amount of any Losses in
connection with such Third-Party Claim and to discharge any Losses incurred or
to be incurred by the Indemnified Party with respect to such Third-Party Claim,
and (2) the

 

-58-



--------------------------------------------------------------------------------

Indemnifying Party conducts such defense actively and diligently; and provided
further, that the Indemnifying Party will not have the right to assume the
defense of a Third-Party Claim (a) if such claim principally seeks injunctive
relief against Target or any of its Affiliates (including Buyer); (b) if such
claim relates to matters involving criminal conduct or any claim by a
Governmental Entity; or (c) if such claim would reasonably be expected to damage
or impair any Indemnified Party’s or its Affiliate’s business relationships with
any of such Person’s material customers, suppliers, vendors or other service
providers. If the Indemnifying Party is conducting the defense of the
Third-Party Claim in accordance with this Section 7(f)(ii)(B), then (I) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third-Party Claim, and (II) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (not to be unreasonably withheld, delayed or
conditioned), unless the judgment or proposed settlement involves only the
payment of money damages in an amount less than the limitations, if any,
provided under Section 7(d) with respect to the Indemnifying Party’s
indemnification obligations under this Section 7, and does not involve any
admission of fault or violation of Law by or on behalf of the Indemnified Party.

(C) Unless and until an Indemnifying Party completely assumes the defense of the
Third-Party Claim as provided in Section 7(f)(ii)(B), or if the Indemnifying
Party fails to diligently conduct the defense of such Third-Party Claim or is
not permitted to assume the defense of such Third-Party Claim, the Indemnified
Party may defend against the Third-Party Claim in any manner it may reasonably
deem appropriate, with the Indemnifying Party responsible for all reasonable
costs incurred in connection therewith (including reasonable fees and expenses
of counsel).

(D) In no event will the Indemnified Party consent to the entry of any judgment
on or enter into any settlement with respect to the Third-Party Claim without
the prior written consent of the Indemnifying Party (not to be unreasonably
withheld, delayed or conditioned).

(ii) With respect to any indemnification sought by an Indemnified Party from the
Indemnifying Party that does not involve a Third-Party Claim, the Indemnified
Party shall, as promptly as practical, provide written notice to the
Indemnifying Party (and the Escrow Agent, if the Indemnifying Party is a
Principal or Seller) of any claim with respect to which the Indemnified Party
believes it is or may be entitled to indemnification pursuant to the terms
hereof (an “Indemnity Notice”). The Indemnity Notice shall describe in
commercially reasonable detail the nature of the claim, the Indemnified Party’s
reasonable estimate of the amount of Losses attributable to such claim to the
extent known and the basis of the Indemnified Party’s request for
indemnification under this Section 7. Failure to so timely notify shall not
relieve the Indemnifying Party from its obligations hereunder unless (and solely
to the extent) the Indemnifying Party is actually materially prejudiced as a
result thereof. The Indemnifying Party shall respond

 

-59-



--------------------------------------------------------------------------------

to each such claim within twenty (20) days of receipt of such Indemnity Notice.
If the Indemnifying Party does not notify the Indemnified Party (and the Escrow
Agent, if the Indemnifying Party is a Principal or Seller) within twenty
(20) days from its receipt of the Indemnity Notice that the Indemnifying Party
disputes such claim, then the Indemnifying Party shall be deemed to have
accepted and agreed with such claim, and such Indemnifying Party shall pay to
the Indemnified Party the amount of Losses specified in the Indemnity Notice
(subject to the limitations contained in this Section 7) pursuant to the terms
hereof.

(iii) Notwithstanding anything to the contrary herein, this Section 7(f) shall
not apply to claims solely in respect of Taxes, which shall be exclusively
governed by Section 6.

(g) Escrow. Any amounts owed by Principals or Sellers for indemnification to
Buyer pursuant to Section 7(b)(ii) shall be satisfied as follows: (i) first as a
payment by the Escrow Agent from the Escrow Fund, and (ii) second, as a claim
against any Principal or Seller, limited to the extent of their liability as
herein provided.

(h) Tax Treatment of Indemnity Payments. Sellers and Buyer agree to treat any
indemnity payment made pursuant to Section 7 as an adjustment to the Purchase
Price for federal, state, local and foreign Tax purposes to the extent permitted
by applicable Law.

(i) Tax Benefit. Any payment made by any Indemnifying Party hereunder shall be
paid net of any Tax benefit for state Income Taxes (whether by refund,
overpayment, credit, or reduction in Taxes otherwise payable) actually realized
(determined on a with and without basis) by an Indemnified Party and any tax
cost actually incurred as a result of the receipt of any indemnity payment by an
Indemnified Party. The Parties shall use commercially reasonable efforts to
structure indemnity payments to avoid incurring Tax liabilities on the receipt
thereof.

(j) Exclusive Remedy. The Parties acknowledge and agree that except for
injunctive or other equitable relief (including specific performance) or
instances of fraud, intentional misrepresentation or willful misconduct, the
foregoing indemnification provisions in this Section 7 shall be the exclusive
remedy of the Parties at law or in equity with respect to the representations,
warranties and covenants of the Parties pursuant to this Agreement.

SECTION 8. TERMINATION. This Agreement may be terminated at any time prior to
the Closing:

(a) by the mutual written consent of Buyer, Sellers’ Representative and Target;

(b) by Buyer by delivery of written notice to Target and Sellers’
Representative, if:

(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Target, Principals or
Sellers pursuant to this Agreement that would give rise to the failure of any of
the conditions specified in Section 2(d)(iii) and such breach, inaccuracy or
failure has not been cured by Target, Principals, or Seller(s), as applicable,
within five (5) days of Sellers’ Representative’s receipt of written notice of
such breach from Buyer; or

 

-60-



--------------------------------------------------------------------------------

(ii) any of the conditions set forth in Section 2(d)(i) or Section 2(d)(iii)
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by September 30, 2017, unless such failure shall be due to the
failure of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;

(c) by Sellers’ Representative by delivery of written notice to Buyer if:

(i) No Seller, Principal or Target is then in material breach of any provision
of this Agreement and there has been a breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Buyer
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Section 2(d)(ii) and such breach, inaccuracy or failure
has not been cured by Buyer within five (5) days of Buyer’s receipt of written
notice of such breach from Sellers’ Representative; or

(ii) any of the conditions set forth in Section 2(d)(i) or Section 2(d)(ii)
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by September 30, 2017, unless such failure shall be due to the
failure of a Seller, Principal or Target to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing;

(d) by Buyer or Sellers’ Representative in the event that (i) there shall be any
Law that makes consummation of Transaction illegal or otherwise prohibited or
(ii) any Governmental Entity shall have issued a Governmental Order restraining
or enjoining the Transaction, and such Governmental Order shall have become
final and non-appealable; or

(e) by Buyer or Sellers’ Representative in the event that enforcement action or
further investigation has been taken by a Governmental Entity prior to the
expiration of the applicable waiting period under the HSR Act, which action or
investigation is not resolved within ninety (90) days from the date of receipt
by the Parties of notice of such action or investigation.

SECTION 9. APPOINTMENT OF SELLERS’ REPRESENTATIVE.

(a) Effective as of the date hereof, each Seller, for himself, herself or
itself, and for his, her or its respective successors and assigns, shall
irrevocably make, constitute and appoint Donald D. Welch, II, to act on his or
her behalf with respect to certain aspects of the Transaction (“Sellers’
Representative”) pursuant to Sellers’ Representative Agreement in substantially
the form attached hereto as Exhibit F.

(b) Buyer Indemnitees will incur no liability of any kind with respect to any
action or omission by Sellers’ Representative in connection with Sellers’
Representative’s performance of its obligations pursuant to this Agreement, the
Escrow Agreement or the Sellers’ Representative Agreement, including, without
limitation, with respect to any payments made by or on behalf of Buyer to which
Sellers are entitled.

 

-61-



--------------------------------------------------------------------------------

(c) Notwithstanding that Target has been represented by the law firm of Devine,
Millimet & Branch, Professional Association (the “Firm”) in connection with the
preparation, negotiation and execution of this Agreement, the Escrow Agreement
and the Sellers’ Representative Agreement, Buyer and Sellers agree that the Firm
may represent Sellers’ Representative, Sellers and/or their Affiliates in
matters related to the Purchase Agreement, the Escrow Agreement and the Sellers’
Representative Agreement including, without limitation, in respect of any
indemnification claims pursuant to Section 7 hereof. Target and Sellers’
Representative, on behalf of itself, himself or herself, as applicable, and its,
hers or his Affiliates, and Sellers, hereby jointly and severally acknowledge,
that each has had an opportunity to ask for and has obtained information
relevant to such representation, including disclosure of the reasonably
foreseeable adverse consequences of such representation, and each hereby
irrevocably waives any conflict arising out of such future representation.
Sellers acknowledge that the Firm does not represent any of the individual
parties in connection with the Purchase Agreement, the Escrow Agreement and the
Sellers’ Representative Agreement and that the Firm has been retained solely to
represent the interests of Target.

SECTION 10. MISCELLANEOUS.

(a) Press Releases and Public Announcements. No Party shall issue or cause the
publication of any press release or other public announcement with respect to
this Agreement or the Transaction without the prior written consent of the other
Parties (which consent shall not be unreasonably withheld, conditioned or
delayed), except as may be required by Law (such as securities Laws governing
Buyer and its Affiliates) or by any applicable listing agreement with a national
securities exchange as determined in the good-faith judgment of the Party
proposing to make such release (in which case, such Party shall not issue or
cause the publication of such press release or other public announcement without
prior consultation with the other Parties, including providing the other Parties
with a reasonable opportunity under the circumstances to review and comment upon
such press release or other public announcement).

(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Buyer Indemnitees and the Seller
Indemnitees.

(c) Entire Agreement. This Agreement (including the documents referred to
herein, including the Escrow Agreement and the Sellers’ Representative
Agreement) constitutes the entire agreement between and among the Parties and
supersedes any prior or contemporaneous understandings, agreements, or
representations by or among the Parties, written or oral, to the extent that
they relate in any way to the subject matter hereof.

(d) Succession and Assignment. This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of his, her or its rights, interests, or obligations hereunder without the
prior written approval of Buyer and Sellers’ Representative; provided that Buyer
may assign this Agreement and/or its rights and obligations hereunder to any
Affiliate or any lender without such approval, provided, however, Buyer shall
remain contractually liable for any of its obligations hereunder.

 

-62-



--------------------------------------------------------------------------------

(e) Counterparts. This Agreement may be executed in one (1) or more counterparts
(including by means of .pdf), each of which shall be deemed an original but all
of which together will constitute one (1) and the same instrument.

(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(g) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one (1) business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one (1) business
day after being sent to the recipient by electronic mail (with confirmation of
receipt), or (iv) four (4) business days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
addressed to the intended recipient as set forth below:

 

If to Target Prior to Closing:

     

Globe Holding Company, LLC

37 Loudon Road

Pittsfield, New Hampshire 03263

Attention: Donald D. Welch, II, President

Email: donw@globefiresuits.com

Copy to (which shall not constitute notice):

  

Devine, Millimet & Branch, Professional Association

111 Amherst Street

Manchester, New Hampshire 03101

Attention: Steven Cohen

Email: scohen@devinemillimet.com

If to Sellers’

  

Representatives:

  

Donald D. Welch, II

68 Knox Road

Bow, New Hampshire 03304

Email: donw@globefiresuits.com

Copy to (which shall not constitute notice):

  

Devine, Millimet & Branch, Professional Association

111 Amherst Street

Manchester, New Hampshire 03101

Attention: Steven Cohen

Email: scohen@devinemillimet.com

If to any Seller:

   To the address of each Seller as set forth in Exhibit D hereto.

 

-63-



--------------------------------------------------------------------------------

Copy to (which shall not constitute notice):

  

Devine, Millimet & Branch, Professional Association

111 Amherst Street

Manchester, New Hampshire 03101

Attention: Steven Cohen

Email: scohen@devinemillimet.com

If to Buyer:

     

MSA—The Safety Company

1000 Cranberry Woods Drive

Cranberry Township, PA 16066

Attention: Chief Legal Officer

Email: douglas.mcclaine@msasafety.com

Copies to (which shall not constitute notice):

  

Reed Smith LLP

Three Logan Square, Suite 3100

1717 Arch Street

Philadelphia, PA 19103

Attention: Paul J. Jaskot

Email: pjaskot@reedsmith.com

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic Laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

(i) Consent to Jurisdiction.

(i) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTION MAY BE INSTITUTED IN THE CHANCERY COURT OF THE
STATE OF DELAWARE, AND ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF
DELAWARE (OR, IF THE CHANCERY COURT OF THE STATE OF DELAWARE DECLINES TO ACCEPT
JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE
STATE OF DELAWARE), AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

-64-



--------------------------------------------------------------------------------

(ii) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Sellers’ Representative and either specifically references this Section 10(j) or
clearly states that it is the intent of Buyer and Sellers’ Representative to
amend this Agreement. No waiver by any Party of any provision of this Agreement
or any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the Party making such waiver (or by Sellers’ Representative on
behalf of one or more Seller(s)), nor shall such waiver be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any such
prior or subsequent occurrence.

(k) Severability. Any term or provision of this Agreement that is judicially
determined by a court of competent jurisdiction and venue to be invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(l) Expenses. Except as otherwise expressly provided in this Agreement or in any
other agreement contemplated hereby, each Seller, Buyer, and Target shall bear
his, her or its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the Transaction. Buyer shall pay
all filing fees payable under the HSR Act.

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or Law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean “including without limitation”.

 

-65-



--------------------------------------------------------------------------------

(n) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

(o) Disclosure Schedules. The Parties agree as follows: (i) the Disclosure
Schedules will be arranged in sections corresponding to the lettered and
numbered sections contained in Section 3 and Section 4; (ii) all agreements,
items, conditions and other matters contained in each section or subsection of
the Disclosure Schedules are exceptions (as applicable) to the representations
and warranties contained in the corresponding section or subsection of this
Agreement; (iii) where appropriate any disclosure in any section or subsection
in the Disclosure Schedules shall be deemed to disclose an exception to a
representation or warranty contained in any other section or subsection of this
Agreement to the extent the relevance of such exception to such other section or
subsection is reasonably apparent on its face; (iv) disclosure of any matter in
the Disclosure Schedules shall not constitute an expression of a view that such
matter is material or is required to be disclosed pursuant to this Agreement;
(v) to the extent that any representation or warranty set forth in this
Agreement is qualified by the materiality of the matter(s) to which the
representation or warranty relates, the inclusion of any matter in the
Disclosure Schedules does not constitute a determination by Sellers that any
such matter is material; and (vi) the disclosure of any information concerning a
matter in the Disclosure Schedules does not imply that any other, undisclosed
matter that has a greater significance or value is material.

(p) Specific Performance. Each Party acknowledges and agrees that the other
Parties will have no adequate remedy at law and may suffer irreparable damage if
any of the obligations of such Party under this Agreement were breached or not
performed in accordance with their specific terms. Accordingly, each Party
agrees that the other Parties shall have the right, in addition to any other
rights which it may have at law or in equity, to specific performance and
equitable injunctive relief if the first Party shall fail or threaten to fail to
perform any of its obligations contained in this Agreement.

[Remainder of page intentionally left blank]

 

-66-



--------------------------------------------------------------------------------

BUYER: MSA WORLDWIDE, LLC By:   /s/ William M. Lambert Name:   William M.
Lambert Title:   Chairman and Chief Executive Officer

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

TARGET: GLOBE HOLDING COMPANY, LLC By:   /s/ Donald D. Welch, II Name:   Donald
D. Welch, II Title:   President

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS’ REPRESENTATIVE: /s/ Donald D. Welch, II Donald D. Welch, II

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

PRINCIPALS: /s/ Donald D. Welch, II Donald D. Welch, II /s/ George E. Freese,
III George E. Freese, III /s/ Robert A. Freese Robert A. Freese

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ George E. Freese, III

George E. Freese, III, Trustee of

The George E. Freese, III Revocable Trust

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ George E. Freese, III

George E. Freese, III, Trustee of

The George E. Freese, III Irrevocable

Grantor Trust - 2012

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Robert A. Freese

Robert A. Freese, Trustee of

The Robert A. Freese Trust – 1997

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Robert A. Freese

Robert A. Freese, Trustee of

The Robert A. Freese Irrevocable

Grantor Trust – 2012

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Sharon K.F. Welch

Sharon K.F. Welch, Trustee of

The Sharon K.F. Welch Trust - 1997

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Christopher Martin

Concord Trust Company, Trustee of

The Sharon K.F. Welch Qualified

Annuity Trust - 2012

By:   Christopher Martin

 

   

 

  , its duly  

 

  Authorized   Principal  

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Donald D. Welch

Donald D. Welch, Trustee of

The Donald D. Welch, II Trust - 1997

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Christopher Martin

Concord Trust Company, Trustee of

The Donald D. Welch, II Qualified

Annuity Trust - 2012

By:   Christopher Martin

 

   

 

  , its duly  

 

  Authorized   Principal  

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Karen E. Foxworth Karen E. Foxworth

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ David J. Kristoferson David J. Kristoferson

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ John S. Kristoferson John S. Kristoferson

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Susan L. Kristoferson Susan L. Kristoferson

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Elizabeth K. Moore Elizabeth K. Moore

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Christopher Martin

Concord Trust Company, Trustee of

The Jette D. Welch Irrevocable Trust – 1

By:   Christopher Martin

 

   

 

  , its duly  

 

  Authorized   Principal  

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Christopher Martin

Concord Trust Company, Trustee of

The Lexie M. Welch Irrevocable Trust – 1

By:   Christopher Martin

 

   

 

  , its duly  

 

  Authorized   Principal  

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/     Christopher Martin

Concord Trust Company, Trustee of

The Sierra G. Welch Irrevocable Trust – 1

By:   Christopher Martin

 

   

 

  , its duly  

 

  Authorized   Principal  

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Christopher Martin

Concord Trust Company, Trustee of

The Jette D. Welch Irrevocable Trust – 2

By:   Christopher Martin

 

   

 

  , its duly  

 

  Authorized   Principal  

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Christopher Martin

Concord Trust Company, Trustee of

The Lexie M. Welch Irrevocable Trust – 2

By:   Christopher Martin

 

   

 

  , its duly  

 

  Authorized   Principal  

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

SELLERS: /s/ Christopher Martin

Concord Trust Company, Trustee of

The Sierra G. Welch Irrevocable Trust – 2

By:   Christopher Martin

 

   

 

  , its duly  

 

  Authorized   Principal  

 

Signature Page to

Membership Interest Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT F

SELLERS’ REPRESENTATIVE AGREEMENT

THIS SELLERS’ REPRESENTATIVE AGREEMENT (this “Agreement”) is entered into this
         day of                     , 2017, by and among each of the members of
Globe Holding Company, LLC, a New Hampshire limited liability company (the
“Company”) as set forth on the attached Exhibit A, which is incorporated herein
by reference (each such party, an “Interested Party” or “Seller” and
collectively, the “Interested Parties”), and Donald D. Welch, II, individually,
and any successor Sellers’ Representative appointed pursuant to the terms hereof
(“Sellers’ Representative”) (Sellers’ Representative and the Interested Parties
are sometimes herein referred to individually as a “Party” and collectively as
the “Parties”). Capitalized terms used but not otherwise defined herein shall
have the meaning ascribed to them in the Purchase Agreement (as defined herein).

W I T N E S S E T H

WHEREAS, pursuant to that certain Membership Interest Purchase Agreement by and
among MSA Worldwide, LLC, a Pennsylvania limited liability company (“Buyer”),
the Company, Sellers’ Representative, the Principals and Sellers, dated
                                 , 2017 (the “Purchase Agreement”), Buyer is
acquiring all of the outstanding membership interests of the Company from
Sellers (the “Equity Sale”); and

WHEREAS, the Interested Parties, which are referred to as Sellers in the
Purchase Agreement, are the owners of all of the issued and outstanding
membership interests of the Company being sold to Buyer pursuant to the Purchase
Agreement;

WHEREAS, in connection with the Purchase Agreement and by their signatures
hereto, each Interested Party hereby appoints Sellers’ Representative, who is
also an Interested Party, as his, her or its representative, agent and
attorney-in-fact, hereby assigns to Sellers’ Representative all of the rights to
negotiate, pursue, enforce and settle contracts, contract rights, benefits,
claims or other causes of action that may arise in favor of the Interested
Parties as Sellers, and hereby authorizes Sellers’ Representative to take any
and all actions and make any and all decisions required or permitted to be taken
by Sellers’ Representative pursuant to this Agreement, the Purchase Agreement or
the Escrow Agreement; and

WHEREAS, Sellers’ Representative hereby accepts this appointment subject to the
provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

1. Purpose. The purpose of this Agreement and the appointment of Sellers’
Representative is to: (a) provide a mechanism for the Interested Parties to
negotiate, enforce, dispute, settle and collect all of their rights, benefits,
claims or other causes of action that may arise pursuant to the Purchase
Agreement, the Escrow Agreement or any ancillary agreements thereto
(collectively, the “Rights”) and any and all payments due to or due from the
Interested



--------------------------------------------------------------------------------

Parties arising from or related to the sale of their membership interests to
Buyer pursuant to the Purchase Agreement and the Escrow Agreement including,
without limitation, funds from the Escrow Amount; (b) provide a reserve of funds
for the payment of all claims, expenses, charges, liabilities, debts,
obligations and professional fees of the Interested Parties arising from or
related to the Purchase Agreement including, but not limited to, the Rights; and
(c) grant Sellers’ Representative the authority to take any and all actions and
to make any decisions required or permitted to be taken by Sellers’
Representative pursuant to this Agreement, the Purchase Agreement or the Escrow
Agreement, or in connection with any of the foregoing.

2. Appointment of Sellers’ Representative.

(a) Appointment. By executing this Agreement, each Interested Party hereby
irrevocably constitutes and appoints Sellers’ Representative as such Interested
Party’s attorney-in-fact and agent, with full power of substitution as herein
provided, to take any and all actions and make any decisions required or
permitted to be taken by Sellers’ Representative pursuant to this Agreement, the
Purchase Agreement or the Escrow Agreement, to negotiate, execute and deliver
any and all documents or agreements arising from the Escrow Agreement or the
Purchase Agreement, other than this Agreement, on behalf of each Interested
Party, to enforce and deal with the Rights in a commercially reasonable manner
and to act for and on behalf of such Interested Party with respect to any
indemnification claim or other matter arising pursuant to this Agreement,
Purchase Agreement or the Escrow Agreement. Each Interested Party acknowledges
and agrees that the appointment of Sellers’ Representative for such Interested
Party is coupled with an interest and may not be revoked.

Sellers’ Representative (i) accepts his appointment and authorization to act as
attorney-in-fact and agent on behalf of the Interested Parties in accordance
with the terms of this Agreement, and (ii) agrees to perform his obligations
hereunder in his capacity as Sellers’ Representative in good faith and otherwise
to comply with this Agreement, the Purchase Agreement, the Escrow Agreement and
any other agreement to which Sellers’ Representative is a party relating to the
Equity Sale in such capacity. Each Interested Party fully and completely,
without restrictions, agrees to be bound by all notices received and agreements
and determinations made by and documents executed and delivered by or to
Sellers’ Representative pursuant to this Agreement, the Purchase Agreement and
the Escrow Agreement, and authorizes Sellers’ Representative to: (A) negotiate,
enforce, settle and collect upon the Rights; (B) dispute or refrain from
disputing any indemnification claim made by any Buyer Indemnitee pursuant to
Section 7 of the Purchase Agreement; (C) negotiate, settle and compromise any
dispute which may arise pursuant to Section 7 of the Purchase Agreement and sign
any releases or other documents with respect to any such dispute, remedy or
settlement; (D) exercise or refrain from exercising any remedies available to
the Interested Parties pursuant to the Purchase Agreement; (E) dispute or
refrain from disputing any claim made by Buyer or the Company arising out of,
resulting from, or relating to the Purchase Agreement, including with respect to
the calculation of the Post-Closing Adjustment Amount, or in connection with or
arising from the Escrow Agreement; (F) provide and obtain notices, consents,
instructions, and communications permitted or required pursuant to this
Agreement, the Purchase Agreement, the Escrow Agreement, or any other agreement,
document or instrument entered into or executed in connection herewith or
therewith, for and on behalf of any Interested Party (except to the extent

 

F-2



--------------------------------------------------------------------------------

that any such agreement, document or instrument expressly contemplates that any
such notice, consent or communication shall be given or received by each
Interested Party individually and not by Sellers’ Representative); (G) waive any
term, condition or provision contained in the Purchase Agreement, the Escrow
Agreement, or any other agreement, document or instrument entered into or
executed in connection therewith; (H) engage and consult with any Experts (as
hereinafter defined) selected by Sellers’ Representative; (I) review and
determine any statements and documents related to the Closing Statement and any
Post-Closing Adjustment Amount and cooperate and work with Buyer regarding such
review and determination; (J) receive and collect payments from Buyer and the
Escrow Agent arising from the Purchase Agreement and the Escrow Agreement
including, without limitation, the Post-Closing Adjustment Amount and all or any
portion of the Escrow Amount, as applicable, and coordinate and make
distributions of such payments to the Interested Parties; (K) authorize payments
to Buyer, including, without limitation, the Post-Closing Adjustment Amount and
all or any portion of the Escrow Amount; (L) enter into agreements, settlements
and compromises regarding the calculation and determination of the Post-Closing
Adjustment Amount and the Escrow Amount; (M) amend the Purchase Agreement (other
than Section 9) or the Escrow Agreement; (N) terminate the Purchase Agreement in
accordance with Section 8 of the Purchase Agreement; and (O) give such
instructions and do, or refrain from doing, such other things as Sellers’
Representative, in his sole and absolute discretion, deems necessary or
appropriate to carry out the provisions of this Agreement, the Purchase
Agreement, and the Escrow Agreement, all of which shall be final and binding
upon the Interested Parties.

(b) Actions by Sellers’ Representative. Sellers’ Representative is hereby
authorized to act independently and shall have authority to take action and to
execute and deliver any and all documents, agreements, instruments, and
certificates as he deems necessary or appropriate in furtherance of his
obligations hereunder.

(c) Binding Effect. All such actions taken by Sellers’ Representative within the
authority provided by this Agreement shall (i) be deemed to be facts
ascertainable outside the Agreement and shall be binding on the Interested
Parties as a matter of contract law, and (ii) be binding upon all Interested
Parties as if expressly confirmed and ratified in writing by each of them and no
Interested Party shall have the right to object, dissent, protest, appeal or
otherwise contest the same. Buyer and its Affiliates and Representatives and the
Escrow Agent shall be entitled to rely on the appointment of Sellers’
Representative and may treat Sellers’ Representative as the duly appointed
irrevocable attorney-in-fact of each Interested Party and as having the duties,
power and authority provided for in this Section 2. Buyer and its Affiliates and
Representatives and the Escrow Agent shall be entitled to rely conclusively
(without further evidence of any kind whatsoever) on any document executed or
purported to be executed on behalf of any Interested Party by Sellers’
Representative and on any action or decision of Sellers’ Representative. The
Interested Parties shall be bound by all actions taken and by all documents
executed by Sellers’ Representative pursuant to this Agreement.

3. Limitation of Liability; Expense Fund.

(a) Indemnification. Sellers’ Representative will incur no liability of any kind
with respect to any action or omission by Sellers’ Representative in connection
with Sellers’ Representative’s services pursuant to this Agreement, the Purchase
Agreement or the Escrow

 

F-3



--------------------------------------------------------------------------------

Agreement, except in the event of liability directly resulting from Sellers’
Representative’s fraud, bad faith, gross negligence or willful misconduct.
Sellers’ Representative may act in reliance upon any signature of an Interested
Party believed by him to be genuine and may reasonably assume that such person
has proper authorization to sign on behalf of the applicable party. In all
questions arising pursuant to the Purchase Agreement and the Escrow Agreement,
Sellers’ Representative may rely on the advice of Experts (as defined herein)
and Sellers’ Representative will not be liable to any Interested Party for any
action or omission by Sellers’ Representative taken by him based on such advice
and reliance thereon.

The Interested Parties shall jointly indemnify, defend and hold harmless
Sellers’ Representative from and against any and all loss, liability, damage,
claim, penalty, fine, forfeiture, action, or expense (including the reasonable
fees and expenses of counsel and Experts and their respective staff and all
expense of document location, duplication and shipment) (collectively, the
“Losses”) arising out of or in connection with Sellers’ Representative’s actions
taken pursuant to the Purchase Agreement or the Escrow Agreement, in each case
as such Loss is suffered or incurred; provided, that if any such Loss is finally
adjudicated by a court of competent jurisdiction and venue to have been caused
by the fraud, bad faith, gross negligence or willful misconduct of Sellers’
Representative, then Sellers’ Representative will reimburse the Interested
Parties the amount of such indemnified Loss attributable to such fraud, bad
faith, gross negligence or willful misconduct. If not paid directly to Sellers’
Representative by the Interested Parties, then any such Losses may be recovered
by Sellers’ Representative from: (i) the funds in the Expense Fund (as
hereinafter defined), and/or (ii) the amounts held by the Escrow Agent at such
time as remaining amounts would otherwise be distributable to the Interested
Parties therefrom; provided, that while this Section 3 allows Sellers’
Representative to be paid and reimbursed from the Expense Fund and the funds
held by the Escrow Agent, this does not relieve the Interested Parties from
their obligation to promptly pay such Losses as they are suffered or incurred,
nor does it prevent Sellers’ Representative from seeking any remedies available
to him at law, in equity or otherwise in connection therewith. The Interested
Parties acknowledge and agree that the foregoing indemnification provisions
shall survive the resignation or removal of Sellers’ Representative or the
termination of this Agreement. Except as otherwise set forth in this Agreement,
the Purchase Agreement or the Escrow Agreement, the Parties hereto agree that to
the extent that Sellers’ Representative receives documents, spreadsheets or
other forms of information from any person which Sellers’ Representative is
required to deliver to another person, Sellers’ Representative shall not be
responsible for the content of such materials, nor shall Sellers’ Representative
be responsible for confirming the accuracy of any information contained in such
materials or for reconciling the content of any such materials with any other
documents, spreadsheets or other information. Except as otherwise set forth in
this Agreement, the Purchase Agreement or the Escrow Agreement, in no event
shall Sellers’ Representative be liable to any Interested Party for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, lost profits), regardless of whether or not any
such damages were foreseeable or contemplated and even if Sellers’
Representative has been advised of the likelihood of such loss or damage, or for
losses due to an inability to perform his obligations pursuant to this Agreement
due to acts of God, illness, death or disability, electrical outages, equipment
or transmission failure (including, email or facsimile failure), or other causes
reasonably beyond his reasonable control.

 

F-4



--------------------------------------------------------------------------------

(b) Expense Fund. Upon the execution of this Agreement, the Interested Parties
will transfer into a separate account held by Sellers’ Representative Five
Hundred Thousand Dollars ($500,000) (the “Expense Fund”), which will be used to
pay any third party expenses pursuant to the Purchase Agreement or this
Agreement including, without limitation, in connection with the enforcement of
the Rights and the collection of any amounts payable to Sellers pursuant
thereto. The Interested Parties will not receive any interest or earnings on the
Expense Fund and hereby irrevocably transfer and assign to Sellers’
Representative any ownership and contract rights that they may otherwise have
had in any such interest or earnings. Sellers’ Representative will not be liable
for any loss of principal of the Expense Fund other than as a result of his
gross negligence or willful misconduct. For tax purposes, the Expense Fund will
be treated as having been received and voluntarily set aside by the Interested
Parties at the time of execution of this Agreement.

(c) Release and Replenishment of the Expense Fund. Sellers’ Representative may,
as he deems appropriate and in his sole and absolute discretion, from time to
time make interim distributions of the income and principal of the funds held in
the Expense Fund to the Interested Parties; provided, however, that any part or
all of the net income and other available cash assets held in the Expense Fund
or received from the Escrow Amount into the Expense Fund may be retained by
Sellers’ Representative in the Expense Fund to the extent that Sellers’
Representative deems, in good faith, that such retention is reasonably necessary
to satisfy the purpose and requirements of Sections 1 and 2 hereof. In the event
that the Expense Funds are depleted and require additional funds to carry out
the purposes as set forth herein, to meet the obligations, or to make any
expenditure authorized by this Agreement, Sellers’ Representative may notify the
Interested Parties and any Interested Party may, but shall not be obligated to,
loan such funds to Sellers’ Representative to replenish the Expense Funds. Any
loan made pursuant to this Section 3 (a “Voluntary Loan”), unless otherwise
agreed to in writing, shall be evidenced by a promissory note and shall bear
interest at such rate as the lending Interested Party shall determine and shall
be repaid out of the first funds available therefor and in any event prior to
any distribution to any other Interested Party. In addition to a Voluntary Loan,
Sellers’ Representative, acting on behalf of the Interested Parties, may borrow
funds from third parties upon commercially reasonable terms and in such amounts
as he deems necessary or appropriate to effectuate the terms of this Agreement.
Notwithstanding the foregoing, as soon as practicable following the later of:
(i) the release of the Escrow Amount; or (ii) Sellers’ Representative’s
determination that all claims, expenses, charges, liabilities and obligations
arising under the Purchase Agreement or this Agreement have been paid or
discharged and that no further action is necessary or required with respect to
the enforcement of the Rights and all Voluntary Loans (and other third party
loans, if applicable) have been repaid, Sellers’ Representative shall release
the balance of the Expense Funds and disburse such funds to the applicable
Interested Parties in accordance with their percentage ownership as set forth on
Exhibit A.

(d) Reporting. Sellers’ Representative shall report to the Interested Parties,
at least annually, with regard to any activities arising from this Agreement,
the Purchase Agreement and the balance of the Expense Fund including, but not
limited to: (i) any fees, costs or expenses paid from the Expense Fund; (ii) any
additional funds or assets added to the Expense Fund; (iii) any interim
distributions made to the Interested Parties; and (iv) any other reasonable
information for which Sellers’ Representative, in his sole and absolute
discretion, determines is necessary or appropriate to report. As part of said
report, Sellers’ Representative shall also advise as to his

 

F-5



--------------------------------------------------------------------------------

knowledge of any significant issues that may substantially and materially impact
the value of any assets held in the Expense Fund or as related to the Purchase
Agreement. Sellers’ Representative may submit such other reports for such
interim periods during the taxable year as he deems advisable. As soon as
practicable after the close of each taxable year, Sellers’ Representative shall
also deliver any reports necessary for the Interested Parties to prepare and
complete their individual federal and state tax returns.

4. Confidentiality; Privileged Information. Without the prior written consent of
Sellers’ Representative, the Interested Parties will not disclose any
communications or information which they have received from Sellers’
Representative unless required by law (after advance written notice to and
consultation with Sellers’ Representative and legal counsel) and will only use
such information in connection with consultation with Sellers’ Representative in
accordance with this Agreement. In the event of a breach of this Section 4,
monetary damages may not be an adequate remedy and Sellers’ Representative may
pursue injunctive or other equitable relief. To the extent that any information
exchanged between or among Sellers’ Representative and any Interested Party
including, but not limited to, materials, communications or other information
(“Privileged Material”) that may be subject to the attorney-client privilege,
work product doctrine or any other applicable privilege or doctrine concerning
any confidential information or any pending, threatened or prospective action,
suit, proceeding, investigation, arbitration or dispute (a “Proceeding”), it is
acknowledged and agreed that Sellers’ Representative and each of the Interested
Parties intend to work together and consult with each other regarding such
matters and shall have a commonality of interest with respect to such Privileged
Material or Proceeding and that it is the mutual desire, intention and
understanding of Sellers’ Representative and the Interested Parties that the
sharing of such Privileged Material is not intended to, and shall not, affect
the confidentiality of any of such Privileged Material or waive or diminish the
continued protection of any of such Privileged Material under the
attorney-client privilege, work product doctrine or other applicable privilege
or doctrine. Notwithstanding anything contained in this Agreement to the
contrary, Sellers’ Representative shall have the right to determine not to
convey or exchange any particular Privileged Material if Sellers’ Representative
determines, in his commercially reasonable discretion or upon the advice of
legal counsel, that any such conveyance or exchange could jeopardize the
confidential treatment of any such Privileged Material. Notwithstanding the
foregoing, nothing in this Agreement shall constitute a waiver of the
confidentiality provisions set forth in Section 6(e) of the Purchase Agreement,
nor shall anything in this Agreement be construed to amend, modify or otherwise
limit the confidentiality provisions set forth therein.

5. Third Party Expenses; Travel. In the event that Sellers’ Representative
determines, in his sole discretion, to hire or retain any attorneys,
accountants, agents or other subject matter experts or skilled professionals
(collectively, “Experts”) or to incur any fees, costs or expenses (“Expenses”)
in connection with any post-closing matters on the Interested Parties’ behalf,
all such Expenses will be the sole responsibility of the Interested Parties,
which shall be paid from the Expense Fund as set forth herein. In no event shall
Sellers’ Representative, acting in his capacity as Sellers’ Representative
(rather than an Interested Party) be personally responsible for the payment of
any third party Expenses. In the event that any travel by either of Sellers’
Representative or his agent is reasonably required in connection with the
performance of the obligations under the Purchase Agreement, the Escrow
Agreement or this Agreement or either Sellers’ Representative or his agent
directly pays any Expenses for which Sellers’

 

F-6



--------------------------------------------------------------------------------

Representative is entitled to reimbursement, Sellers’ Representative will be
promptly reimbursed from the Expense Fund. If Sellers’ Representative is
required by the terms of the Purchase Agreement, the Escrow Agreement or this
Agreement to make any payments or to perform any responsibilities requiring the
expenditure of funds, then such payments and the reasonable costs of performing
such responsibilities or engaging service providers to do so will be deemed
approved third party Expenses for the purposes of this Agreement. For the
avoidance of doubt, Sellers’ Representative, acting in his capacity as Sellers’
Representative (rather than as an Interested Party), shall in no event be
required to risk or advance his own funds or to otherwise incur any financial
liability in the performance of his duties or the exercise of his rights as
Sellers’ Representative under this Agreement or the Purchase Agreement.

6. Successor Sellers’ Representatives. In the event that the initial Sellers’
Representative resigns, dies or becomes legally incapacitated, then Robert A.
Freese shall accept appointment as the successor Sellers’ Representative and
agrees to be bound by the terms hereof. In the event that Robert A. Freese
resigns, dies or becomes legally incapacitated, then George E. Freese, III shall
accept appointment as successor Sellers’ Representative and agrees to be bound
by the terms hereof. If George E. Freese, III resigns, dies or becomes legally
incapacitated, then notice shall be provided to the Interested Parties, the
Company and Buyer, and the Interested Parties hereby agree to use commercially
reasonable efforts, not to exceed thirty (30) days, to promptly take such
actions necessary to cause one of the Interested Parties to be appointed as a
successor Sellers’ Representative pursuant to the terms of this Agreement. If a
successor Sellers’ Representative is not appointed from among the Interested
Parties within such thirty (30) day period, the Interested Parties, shall,
within a commercially reasonable period of time not to exceed thirty (30) days,
appoint Fortis Advisors, or such other provider of post-closing shareholder
representation services, as it determines in its reasonable discretion, as a
successor Sellers’ Representative, with the fees and expenses of such Sellers’
Representative paid by the Interested Parties in accordance with Exhibit A. Any
action taken by vote or written consent of those Interested Parties holding at
least a majority ownership percentage as determined in accordance with Exhibit A
shall be sufficient for such action to be approved.

7. Duration. At any time after the later of the following to occur: (a) the
payment of all claims, expenses, charges, liabilities, debts and obligations of
the Interested Parties arising from or related to this Agreement, the Escrow
Agreement and the Purchase Agreement, as determined in the sole and absolute
discretion of Sellers’ Representative, and (b) the collection and distribution
of all of the funds owed to the Interested Parties arising from or related to
this Agreement, the Escrow Agreement and the Purchase Agreement, as determined
in the sole and absolute discretion of Sellers’ Representative, this Agreement
may be terminated by Sellers’ Representative with the written consent of Buyer,
which consent may not be unreasonably withheld, conditioned or delayed
(“Termination”). Upon Termination, any and all assets and funds held by Sellers’
Representative in connection with this Agreement, including the Expense Funds,
shall be distributed to the Interested Parties on a pro rata basis in accordance
with Exhibit A, and this Agreement shall be terminated and Sellers’
Representative shall be fully released and discharged of all further duties
hereunder without the requirement of any further action or notice to the
Interested Parties or Buyer. Notwithstanding the foregoing, the Termination of
this Agreement shall not relieve Sellers or Sellers’ Representative from their
respective obligations under the Purchase Agreement or the Escrow Agreement.

 

F-7



--------------------------------------------------------------------------------

8. Notices. Any notice or other communication by Sellers’ Representative to any
Interested Party shall be deemed to have been sufficiently given, for all
purposes, immediately if delivered via electronic mail (with delivery
confirmation), personal delivery, commercial delivery service, three (3) days
following registered or certified mail (return receipt requested), or
immediately upon facsimile (with confirmation of receipt), in each case in
accordance with the contact information set forth on the signature pages hereof
(as may be updated by the Parties from time to time in writing in accordance
with this Section 8).

9. Filing Documents. Notwithstanding anything herein to the contrary, this
Agreement may be filed or recorded in such office, offices or a court of
competent jurisdiction and venue as Sellers’ Representative may determine to be
necessary or desirable to effectuate the intent and purpose of this Agreement.
Upon written request to Sellers’ Representative, a copy of this Agreement and
all amendments hereof, if any, shall be made available by Sellers’
Representative for inspection by any Interested Party or his or her duly
authorized representative.

10. No Bond. No bond shall be required of Sellers’ Representative serving
hereunder or of any successor Sellers’ Representative.

11. Relationship of Parties. This Agreement is not intended to create and shall
not be interpreted as creating a corporation, association, partnership or joint
venture of any kind for purposes of United States federal income tax laws or for
any other purpose. The intent of the Parties hereto is to be bound by the
contractual terms set forth in this Agreement.

12. Further Assurances. From time to time after the date hereof, the Interested
Parties shall, at Sellers’ Representative’s request, (a) execute, acknowledge
and deliver to Sellers’ Representative such other documents and instruments of
conveyance, assignment, transfer, or otherwise, (b) perform such actions, and
(c) provide such further assurances or information, all as Sellers’
Representative may reasonably require, to evidence or effectuate the intent or
the performance by Sellers’ Representative of his obligations pursuant to this
Agreement.

13. Severability. In the event that any provision of this Agreement or the
application thereof to any person, entity or circumstances shall be finally
determined by a court of proper and competent jurisdiction and venue to be
invalid or unenforceable to any extent, then the remainder of this Agreement, or
the application of such provision to persons or circumstances other than those
as to which is held invalid or unenforceable, shall not be affected thereby, and
each other provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

 

F-8



--------------------------------------------------------------------------------

14. No Assignment; Third Party Beneficiaries. This Agreement and all the
provisions hereof shall be binding upon, and shall inure to the benefit of, the
Interested Parties and their respective successors, heirs, legal representatives
and permitted assigns. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by the Interested Parties without the
prior written consent of Sellers’ Representative, which consent may not be
unreasonably withheld, delayed or conditioned. Sellers’ Representative may not
assign this Agreement or any of his rights, interests or obligations hereunder,
except to a successor Sellers’ Representative, without prior written consent of
Buyer and prior written notification to all Interested Parties. Buyer
Indemnitees and the Escrow Agent are intended third party beneficiaries of this
Agreement, each with rights to enforce this Agreement as if such party was an
original party hereto.

15. Gender and Number. When the context so permits or requires, the singular
shall include the plural and vice-versa for any word or phrase used herein, the
masculine shall include the feminine and vice-versa, and words or phrases not
otherwise defined herein shall be defined by reference to their usage and
context.

16. Conflict Waivers.

(a) In favor of Sellers’ Representative. The Parties hereto acknowledge and
understand that Sellers’ Representative is also an Interested Party and may be
employed by Buyer, and the Parties hereto hereby consent to Sellers’
Representative acting in such capacity.

(b) Additional Conflicts. This Agreement outlines the immediate potential
conflict of interest concerns as of the date hereof, however, if circumstances
arise that Sellers’ Representative or the Firm do not contemplate as of the date
hereof, but which may pose a conflict of interest, then all Parties will be
notified immediately and those issues shall be resolved by the Parties in good
faith.

17. Section Headings. Section headings are employed in this Agreement for
reference purposes only and shall not constitute a part hereof or affect in any
way the interpretation or meaning of this Agreement.

18. Modifications and Waivers. This Agreement or any provision, covenant,
condition or limitation contained herein may not be changed, waived, modified,
discharged, amended or terminated except by an instrument in writing of
subsequent date hereto signed by Sellers’ Representative and those Interested
Parties holding at least a majority ownership percentage as determined in
accordance with Exhibit A and specifically referencing this Section 18; provided
that Buyer provides its written consent to such change, waiver, modification,
discharge, amendment or termination, which consent may not be unreasonably
withheld, conditioned or delayed. The waiver by any Party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach.

 

F-9



--------------------------------------------------------------------------------

19. Entire Agreement. This Agreement, together with the Purchase Agreement and
the Escrow Agreement, sets forth the entire agreement and understanding of the
Parties hereto with respect to the subject matter contained herein, and
supersedes and cancels all prior or contemporaneous agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, with respect to the subject matter hereof.

20. Governing Law. This Agreement is made under, and shall be governed,
construed and interpreted by, and in accordance with, the laws of the State of
Delaware. The Parties hereto agree that any litigation concerning the subject
matter of this Agreement shall be exclusively litigated in applicable Delaware
federal or state courts of competent and proper jurisdiction and venue. The
Parties agree to submit to such exclusive jurisdiction and venue for all
purposes hereunder. Notwithstanding the foregoing, Sellers’ Representative may
enforce this Agreement in any jurisdiction in which any Party threatens to
breach or is in breach of this Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. All signatures to this Agreement may be
transmitted by email or facsimile, and such email or facsimile will, for all
purposes, be deemed to be the original signature of such Party whose signature
it reproduces, and will be binding upon such Party.

[The remainder of this page has been intentionally left blank;

Signature pages follows]

 

F-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Sellers’
Representative Agreement as of the date first hereinbefore set forth.

 

    SELLERS’ REPRESENTATIVE:         Witness     Donald D. Welch, II    
Address: 68 Knox Road     Bow, New Hampshire 03304     Facsimile:         Email:
   

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

   

ACKNOWLEDGED AND AGREED TO AS

POTENTIAL SUCCESSOR SELLERS’

REPRESENTATIVES BY:

        Witness     Robert A. Freese     Address: 45 Russett Drive    
Pittsfield, New Hampshire 03263     Facsimile:         Email:            
Witness     George E. Freese, III     Address: 108 Winant Road     Pittsfield,
New Hampshire 03263     Facsimile:         Email:    

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    INTERESTED PARTIES:    

The George E. Freese, III Revocable Trust

dated June 14, 2007

      By:     Witness    

Name: George E. Freese, III

Its: Trustee

    Address: 108 Winant Road – Box 123     Pittsfield, New Hampshire 03263    
Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the trustee of
                                             , on behalf of said trust.

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    Robert A. Freese, Trust – 1997       By:     Witness    

Name: Robert A. Freese

Its: Trustee

    Address: 45 Russett Drive     Pittsfield, New Hampshire 03263     Facsimile:
        Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the trustee of
                                             , on behalf of said trust.

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    Sharon K.F. Welch Trust – 1997       By:     Witness    

Name: Sharon K.F. Welch

Its: Trustee

    Address: 68 Knox Road     Bow, New Hampshire 03304     Facsimile:        
Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the trustee of
                                             , on behalf of said trust.

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    Donald D. Welch, II Trust – 1997       By:     Witness     Name: Donald D.
Welch, II,     Its: Trustee     Address: 68 Knox Road     Bow, New Hampshire
03304     Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the trustee of
                                             , on behalf of said trust.

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

   

George E. Freese, III Irrevocable Grantor

Trust – 2012

      By:     Witness    

Name: George E. Freese, III,

Its: Trustee

    Address: 108 Winant Road – Box 123     Pittsfield, New Hampshire 03263    
Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the trustee of
                                             , on behalf of said trust.

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

   

Robert A. Freese, Irrevocable Grantor

Trust – 2012

      By:     Witness    

Name: Robert A. Freese

Its: Trustee

    Address: 45 Russett Drive     Pittsfield, New Hampshire 03263     Facsimile:
        Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the trustee of
                                             , on behalf of said trust.

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

   

Sharon K.F. Welch Qualified Annuity

Trust – 2012

      By:     Witness    

Name: Concord Trust Company

Its: Trustee

    Address: 68 Knox Road     Bow, New Hampshire 03304     Facsimile:        
Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the
                                              of Concord Trust Company, the
trustee of                                              , on behalf of said
trust.

 

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

   

Donald D. Welch, II Qualified Annuity

Trust – 2012

      By:     Witness    

Name: Concord Trust Company

Its: Trustee

    Address: 3 Executive Park Drive, Suite 302     Bedford, NH 03110    
Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the
                                              of Concord Trust Company, the
trustee of                                              , on behalf of said
trust.

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    The Jette D. Welch Irrevocable Trust – 1       By:     Witness    

Name: Concord Trust Company

Its: Trustee

    Address: 3 Executive Park Drive, Suite 302     Bedford, NH 03110    
Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the
                                              of Concord Trust Company, the
trustee of                                              , on behalf of said
trust.

 

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    The Jette D. Welch Irrevocable Trust – 2       By:     Witness    

Name: Concord Trust Company

Its: Trustee

    Address: 3 Executive Park Drive, Suite 302     Bedford, NH 03110    
Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the
                                              of Concord Trust Company, the
trustee of                                              , on behalf of said
trust.

 

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    The Lexie M. Welch Irrevocable Trust – 1       By:     Witness    

Name: Concord Trust Company

Its: Trustee

    Address: 3 Executive Park Drive, Suite 302     Bedford, NH 03110    
Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the
                                              of Concord Trust Company, the
trustee of                                              , on behalf of said
trust.

 

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    The Lexie M. Welch Irrevocable Trust – 2       By:     Witness    

Name: Concord Trust Company

Its: Trustee

    Address: 3 Executive Park Drive, Suite 302     Bedford, NH 03110    
Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the
                                              of Concord Trust Company, the
trustee of                                              , on behalf of said
trust.

 

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    The Sierra G. Welch Irrevocable Trust – 1       By:     Witness    

Name: Concord Trust Company

Its: Trustee

    Address: 3 Executive Park Drive, Suite 302     Bedford, NH 03110    
Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the
                                              of Concord Trust Company, the
trustee of                                              , on behalf of said
trust.

 

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

    The Sierra G. Welch Irrevocable Trust – 2       By:     Witness    

Name: Concord Trust Company

Its: Trustee

    Address: 3 Executive Park Drive, Suite 302     Bedford, NH 03110    
Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                              , the
                                              of Concord Trust Company, the
trustee of                                              , on behalf of said
trust.

 

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

        Witness     Susan L. Kristoferson    

Address: 101202 Blacklock Way (Fed Ex or UPS)

PO Box 373 (all mail)

Turner Valley, AB TOL 2A0 Canada

    Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                                      .

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

        Witness     John S. Kristoferson    

Address: 912 Chiquita Drive

Denton, Texas 76205

    Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                                      .

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

        Witness     David J. Kristoferson    

Address: 5 Alberto DuMont Cove

Georgetown, Texas 78626

    Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                                      .

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

        Witness     Karen E. Foxworth    

Address: 4119 Ridgeline Drive

Austin, Texas 78731

    Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                                      .

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

        Witness     Elizabeth K. Moore    

Address: 708 Ashley Place

Murphy, Texas 75094

    Facsimile:         Email:    

 

STATE OF    

COUNTY OF    

This instrument was acknowledged before me on this              day of June,
2017, by                                                      .

  Notary Public in and for the State of    

Print Name:     My Commission Expires:

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]



--------------------------------------------------------------------------------

   

ACKNOWLEDGED AND AGREED TO:

 

GLOBE HOLDING COMPANY, LLC

(THE “COMPANY”)

              By:         Witness     Name:   Donald D. Welch, II     Its:  
President     Address:   37 Loudon Road       Pittsfield, New Hampshire 03263

 

[SIGNATURE PAGE TO SELLERS’ REPRESENTATIVE AGREEMENT]